--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED.  INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]” AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Exhibit 10.1


Execution Copy
 
AMENDED & RESTATED
CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE


This AMENDED & RESTATED CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE
(“Settlement Agreement”) is made as of this 2nd day of March, 2015 (the “Signing
Date”), by and among Mortgage Guaranty Insurance Corporation (“MGIC”),
Countrywide Home Loans, Inc. (“CHL”) and Bank of America, N.A., in its capacity
as the current or prior master servicer or servicer of Subject Loans
(“Servicer”).  Each of MGIC, CHL and Servicer is referred to herein as a “Party”
and are collectively referred to herein as the “Parties.” Capitalized terms have
the meanings given them in Section 1.
 
RECITALS
 
WHEREAS, MGIC issued mortgage insurance policies on the Subject Loans;
 
WHEREAS, the Parties previously entered into the Confidential Settlement
Agreement and Release dated April 19, 2013 (the “Original Agreement Signing
Date”), as amended September 24, 2013, November 8, 2013, March 13, 2014, May 19,
2014, June 5, 2014, August 31, 2014, September 11, 2014, October 30, 2014,
November 30, 2014, January 29, 2015, February 6, 2015, February 13, 2015,
February 20, 2015, and February 27, 2015 (as so amended, the “Original
Agreement”);
 
WHEREAS, on the Original Agreement Signing Date, MGIC and Servicer entered into
a separate Confidential Settlement Agreement and Release (the “MGIC/BANA
Settlement Agreement”) governing MGIC’s insurance obligations on certain loans
that CHL sold to the GSEs, or which are currently owned by either Servicer or
CHL;
 
WHEREAS, concurrent with the execution of the MGIC/BANA Settlement Agreement and
the Original Agreement, on April 19, 2013, the Parties entered into a
Curtailment Dispute Resolution Agreement (“Curtailment ADR Agreement”), which
set forth an alternative dispute resolution (“ADR”) process for the resolution
of claims and differences related to Curtailments;
 
WHEREAS, the Parties desire further to amend the Original Agreement, as
previously and hereby amended, and restate the Original Agreement as a single
document;
 
WHEREAS, pursuant to the Original Agreement, MGIC and CHL established the Escrow
Accounts into which they made certain cash deposits;


WHEREAS, each of the Parties acknowledges that absent this Settlement Agreement,
the Parties would continue to prosecute or defend their positions related to the
Mortgage Insurance Dispute, including in the Arbitration Action and the
Litigation Action, and through the ADR process set forth the Curtailment ADR
Agreement;
 
 
US_ACTIVE-120241040.31
 

--------------------------------------------------------------------------------

WHEREAS, except as set forth in this Settlement Agreement, the Parties now
desire to limit the expense, inconvenience, and distraction of litigation,
including in the Arbitration Action, the Litigation Action and ADR process set
forth in the Curtailment ADR Agreement, and wish to resolve their claims and
differences related to the Mortgage Insurance Dispute;
 
WHEREAS, MGIC provided insurance on CHL-originated or acquired loans that were
then either sold to third party investors (“Third Party PLS/Other Loans”) or
deposited into Countrywide sponsored residential mortgage backed securitization
trusts (“Countrywide PLS Loans”);
 
WHEREAS, this Settlement Agreement addresses MGIC’s insurance obligations with
respect to Third Party PLS/Other Loans and Countrywide PLS Loans;
 
WHEREAS, Servicer either was or currently is the servicer or master servicer on
the Subject Loans, and as such, had or has certain mortgage loan
servicing-related rights and obligations;
 
WHEREAS, unless terminated, this Settlement Agreement will be implemented as of
the Implementation Date; and
 
WHEREAS, neither Party, by entering into this Settlement Agreement, admits the
accuracy of any position advanced by any other Party.
 
NOW, THEREFORE, intending to be legally bound, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
including the promises and the other matters contained herein, the Parties agree
as follows:
 
AGREEMENT
 

1. Definitions.

 
The following definitions govern this Settlement Agreement:
 

(a) “ADR Procedure” means the alternative dispute resolution procedure set forth
in Section 11(b).

 

(b) “Affiliate” means, with respect to each of MGIC, CHL and Servicer, each of
those entities listed on Exhibit 21 to the annual report on Form 10-K for the
year ended December 31, 2013 filed with the United States Securities and
Exchange Commission in the case of MGIC, by MGIC Investment Corporation, a
Wisconsin corporation, and in the case of CHL and Servicer, by Bank of America
Corporation, a Delaware corporation.

 

(c) “Appeal of Claims” means a request by Servicer, or the applicable Third
Party Servicer, through the filing of a supplemental Claim or otherwise, that
MGIC reconsider interest and expenses previously disallowed on a paid Claim.

 
- 2 -

--------------------------------------------------------------------------------

(d) “Applicable Reduction” means a ten percent (10%) reduction of the Contested
Notices Amount on the last day of each calendar quarter, beginning on the last
day of the first calendar quarter following the Initial Implementation Date and
ending when the Contested Notices Amount is reduced to or below zero; provided
that a reduction shall occur only (i) if the OCI has not initiated and is not
pursuing an action as contemplated by Section 12(b) during the applicable
calendar quarter, or (ii) if the OCI initiated such action, (A) as of the last
day of such calendar quarter the OCI either has discontinued or has informed
MGIC that it is not pursuing such action, or (B) a final court order has been
entered dismissing such action with prejudice.  If clause (ii) of the preceding
sentence should apply, then the Contested Notices Amount shall be reduced by the
Applicable Reduction for that quarter and for each previous quarter in which the
Applicable Reduction was not applied.

 

(e) “Arbitration Action” means the arbitration proceeding captioned Mortgage
Guaranty Insurance Corporation v. Countrywide Home Loans, Inc., et al., American
Arbitration Association, Case No. 51 148 Y 00398 10.

 

(f) Bank of America Released Parties” means Bank of America, N.A. (including as
a successor to BAC Home Loans Servicing, formerly, Countrywide Home Loans
Servicing LP, on its own behalf, and as successor in interest by de jure merger
to Countrywide Bank FSB, formerly Treasury Bank), and each of its Affiliates,
and each of its and its Affiliates’ respective predecessors, successors,
assigns, and all of their respective shareholders, directors, officers,
employees and agents.

 

(g) “Bank of America Releasors” means Bank of America, N.A. (including as a
successor to BAC Home Loans Servicing, formerly, Countrywide Home Loans
Servicing LP, on its own behalf, and as successor in interest by de jure merger
to Countrywide Bank FSB, formerly Treasury Bank), each of its Affiliates, and
each of its and its Affiliates’ respective predecessors, successors, assigns,
and all of their respective shareholders, directors, officers, employees and
agents.

 

(h) “Causes of Action” means all claims, damages, demands, proceedings, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses (including, but not limited to, attorneys’
fees and costs associated with any court or administrative proceedings),
judgments, orders and liabilities, of any kind whatsoever, in law, equity or
otherwise, whether now known or unknown, suspected or unsuspected, certain or
speculative, and whether concealed or hidden, which have existed, may have
existed, or do exist.

 

(i) “CHL” means Countrywide Home Loans, Inc. as set forth in the Preamble.

 

(j) “CHL Escrow Account” means the escrow account established pursuant to the
Original Agreement.

 

(k) “CHL/PLS Loans” means the Countrywide PLS Loans and Third Party PLS/Other
Loans.

 
- 3 -

--------------------------------------------------------------------------------

(l) “CHL Released Parties” means CHL, each of its Affiliates (including without
limitation Servicer), and each of CHL’s and such Affiliates’ respective
predecessors, successors, and assigns, and all of their respective shareholders,
directors, officers, employees and agents.

 

(m) “CHL Releasors” means CHL, each of its Affiliates (including without
limitation Servicer), and each of CHL’s and such Affiliates’ respective
predecessors, successors, and assigns, and all of their respective shareholders,
directors, officers, employees and agents.

 

(n) “Claim” (A) has, with respect to any Subject Loan, the meaning set forth in
the applicable Master Policy and (B) when used in reference to a Covered Future
Legacy Loan, Recently Rescinded Loan, or Future Servicing Only Loan, also means
a Supplemental Claim.

 

(o) “Claim Group” means one or more disputed claims but not in excess of fifteen
(15) disputed claims.

 

(p) “Confidential Information” means the content of this Settlement Agreement
that is nonpublic, the negotiation of this Settlement Agreement, and any
discussions or information (written or oral) exchanged during the Arbitration
Action, the Litigation Action, or any dispute resolution pursuant to Section 11,
including any written decision or award issued by any arbitrator described in
Section 11.  Confidential Information does not include information that (i) was
or becomes generally available to the public, other than as a result of a
disclosure by a Party or a representative of a Party in violation of the
provisions of Section 16, or (ii) becomes available to a Party on a
non-confidential basis from an independent source which is not bound by any
obligation to keep such Confidential Information confidential.

 

(q) “Contested Notices Amount” means an amount calculated as of the Initial
Implementation Date equal to (x) the sum of all of the Claim benefit amounts of
the Past Coverage Determination Loans less (y) the aggregate amount of the
premium refund checks associated with the Past Coverage Determination Loans.

 

(r) “Countrywide PLS Loans” means those loans identified as Countrywide PLS
Loans, which include loans held in Countrywide-sponsored private label
securitizations, listed on any of Schedules 1 through 15 on the Signing Date, as
updated pursuant to Section 3(a), and as finalized with respect to the
Implementation Date pursuant to Section 3(b).

 

(s) “Coverage Rescission” means a rescission or denial of coverage under an
applicable Master Policy by reason of any fact, event or circumstance other than
a fact, event or circumstance which is the basis for an Exclusion.  For the
avoidance of doubt, a Curtailment shall not be considered a Coverage Rescission.

 

(t) “Covered Future Legacy Claims” means Claims on Covered Future Legacy Loans
which MGIC has processed or will process after the Cut-off Date.

 
- 4 -

--------------------------------------------------------------------------------

(u) “Covered Future Legacy Loans” means those loans that have coverage in-force
as of December 31, 2012, or coverage was in force prior to a default that
existed as of December 31, 2012, listed on Schedule 1 on the Signing Date, as
updated pursuant to Section 3(a), and as finalized with respect to the
Implementation Date pursuant to Section 3(b), including, for the avoidance of
doubt, the Recently Rescinded Loans and Potential Curtailment Loans, and
excluding, for the avoidance of doubt, the Past Paid Loans and Pending
Rescission Loans.

 

(v) “Current Liability Amount” means an amount calculated as of the date the OCI
files a court complaint in an action that seeks an order of the type referred to
in Section 12(b) equal to (x) the Contested Notices Amount less (y) all
Applicable Reductions.

 

(w) “Curtailment” means any reduction by MGIC to some portion of a payment of a
Claim based on Servicer’s servicing activities or failures to act, including but
not limited to one or more of the servicing-related reasons identified as a
curtailment on Exhibit A, but shall not include Policy Adjustments or Third
Party Servicer Curtailments.

 

(x) “Cut-off Date” means September 30, 2014.

 

(y) “Decisioned Servicing Only Loans” mean those Servicing Only Loans for which
MGIC effected a Claim payment (with or without a Curtailment) on or before the
Cut-off Date, listed on Schedule 15 on the Signing Date, as updated pursuant to
Section 3(a), and as finalized with respect to the Implementation Date pursuant
to Section 3(b).

 

(z) “Disclosee” means the Party from whom the disclosure of Confidential
Information is sought by any nonparty as described in Section 16(b).

 

(aa) “Dispute” means any dispute between the Parties arising under or relating
to this Settlement Agreement that does not involve (i) a matter to be resolved
pursuant to the ADR Procedure set forth in Section 11(b), or (ii) enforcement of
an arbitral decision rendered pursuant to Section 11(b) or 11(c).

 

(bb) “DPO” means any OCI administrative order under which MGIC may be operating
after the Implementation Date that requires MGIC to pay Claims in part by
deferred payment obligations.

 

(cc) “EOB” means an explanation of benefit form issued by MGIC for Claim
payments.

 

(dd) “Escrow Accounts” means the CHL Escrow Account and the MGIC Escrow Account
previously established pursuant to the Original Agreement.

 

(ee) “Escrow Agreement” means the escrow agreement previously executed in
connection with the Original Agreement, as attached as Exhibit H.

 
- 5 -

--------------------------------------------------------------------------------

(ff) “Exclusion” means a basis to either rescind coverage or deny a Claim or
coverage under an applicable Master Policy for a Covered Future Legacy Loan if,
and only if, the applicable Master Policy provision permitting such rescission
or denial is specified on Exhibit F.  For the avoidance of doubt, a Curtailment
shall not be considered an Exclusion.

 

(gg) “Future Servicing Only Claims” means Claims on Future Servicing Only Loans.

 

(hh) “Future Servicing Only Loans” means the Servicing Only Loans for which MGIC
may make a Claim payment after the Cut-off Date, as identified on Schedule 11 on
the Signing Date, as updated pursuant to Section 3(a), and as finalized with
respect to the Implementation Date pursuant to Section 3(b).

 

(ii) “GSEs” means the Federal National Mortgage Association and the Federal Home
Loan Mortgage Corporation.

 

(jj) “Implementation Date” means a date mutually agreed upon by the Parties that
occurs on the last day of a month for implementation of the Settlement Agreement
with respect to one or more Trust/Others, provided that prior to the
Implementation Date, Trustee/Other Consent has been obtained with respect to
such Trust/Other(s).

 

(kk) “Indemnified Party” means each of MGIC and its Affiliates, on the one hand,
and each of CHL and Servicer and their respective Affiliates, on the other hand,
which shall be indemnified, defended and held harmless by the other Party as set
forth in this Settlement Agreement.

 

(ll) “Indemnifying Party” means each of MGIC, CHL and Servicer, which shall
indemnify, defend and hold harmless the Indemnified Party as set forth in this
Settlement Agreement.

 

(mm) “Initial Implementation Date” has the meaning given it in the MGIC/BANA
Settlement Agreement.

 

(nn) “Interim Reconciliation Loan Report” means each loan report substantially
in the form of Exhibit E, to be delivered by MGIC pursuant to Section 3(a). 
Fields may be added to or amended on the Interim Reconciliation Loan Report as
mutually agreed by the Parties without need for written amendment to this
Settlement Agreement.

 

(oo) “Legacy Loans” means the loans that were originated or acquired by CHL and
insured under a Master Policy prior to January 1, 2009, listed on any of
Schedules 1 through 8 on the Signing Date, as updated pursuant to Section 3(a),
and as finalized with respect to the Implementation Date pursuant to Section
3(b).  Legacy Loans consist of Covered Future Legacy Loans (Schedule 1), Past
Coverage Determination Loans (Schedule 2), Recently Paid Loans (Schedule 3),
Recently Rescinded Loans (Schedule 4), Past Paid Loans (Schedule 5), Potential
Curtailment Loans (Schedule 6), and Pending Rescission Loans (Schedule 8).  For
the avoidance of doubt, no Legacy Loan is a Servicing Only Loan or vice versa.

 
- 6 -

--------------------------------------------------------------------------------

(pp) [Deliberately omitted.]

 

(qq) “Legacy Loan Settlement Percentage” means [***] for payment of Perfected
Claims on all Covered Future Legacy Loans after the Implementation Date and as
otherwise used in this Settlement Agreement, subject to potential adjustment as
provided in Section 3(a)(iv) and (v).

 

(rr) “Litigation Action” means the action currently captioned Countrywide Home
Loans, Inc., et al. v. Mortgage Guaranty Insurance Corporation, United States
District Court for the Northern District of California, Case No. CV 10-00233
JSW, on removal from San Francisco Superior Court Case No. CGC-09-495278.

 

(ss) “Loss” has, with respect to any Subject Loan, the meaning set forth in the
applicable Master Policy, including corrections and curtailments, but not
including Curtailments; provided that for purposes of arriving at the Settlement
Percentage Claim Payment and the Servicing Only Settlement Percentage Claim
Payment, MGIC (1) first makes any reduction in the amount of a Claim by any
permissible curtailments and Policy Adjustments under this Settlement Agreement
to determine the amount of the Loss, and (2) then applies the applicable
Settlement Percentage to the Loss to determine the Claim payment amount.

 

(tt) “Master Policy” means the mortgage guaranty master policy and all
applicable endorsements under which MGIC provided primary mortgage guaranty
insurance applicable to a particular Subject Loan, and the related certificate
issued under any Master Policy.

 

(uu) “MGIC” means Mortgage Guaranty Insurance Corporation as set forth in the
Preamble.

 

(vv) “MGIC/BANA Settlement Agreement” means the Confidential Settlement
Agreement and Release between MGIC and Bank of America, N.A. as set forth in the
Recitals.

 

(ww) “MGIC Escrow Account” means the escrow account established pursuant to the
Original Agreement.

 

(xx) “MGIC Released Parties” means MGIC, each of its Affiliates, and each of
MGIC’s and its Affiliates’ predecessors, successors, and assigns, and all of
their respective shareholders, directors, officers, employees and agents.

 

(yy) “MGIC Releasors” means MGIC, each of its Affiliates, and each of MGIC’s and
its Affiliates’ predecessors, successors, and assigns, and all of their
respective shareholders, directors, officers, employees and agents.

 
- 7 -

--------------------------------------------------------------------------------

(zz) “Mortgage Insurance Dispute” means all Causes of Action related to the
Subject Loans arising from, under, or in connection with, or otherwise related
in any way to, (i) mortgage insurance coverage provided by MGIC with respect to
the Subject Loans and (ii) [***], including, for the avoidance of doubt, those
Causes of Action at issue between the Parties in the Arbitration Action and the
Litigation Action; provided that such Causes of Action include Causes of Action
with respect to the Countrywide PLS Loans and the Third Party PLS/Other Loans
only to the extent that the Implementation Date has occurred with respect to
such Countrywide PLS Loans and Third Party PLS/Other Loans. The inclusion of any
Causes of Action in this definition is not an admission by either Party that
such Cause of Action is at issue between the Parties in the Arbitration Action
or the Litigation Action.

 

(aaa) “Non-Consenting Loans” means those Countrywide PLS Loans or Third Party
PLS/Other Loans that do not receive Trustee/Other Consent pursuant to Section 5,
designated as Non-Consenting Loans on Schedule 17 pursuant to Section 3(b)(ii)
and are therefore, no longer a Subject Loan.

 

(bbb) “OCI” means the Wisconsin Office of the Commissioner of Insurance.

 

(ccc) “Original Agreement” has the meaning set forth in the Recitals.

 

(ddd) “Original Agreement Signing Date” means the date the Original Agreement
was initially made, as specified in the Preamble to this Settlement Agreement.

 

(eee) “Party” and “Parties” means MGIC, CHL and Servicer as set forth in the
Preamble.

 

(fff) “Past Coverage Determination Loans” means Legacy Loans for which MGIC
rescinded or denied coverage on or before December 31, 2012, listed on Schedule
2 on the Signing Date, as updated pursuant to Section 3(a), and as finalized
with respect to the Implementation Date pursuant to Section 3(b).

 

(ggg) “Past Paid Loans” means Legacy Loans for which MGIC made Claim benefit
payments (with or without a Curtailment) on or before the Cut-off Date, listed
on Schedule 5 on the Signing Date, as updated pursuant to Section 3(a), and as
finalized with respect to the Implementation Date pursuant to Section 3(b).

 

(hhh) “Pending Rescission Loans” means Legacy Loans for which MGIC has made a
determination to effect a Coverage Rescission on or before the Cut-off Date,
listed on Schedule 8 on the Signing Date, as updated pursuant to Section 3(a),
and as finalized with respect to the Implementation Date pursuant to Section
3(b).

 

(iii) “Perfected Claim” means a Claim that is perfected pursuant to Section
10(e), Section 10(f)(i), Section 10(g)(i), Section 10(g)(v) or Section
10(h)(iii), as applicable.

 
- 8 -

--------------------------------------------------------------------------------

(jjj) “Policy Adjustment” means any reduction by MGIC to some portion of a
payment of a Claim for items that are disallowed under the terms of the
applicable Master Policy, including, but not limited to, reductions generally
associated with servicing advances, interest or fees, for one or more of the
reasons identified as a Policy Adjustment on Exhibit A.  For the avoidance of
doubt, Policy Adjustments shall not include Curtailments or vice versa.

 

(kkk) “Potential Curtailment Loans” means those Covered Future Legacy Loans
which have ever been serviced by the Servicer and were less than 90 days past
due either (x) as of the Cut-off Date, or (y) at the time of servicing transfer,
if applicable, listed on Schedule 6 on the Signing Date, as updated pursuant to
Section 3(a), and as finalized with respect to the Implementation Date pursuant
to Section 3(b).

 

(lll) “Recently Paid Loans” means Legacy Loans for which MGIC has paid Claims in
the period after the Cut-off Date and on or before the Implementation Date,
listed on Schedule 3 on the Signing Date, as updated pursuant to Section 3(a),
and as finalized with respect to the Implementation Date pursuant to Section
3(b).

 

  (mmm) “Recently Paid Servicing Only Loans” means Servicing Only Loans for
which MGIC has paid Claims in the period after the Cut-Off Date and on or before
the Implementation Date, listed on Schedule 13 on the Signing Date, as updated
pursuant to Section 3(a), and as finalized with respect to the Implementation
Date pursuant to Section 3(b).

 

(nnn) “Recently Rescinded Loans” means Covered Future Legacy Loans for which
MGIC rescinded coverage or communicated a determination to rescind coverage in
the period after the Cut-off Date and on or before the Implementation Date,
listed on Schedule 4 on the Signing Date, as updated pursuant to Section 3(a),
and as finalized with respect to the Implementation Date pursuant to Section
3(b).

 

(ooo) “Resolved Covered Future Legacy Loan” means each Covered Future Legacy
Loan for which: (i) MGIC made a Settlement Percentage Claim Payment and CHL and
Servicer have waived, pursuant to Section 11(b)(ii)(A), their ability to invoke
the ADR Procedure; or (ii) there has been a final decision pursuant to Section
11(b)(ii)(I) under the ADR Procedure, and the Party for whose benefit the
decision made an award has obtained, or could have obtained if sought, full
satisfaction of such award.

 

(ppp) “Servicer” means Bank of America, N.A., in its capacity as the current or
prior master servicer or servicer of Subject Loans, as set forth in the
Preamble.

 

(qqq) “Servicing Guide” means MGIC’s Servicing Guide in effect at October 2014,
a copy of which is attached as Exhibit D hereto.

 

(rrr) “Servicing Only Claims” means Claims made on Servicing Only Loans after
the Cut-Off Date.

 
- 9 -

--------------------------------------------------------------------------------

(sss) “Servicing Only Loans” means the loans that were insured under a Master
Policy on or before August 8, 2009  which were ever serviced by the Servicer and
were 90 days or more past due either (x) as of the Cut-off Date, or (y) at the
time of servicing transfer, if applicable, listed on Schedule 11 (Future
Decisioned Servicing Only Loans), Schedule 13 (Recently Paid Servicing Only
Loans), and Schedule 15 (Decisioned Servicing Only Loans) on the Signing Date,
as updated pursuant to Section 3(a), and as finalized with respect to the
Implementation Date pursuant to Section 3(b).

 

(ttt) [Deliberately omitted.]

 

(uuu) “Servicing Only Settlement Percentage” means [***] for payment of
Perfected Claims on Servicing Only Loans after the Implementation Date and as
otherwise used in this Settlement Agreement, subject to potential adjustment as
provided in Section 3(a)(iv) and (v).

 

(vvv) “Servicing Only Settlement Percentage Claim Payment” means with respect to
an applicable Servicing Only Loan, the amount equal to the product of (x) the
Servicing Only Settlement Percentage and (y) the Loss, provided that if MGIC
exercises the property acquisition settlement option permitted by the applicable
Master Policy, the Servicing Only Settlement Percentage Claim Payment shall be
the Loss, reduced by an amount equal to the product of (x) 1 minus the Servicing
Only Settlement Percentage and (y) what the Loss would have been if MGIC had
exercised the “percentage guaranty option,” as defined in the applicable Master
Policy.

 

  (www) “Settlement Percentage” means the Legacy Loan Settlement Percentage or
the Servicing Only Settlement Percentage, as applicable.

 

(xxx) “Settlement Percentage Claim Payment” means with respect to an applicable
Covered Future Legacy Loan, the amount equal to the product of (x) the Legacy
Loan Settlement Percentage and (y) the Loss; provided that if MGIC exercises the
property acquisition settlement option permitted by the applicable Master
Policy, the Settlement Percentage Claim Payment shall be the Loss, reduced by an
amount equal to the product of (x) 1 minus the Legacy Loan Settlement Percentage
and (y) what the Loss would have been if MGIC had exercised the “percentage
guaranty option,” as defined in the applicable Master Policy.

 

(yyy) “Signing Date” means the date this Settlement Agreement is made.

 

(zzz) “Statutory Statements” has the meaning given in Section 19(k)(ii) of this
Settlement Agreement.

 

(aaaa) “Subject Loan” means each of the loans designated on any of Schedules 1
through 15 on the Signing Date, as updated pursuant to Section 3(a), and as
finalized with respect to the Implementation Date pursuant to Section 3(b).

 
- 10 -

--------------------------------------------------------------------------------

(bbbb) “Subject Loan Report” means each loan report in the form of Exhibit I, to
be delivered pursuant to Section 3(d).

 

(cccc) “Supplemental Claim” means a supplemental Claim for items the Insured (as
defined in the Master Policy) must advance under Section 5.7 of the applicable
Master Policy, which supplemental Claim is made after the date on which the
Claim to which such supplemental Claim relates is initially paid.

 

(dddd) “Third Party PLS/Other Loans” means those loans identified as Third Party
PLS/Other Loans on any of Schedules 1 through 15, which include loans held in
third-party sponsored private label securitization trusts, whole loans, or other
loans originated or acquired by CHL, as updated pursuant to Section 3(a), and as
finalized with respect to the Implementation Date pursuant to Section 3(b).

 

(eeee) “Third Party Servicer” means any servicer, master servicer, or
subservicer other than Servicer or an Affiliate of Servicer.

 

(ffff) “Third Party Servicer Curtailment” means any reduction by MGIC to some
portion of a Claim based on servicing-related activities or failures to act of a
Third Party Servicer during the period of time that the loan was serviced by the
Third Party Servicer.  For avoidance of doubt, a Third Party Servicer
Curtailment shall not be considered a Curtailment under this Settlement
Agreement or vice versa.

 

(gggg) [Deliberately omitted.]

 

(hhhh) “Trust/Other” means (i) the applicable trust, pool, person, or other
entity holding any loans designated as Countrywide PLS Loans or Third-Party
PLS/Other Loans on any of Schedules 1 through 15, or (ii) any group of such
loans held by such trust, pool, person or other entity, provided that (x) such
group was designated or otherwise identified as a group at the time the trust,
pool, person, or other entity acquired the loans in the group, (y) the loans in
the group are identified on any of Schedules 1 through 15 by the name of the
applicable trust, pool, person, or other entity and as belonging to an
identified group distinct from one or more other groups included within such
trust, pool, person, or other entity.

 

(iiii) “Trustee/Other” means the trustee, person, servicer, or entity having
decision-making power with respect to a Trust/Other, acting in the capacity as
trustee or as decision-maker under delegated authority or otherwise with respect
to that particular Trust/Other.

 

(jjjj) “Trustee/Other Consent” means written consent obtained from a
Trustee/Other pursuant to Section 5 with respect to a particular Trust/Other.

 

(kkkk) “Unresolved Covered Future Legacy Loan” means each Covered Future Legacy
Loan for which (i) MGIC has not made a determination of coverage; (ii) MGIC has
provided written notice of an Exclusion or Curtailment with respect to such
Covered Future Legacy Loan, and Servicer has given MGIC written notification of
a dispute pursuant to Section 11(b), CHL and Servicer have not waived, pursuant
to Section 11(b)(ii)(A), their ability to invoke the ADR Procedure, and there
has not been a final decision or other final resolution, by the passage of time
or otherwise, under the ADR Procedure pursuant to Section 11(b)(ii)(I); or (iii)
there has been a final decision under the ADR Procedure, but the Party for whose
benefit the decision made an award has sought but has not obtained full
satisfaction of such award pursuant to the ADR Procedure.

 
- 11 -

--------------------------------------------------------------------------------

2. Previous Deposits into Escrow Accounts; Termination of Security Interests.

 

(a) Establishing Escrow.  The Parties entered into an Escrow Agreement as
provided in the Original Agreement.  Pursuant to the terms of the Original
Agreement, MGIC deposited funds into the MGIC Escrow Account and CHL deposited
funds into the CHL Escrow Account. The funds in the Escrow Accounts and the
interest thereon shall be disbursed pursuant to Section 9.

 

(b) Effect of Deposits into Escrow Accounts.

 

(i) CHL and Servicer intend, and MGIC will not dispute, that the Escrow
Agreement and the Escrow Accounts thereunder constitute an “escrow” within the
meaning of Wisconsin Statute section 645.03(1)(j).

 

(ii) Each of MGIC, CHL and Servicer intends, and no Party will dispute, that (A)
the Escrow Agreement and the Escrow Accounts thereunder transfer (x) to the
Escrow Agent legal title to the funds in such Escrow Accounts and (y) to each of
the Parties equitable ownership (contingent or otherwise) of the funds deposited
in the Escrow Account to which each is entitled to disbursement in accordance
with the provisions of this Settlement Agreement and the Escrow Agreement; and
(B) neither Party has equitable ownership (contingent or otherwise) of any of
such funds to which it is not entitled to disbursement in accordance with the
provisions of this Settlement Agreement and the Escrow Agreement.

 

(c) Security Interests.

 

(i) MGIC hereby represents that it has not assigned any of, and grants Servicer
a security interest in all of, MGIC’s right, title and interest in and to any
and all disbursements from the MGIC Escrow Account to which MGIC is entitled
pursuant to the terms and conditions of this Settlement Agreement or the Escrow
Agreement, as security for the full performance of MGIC’s obligations under this
Settlement Agreement and the Escrow Agreement.  Servicer previously filed a
UCC-1 financing statement with respect to such security interest.

 

(ii) CHL hereby represents that it has not assigned any of, and grants MGIC a
security interest in all of, CHL’s right, title and interest in and to any and
all disbursements from the CHL Escrow Account to which CHL is entitled pursuant
to the terms and conditions of this Settlement Agreement or the Escrow
Agreement, as security for the full performance of CHL’s obligations under this
Settlement Agreement and the Escrow Agreement.  MGIC previously filed a UCC-1
financing statement with respect to such security interest.

 
- 12 -

--------------------------------------------------------------------------------

(iii) In the event that this Settlement Agreement is terminated for any reason
other than termination pursuant to Section 4(a) or Section 4(b), upon the
disbursement of all funds in the Escrow Accounts pursuant to Section 9(d), the
security interests granted pursuant to Sections 2(c)(i) and (ii) above shall
immediately become null and void, and each of Servicer and MGIC shall promptly
file an appropriate UCC-3 termination statement reflecting such termination.

 

3. Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports.

 

(a) Continuing Reconciliation.

 

(i) Beginning with the next month end following the Signing Date through the
Implementation Date, MGIC shall deliver to Servicer an Interim Reconciliation
Loan Report by the 20th day of the following month via secured internet
delivery.

 

(ii) Each Interim Reconciliation Loan Report (i) shall identify by Schedule
number each Subject Loan and (ii) update and supplement to reflect changes
through the Implementation Date to the listing of loans identified on Schedules
1 through 15 at the Signing Date, provided that the first Interim Reconciliation
Loan Report shall include activity related to MGIC’s determination of a Claim
for a Subject Loan from the Cut-off Date to the end of the first full month
following the Signing Date, and each subsequent Interim Reconciliation Loan
Report shall reflect activity occurring for every month thereafter.

 

(iii) The Parties covenant and agree to work together in good faith to reconcile
the Schedules up through the time the Schedules are finalized pursuant to
Section 3(b).

 

(iv) If the total of: (x) all Actual Curtailment Amounts (as defined below) 
shown on the Interim Loan Reconciliation Report as of April 30, 2015 for Claims
on Legacy Loans and Servicing Only Loans paid between October 1, 2014 and April
30, 2015, plus (y) the average monthly amount of such Actual Curtailment Amounts
during that period is [***], then, prior to Implementation Date, the Legacy Loan
Settlement Percentage and Servicing Only Settlement Percentage shall each be
recalculated applying the methodology previously employed by the Parties to
determine, respectively, the Legacy Loan Settlement Percentage and Servicing
Only Settlement Percentage.  As used in this Section 3(a)(iv), the “Actual
Curtailment Amount” shall mean, for each Claim on Legacy Loans and Servicing
Only Loans paid between October 1, 2014 and April 30, 2015, the total
curtailment multiplied by a fraction in which the numerator is the number of
days in the Default Period (as defined below) for which Servicer was the
servicer of such Legacy Loan or Servicing Only Loan that resulted in such Claim,
and the denominator is the number of days in the Default Period.  “Default
Period” means the period beginning on the “paid through date” of such Legacy
Loan or Servicing Only Loan and ending on the date of such Claim submission, as
shown on the EOB.

 
- 13 -

--------------------------------------------------------------------------------

(v) If (x) the total of: (x) all Actual Claim Amounts (as defined below)  shown
on the Interim Loan Reconciliation Report as of April 30, 2015 for Claims on
Legacy Loans and Servicing Only Loans paid between October 1, 2014 and April 30,
2015, plus (y) the average monthly amount of such Actual Claim Amounts during
that period is [***], then, prior to the Implementation Date, the Legacy Loan
Settlement Percentage and Servicing Only Settlement Percentage shall each be
recalculated applying the methodology previously employed by the Parties to
calculate, respectively, the Legacy Loan Settlement Percentage and Servicing
Only Settlement Percentage.  As used in this Section 3(a)(v), the “Actual Claim
Amount” shall mean, for each Claim on Legacy Loans and Servicing Only Loans paid
between October 1, 2014 and April 30, 2015, the Claim payment amount plus the
Actual Curtailment Amount.

 

(vi) For purposes of making any adjustment required by either Section 3(a)(iv),
3(a)(v), or 3(c), “the methodology previously employed” means, in the case of
3(c) the Worksheet, or in the case of 3(a)(iv) or 3(a)(v) the procedure to be
applied to the Worksheet, that was described in the email sent at 1:16 p.m. PST
on the Signing Date from Servicer to MGIC with respect to such procedure
referencing this Section 3(a)(vi) (the “Servicer Email”), which acceptance of
the Servicer Email was confirmed by email from MGIC to Servicer on the Signing
Date.  The Worksheet is the “AB single rate” worksheet of that certain Excel
spreadsheet named “MGIC BAC PLS All in Settlement 20150227v6” attached to the
Servicer Email.

 

(vii) Schedule 18 shall identify, as of the Signing Date and as updated through,
and finalized as of, the Implementation Date, all transfers of servicing of
Subject Loans from Servicer to a Third Party Servicer.  Servicer will reasonably
cooperate with MGIC to determine the correct servicing transfer date of a
Subject Loan in the event that (i) a potential error is discovered with respect
to a servicing transfer date identified on Schedule 18 or (ii) on and after the
Implementation Date, MGIC is uncertain about a servicing transfer date of a
Subject Loan.

 
- 14 -

--------------------------------------------------------------------------------

(b) Finalizing Loan Schedules.

 

(i) The final identification and allocation of Subject Loans on Schedules 1
through 15 as of the Implementation Date shall be as stated on an Interim
Reconciliation Loan Report, in a form mutually agreed by the Parties, delivered
by MGIC, and verified by BANA, within twenty (20) business days following the
Implementation Date.  Such final identification and allocation shall include a
list of (i) each Countrywide PLS Loan and Third Party/PLS Other Loan that is
subject to the Implementation Date and (ii) the Trust/Other holding such
Countrywide PLS Loan and Third Party PLS/Other Loan.

 

(ii) As soon as practicable after the expiration of the time period for
obtaining Trustee/Other Consent pursuant to Section 5, the Parties shall
finalize the Non-Consenting Loans, by identifying and listing on Schedule 17 (i)
each Countrywide PLS Loan and Third Party/PLS Other Loan that has not received
Trustee/Other Consent and (ii) the Trust/Other holding such Non-Consenting
Loan.  Each Non-Consenting Loan shall be removed from each of Schedules 1
through 15 and shall no longer be a Subject Loan.

 

(c) Manifest Error. To the extent it is determined in the period of time between
the Signing Date and the Implementation Date that the listing of (or failure to
list) a Subject Loan on a Schedule to this Settlement Agreement is the result of
manifest error, or there is a manifest error in the (i) “claim filed amounts” of
[***] of Pending Rescission Loans for the period November 1, 2011 through the
Cut-off Date, (ii) the amount of curtailments on Subject Loans for the period
January 1, 2010 through the Implementation Date or (iii) the “paid thru dt”,
“claim title date”, and “claim received date” data provided by MGIC on
transferred loans, in the case of each of (i), (ii), and (iii), that forms the
basis of the calculations of the Legacy Loan Settlement Percentage or Servicing
Only Settlement Percentage, the Parties agree to first cooperate in good faith
to correct such error and any impact the error may have had to the calculation
of the Legacy Loan Settlement Percentage or Servicing Only Settlement
Percentage, as applicable.  To the extent the Parties continue to dispute such
error, then such dispute and its impact shall be resolved pursuant to Section
11(c).  If, however, the error is claimed by either Party to have the effect of
increasing or decreasing by more than [***], in the aggregate, the estimated
total Claim benefit amounts to be paid by MGIC under the Settlement Agreement,
applying the methodology employed by the Parties to determine the Settlement
Percentages as described in Section 3(a)(vi), and the data in (i), (ii), or
(iii) above exchanged by the Parties prior to the Signing Date, then prior to
beginning any proceedings under Section 11(c), (i) the Parties shall negotiate
in good faith, consistently with the methodology previously employed by the
Parties in their calculation of the Legacy Loan Settlement Percentage or
Servicing Only Settlement Percentage prior to execution of this Settlement
Agreement, to resolve their dispute; and (ii) if such negotiations have failed
to resolve such dispute within thirty (30) days after either Party notifies the
other Party of a potential manifest error, then within fifteen (15) days of the
expiration of the time period for good-faith negotiations, the Party aggrieved
by the manifest error may terminate this Settlement Agreement upon written
notice to the other Party pursuant to Section 5(c)(iii) without any proceedings
pursuant to Section 11(c), and the Implementation Date shall not occur. To the
extent the Parties dispute whether the [***] termination threshold is met, such
a dispute shall also be resolved pursuant to Section 11(c). If neither Party
terminates this Settlement Agreement pursuant to this Section 3(c), then the
Parties shall continue to resolve the dispute as a Dispute pursuant to Section
11(c), and all time periods under this Settlement Agreement are tolled while
such proceedings pursuant to Section 11(c) are ongoing.

 
- 15 -

--------------------------------------------------------------------------------

(d) Subject Loan Reports.  Beginning with the next month end following the
Implementation Date, MGIC shall deliver to Servicer via secured internet
delivery within twenty (20) days after the end of each month, a Subject Loan
Report with respect to each Subject Loan for which MGIC resolved a Claim during
the preceding month, provided that the Implementation Date has occurred with
respect to such Subject Loan.  MGIC shall continue to deliver Subject Loan
Reports until the last Claims on Subject Loans have been resolved and no
remaining Subject Loan has mortgage insurance coverage in-force or coverage that
was in-force prior to default.

 

(i) Within sixty (60) days after receipt by Servicer of a Subject Loan Report,
Servicer shall have the right to notify MGIC and as applicable, the Third Party
Servicer, in writing, of any error by MGIC in applying the Legacy Loan
Settlement Percentage to any Covered Future Legacy Loan, or the Servicing Only
Settlement Percentage to any Future Servicing Only Loan, included in the Subject
Loan Report.

 

(ii) If MGIC has made an error, MGIC shall correct any Settlement Percentage
error within thirty (30) days of written notice directly with such loan’s
servicer or owner (whichever received the original Claim payment), and report
such payment corrections in the next Subject Loan Report, as applicable, as a
supplemental Claim payment.

 

(iii) The Parties shall work in good faith to resolve any of Servicer’s
objections or notice of an error in MGIC applying the applicable Settlement
Percentage.

 

4. Termination Based on Certain Actions.

 

(a) Termination of Settlement Agreement.

 

(i) Termination by MGIC.

 

(A) CHL shall give written notification to MGIC within ten (10) business days if
CHL or any third party initiates in respect of CHL any supervision,
conservation, rehabilitation, liquidation, receivership, insolvency, bankruptcy
or other equivalent proceeding, whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, and such proceeding is not dismissed within thirty (30) days of such
initiation.

 
- 16 -

--------------------------------------------------------------------------------

(B) If prior to the Implementation Date, (x) MGIC receives written notification
from CHL pursuant to Section 4(a)(i)(A) or learns that CHL failed to provide
written notification required pursuant to Section 4(a)(i)(A) or (y) CHL becomes
the subject of any supervision, conservation, rehabilitation, liquidation,
receivership, insolvency, bankruptcy or other equivalent proceeding, whether it
is voluntary or involuntary or is effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body, then MGIC may terminate this Settlement
Agreement by written notice to CHL.

 

(ii) Termination by CHL.

 

(A) MGIC shall give written notification to CHL within ten (10) business days if
MGIC or any third party initiates in respect of MGIC any supervision,
conservation, rehabilitation, liquidation, receivership, insolvency, bankruptcy
or other equivalent proceeding, whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body, and such proceeding is not dismissed within thirty (30) days of the
initiation of such proceeding.

 

(B) If prior to the Implementation Date, (x) CHL receives written notification
from MGIC pursuant to Section 4(a)(ii)(A) or learns that MGIC failed to provide
written notification required pursuant to Section 4(a)(ii)(A) or (y) MGIC
becomes the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding, whether it is voluntary or involuntary or is effected by operation
of law or pursuant to any judgment, decree or order of any court or any order,
rule or regulation of any administrative or governmental body, then CHL may
terminate this Settlement Agreement by written notice to MGIC.

 

(b) Termination Based on OCI Complaint.  Servicer may terminate this Settlement
Agreement by written notice to MGIC prior to the Implementation Date if the OCI
has filed a complaint prior to such Implementation Date relating to MGIC under
Wisconsin Statute section 645.54 seeking to void any portion of this Settlement
Agreement in a way that deprives Servicer (on behalf of the Trust/Others) of any
monetary benefit conferred by the terms of this Settlement Agreement which it
would otherwise have obtained.

 
- 17 -

--------------------------------------------------------------------------------

(c) Effect of Termination of Settlement Agreement.  The Parties shall cooperate
in delivering notice to the escrow agent of the Escrow Accounts of any
termination of this Settlement Agreement.  Upon any termination, this Settlement
Agreement, including the provisions with respect to perfection and processing of
Claims that are specified in Section 10(f), the provisions of Sections
10(k)(i)(A) and 10(k)(ii)(A)  governing Appeals of Claims, and the releases in
Sections 13 and 14, shall be deemed null and void and of no further force and
effect and except as provided below, the Parties shall be deemed to have
reverted to their respective status as of the day prior to the Original
Agreement Signing Date with respect to the Legacy Loans and as of the day prior
to the Signing Date with respect to the Servicing Only Loans; provided that:

 

(i) the definitions in Section 1 related to any provisions not terminated,
Section 2, this Section 4(c), Section 9(d) (Termination of Settlement
Agreement), Section 10(f)(vi), Sections 10(k)(i)(B) and 10(k)(ii)(B), the
provisions of dispute resolution in Section 11(c) to the extent that they relate
to the resolution of any Dispute regarding the termination of this Settlement
Agreement, Section 16 (Confidentiality), and paragraphs (a), (c), (d), (e), (f),
(g), (h), (i), (k), (l), and (n), and solely for the purpose of enforcing
provisions that survive termination of this Settlement Agreement, (o) of Section
19 (Miscellaneous Provisions) shall continue in full force and effect despite
any termination of this Settlement Agreement;

 

(ii) in the event of any such termination, MGIC may effect rescission or denial
of the Claims with respect to any Legacy Loan for which MGIC has communicated an
intent to complete a denial after October 31, 2011, or has communicated an
intent to complete a rescission after October 31, 2011, without regard to the
passage of time, and CHL and Servicer hereby waive any claim or defense as to
the lack of timely assertion of any such rescission or denial with respect to
any such Claim, but not, except as provided in this Settlement Agreement, with
respect to any other available claim or defense as set forth herein, in the
applicable Master Policy, or by operation of law, and provided that any Claim
paid pursuant to Section10(b) prior to such termination shall remain a paid
Claim;

 

(iii) the applicable time period for Servicer to submit the documents that MGIC
may require Servicer to provide in order to perfect a Claim on a Covered Future
Legacy Loan shall terminate on the later of (A) the applicable time period for
perfection of a Claim under the applicable Master Policy or (B) three months
after the date of such termination of the Settlement Agreement; and

 
- 18 -

--------------------------------------------------------------------------------

(iv) any legal or contractual limitations period and any defense based on the
passage of time with respect to Causes of Action included in the Litigation
Action or the Arbitration Action are tolled from the date such Causes of Action
were made in such actions and shall continue to be tolled through [***], in
addition to any other tolling periods that may apply by operation of law.  Any
legal or contractual limitations period and any defense based on the passage of
time with respect to Causes of Action comprising the Mortgage Insurance Dispute
that are not included in such actions shall be tolled from the [***] and shall
continue to be tolled through [***], in addition to any tolling that may apply
by operation of law; provided that (x) no such tolling shall apply to such
Causes of Action comprising the Mortgage Insurance Dispute that are not included
in the Litigation Action or the Arbitration Action and relating to rescissions
and denials of Claims on Servicing Only Loans, except any tolling that may apply
by operation of law and (y) tolling with respect to Causes of Action comprising
the Mortgage Insurance Dispute that are not included in the Litigation Action or
the Arbitration Action and relating to Curtailment of Claims on Servicing Only
Loans shall begin on  [***] and such tolling shall continue through [***], in
addition to any tolling that may apply by operation of law. No tolling that
occurs pursuant to this Section 4(c)(iv) and/or by operation of law shall have
the effect of reviving any Cause of Action that was otherwise barred by any
statute of limitations or similar rule of law or equity prior to [***], or in
the case of Causes of Action relating to Curtailments of Claims on Servicing
Only Loans, prior to [***].

 

5. Trustee/Other Consents.

 

(a) Obtaining Trustee/Other Consents.  CHL and Servicer shall use reasonable
efforts to obtain Trustee/Other Consents.  The Parties will use their best
efforts to cooperate with each other in seeking to obtain Trustee/Other
Consents, which shall be obtained (or not) by May 15, 2015.

 

(b) Contents of Trustee/Other Consent.  Each Trustee/Other Consent shall include
confirmation from the Trustee/Other that such Trustee/Other (i) agrees to be
bound by Servicer’s determination to enter into the Settlement Agreement on
behalf of such Trust/Other for which Trustee/Other Consent is being given, and
(ii) consents to Servicer, as the servicer or the agent, as applicable, entering
into this Settlement Agreement on behalf of such Trust/Others and the
Trustee/Others, in each case of clauses (i) and (ii) above, consistent with
customary conditions, assumptions and/or qualifications that do not alter the
terms of this Settlement Agreement or impede any Party from enforcing the terms
of the Settlement Agreement against the Trustee/Other that provides such
Trustee/Other Consent.  If Servicer acts as an agent for a successor servicer of
Subject Loans in seeking Trustee/Other Consent, the appointment of Servicer as
agent shall: (x) provide that Servicer is authorized, in Servicer’s discretion:
(1) to provide to the Trustee instruments that Servicer will provide in
connection with obtaining the Trustee/Other Consent from such Trustee, (2) to
direct the Trustee to ratify Servicer’s actions in connection with the
Settlement Agreement; and (y) acknowledge Servicer’s authority to settle on
behalf of the Trust/Other, claims under and/or with respect to the Master
Policy.

 
- 19 -

--------------------------------------------------------------------------------

(c) Termination of Settlement Agreement for Failure to Obtain Trustee/Other
Consent.

 

(i) If Trustee/Other Consent is not obtained from the Trustee/Other(s) holding
at least seventy percent (70%) of the aggregate number of Subject Loans by the
close of business on May 15, 2015, MGIC, on the one hand, and CHL and Servicer,
on the other, may terminate this Settlement Agreement by written notice to the
other Parties within thirty (30) days thereafter, provided that no Party shall
be entitled to so terminate this Settlement Agreement if it has breached its
obligation to cooperate in seeking to obtain the Trustee/Other Consent.

 

(ii) If no Implementation Date has occurred by June 1, 2015 (effective as of May
31, 2015), MGIC, on the one hand, and CHL and Servicer, on the other hand, may
terminate this Settlement Agreement by written notice to the other Parties
within thirty (30) days thereafter

 

(iii) The effect of any termination of this Settlement Agreement pursuant to
this Section 5(c) shall be as provided in Section 4(c).

 

(d) Failure to Obtain Trustee/Other Consents.  If the Implementation Date has
occurred, CHL/PLS Loans that do not receive the requisite Trustee/Other Consent
within the time period set forth in Section 5(a) shall become Non-Consenting
Loans.  MGIC may effect rescission or denial of the Claims with respect to any
Non-Consenting Loans for which MGIC has communicated an intent to complete a
rescission or denial after October 31, 2011 and on or before the Implementation
Date, without regard to the passage of time, and CHL and Servicer hereby waive
any claim or defense as to the lack of timely assertion of any such rescission
or denial with respect to any such Claim.  MGIC may effect curtailments
(including, for the avoidance of doubt, Curtailments) with respect to any
Non-Consenting Loans.  The applicable time period by which Servicer must submit
the documents that MGIC may require Servicer to provide in order to perfect a
Claim with respect to a Non-Consenting Loan that is a Covered Future Legacy Loan
shall terminate on the date that is the later of (A) date of termination of the
applicable time period for perfection of a Claim under the applicable Master
Policy and (B) three months after the Implementation Date.  When finalized
pursuant to Section 3(b)(ii), MGIC shall follow its normal business practices
with respect to premium refunds with respect to the Non-Consenting Loans.

 

6. Dismissal of Arbitration Action and Litigation Action.

 

(a) No Dismissals if Trustee/Other Consents Not Obtained.  If the Trustee/Other
Consents are not obtained within the time and in the amounts specified in
Section 5, there shall be no dismissals of the Litigation Action or the
Arbitration Action pursuant to this Settlement Agreement (except for any
dismissal without prejudice of the Arbitration Action that may be made under
Section 6(c)), and this Settlement Agreement may be terminated as provided in
Section 5.

 
- 20 -

--------------------------------------------------------------------------------

(b) No Action or Assistance.  After the Original Agreement Signing Date, neither
CHL nor Servicer will take any action, or provide any assistance to any third
party, in connection with the Litigation Action, the Arbitration Action, or any
other litigation or arbitration action that is intended or reasonably could be
expected to be adverse to or inconsistent with the intent, terms, and conditions
of this Settlement Agreement and/or the MGIC/BANA Settlement Agreement,
including, but not limited to, the releases pursuant to Section 14 by CHL and
Servicer; provided that CHL and/or Servicer may take such actions or provide
such assistance (i) if and to the extent that CHL and/or Servicer has a
contractual obligation to take such action or to provide such assistance to such
third party, and CHL and/or Servicer, as applicable, gives written notice to
MGIC within twenty (20) business days after taking such action or providing such
assistance, or (ii) for the avoidance of doubt, if this Settlement Agreement is
terminated.

 

(c) Stay of Arbitration Action.  Upon the Original Agreement Signing Date, the
Parties took the necessary steps to stay the Arbitration Action through the
earlier of (i) the expiration of the time period set forth in Section 5 for
obtaining Trustee/Other Consent, to the extent that any part of the Arbitration
Action is not earlier dismissed with prejudice pursuant to Section 6(d) and/or
the MGIC/BANA Settlement Agreement, and (ii) the termination of this Agreement. 
Following the Signing Date, if the panel in the Arbitration Action does not
agree to continue the stay, then each of CHL and Servicer shall take all steps
necessary to dismiss the Arbitration Action without prejudice within thirty (30)
days of such refusal to agree to a stay, and any legal or contractual
limitations period and any defense based on the passage of time with respect to
Causes of Action included in the Litigation Action and the Arbitration Action
are tolled from the date such Causes of Action were made in such actions and
shall continue to be tolled through the earlier of (i) [***] and (ii) [***], in
addition to any other tolling periods that may apply (x) by operation of law or
(y) to the Non-Consenting Loans pursuant to Section 6(e).  Any legal or
contractual limitations period and any defense based on the passage of time with
respect to Causes of Action comprising the Mortgage Insurance Dispute that are
not included in such actions shall be tolled from [***] and shall continue to be
tolled through the earlier of (i) [***] and (ii) [***], in addition to any
tolling that may apply by operation of law; provided that (x) no such tolling
shall apply to such Causes of Action comprising the Mortgage Insurance Dispute
that are not included in the Litigation Action or the Arbitration Action and
relating to rescissions and denials of Claims on Servicing Only Loans, except
any tolling that may apply by operation of law and (y) tolling with respect to
Causes of Action comprising the Mortgage Insurance Dispute that are not included
in the Litigation Action or the Arbitration Action and relating to Curtailment
of Claims on Servicing Only Loans shall begin on [***] and such tolling shall
continue through the earlier of (i) [***] and (ii) [***], in addition to any
tolling that may apply by operation of law.  No tolling that occurs by virtue of
this Section 6(c) and/or by operation of law shall have the effect of reviving
any Cause of Action that was barred by any statute of limitations or similar
rule of law or equity prior to [***], or in the case of Causes of Action
relating to Curtailments of Claims on Servicing Only Loans, prior to [***].

 
- 21 -

--------------------------------------------------------------------------------

(d) Dismissals of Countrywide PLS Loans and Third Party PLS/Other Loans.  As
soon as practicable after a Trustee/Other Consent has been obtained (or on such
later date as MGIC shall agree), each of CHL and Servicer shall take all
necessary steps to dismiss the Arbitration Action with prejudice as to the
Countrywide PLS Loans and Third Party PLS/Other Loans with respect to which such
Trustee/Other Consents have been obtained, and such dismissal shall be
substantially in the form of Stipulation and Order of Dismissal on Exhibit J.

 

(e) Dismissals of Non-Consenting Loans and the Litigation Action.  As soon as
practicable after the identification of the Non-Consenting Loans pursuant to
Section 3(b)(ii), each of CHL and Servicer shall take all necessary steps to
dismiss the Litigation Action with prejudice as to all of the Countrywide PLS
Loans and Third Party PLS/Other Loans with respect to which Trustee/Other
Consent has been obtained, and to dismiss the Arbitration Action and the
Litigation Action without prejudice as to the Non-Consenting Loans, and such
dismissals shall be substantially in the form of Stipulation of Dismissal (with
respect to the Litigation Action) and Stipulation and Order of Dismissal (with
respect to the Arbitration Action) on Exhibit J.

 

(i) Any legal or contractual limitations period and any defense based on the
passage of time for any Causes of Action with respect to Non-Consenting Loans
included in the Litigation Action or the Arbitration Action that were tolled by
the initiation of the Litigation Action or the Arbitration Action shall continue
to be tolled for such Causes of Action for [***], in addition to any other
tolling periods that may apply by operation of law.  Any legal or contractual
limitations period and any defense based on the passage of time for any Causes
of Action comprising the Mortgage Insurance Dispute that are not included in the
Arbitration Action or the Litigation Action with respect to Non-Consenting Loans
shall be tolled from [***] and shall continue to be tolled for such Causes of
Action for [***], in addition to any other tolling periods that may apply by
operation of law; provided that (x) no such tolling shall apply to such Causes
of Action comprising the Mortgage Insurance Dispute that are not included in the
Litigation Action or the Arbitration Action and relating to rescissions and
denials of Claims on Servicing Only Loans, except any tolling that may apply by
operation of law and (y) tolling with respect to Causes of Action comprising the
Mortgage Insurance Dispute that are not included in the Litigation Action or the
Arbitration Action and relating to Curtailment of Claims on Servicing Only Loans
shall begin on [***] and such tolling shall continue for [***], in addition to
any tolling that may apply by operation of law.   

 
- 22 -

--------------------------------------------------------------------------------

(ii) No tolling that occurs by virtue of this Section 6(e) and/or by operation
of law shall have the effect of reviving any Cause of Action that was barred by
any statute of limitations or similar rule of law or equity prior to [***], or
in the case of Causes of Action relating to Curtailments of Claims on Servicing
Only Loans, prior to [***].

 

(iii) Upon the expiration of the [***] tolling period pursuant to Section
6(e)(i), the arbitrators in the Arbitration Action shall be released from any
further involvement in the Arbitration Action or with any Non-Consenting Loans.

 

(f) Effect of Dismissals with Prejudice.  To the extent that the Litigation
Action and the Arbitration Action are dismissed with prejudice with respect to
certain Legacy Loans, such Legacy Loans shall be subject to the ADR Procedure as
and to the extent set forth in Section 11(a) and any Dispute with respect to
such Legacy Loans shall be resolved as and to the extent set forth in Section
11(c).

 

7. [Deliberately omitted.]

 

8. [Deliberately omitted.]

 

9. Disbursements from the Escrow Accounts.  The Parties shall jointly instruct
the escrow agent acting under the Escrow Agreement in writing to disburse the
funds in the Escrow Accounts as specified below.

 

(a) Disbursement from MGIC Escrow Account.  Effective as of the Signing Date,
the Parties shall jointly instruct the escrow agent acting under the Escrow
Agreement in writing to disburse to MGIC all funds in the MGIC Escrow Account. 
The Parties acknowledge and agree that this disbursement to MGIC does not
constitute a disbursement to MGIC for the purposes of the grant of a security
interest under Section 2(c) above but rather is a return of the funds to MGIC
resulting from the amendments to the Original Agreement reflected by this
Settlement Agreement.  Servicer releases and discharges any security interest
which may have been granted to Servicer by MGIC in Section 2(c)(i) of the
Original Agreement and waives any and all claims or interest it has or might
have in and to the funds in, or any disbursements from, the MGIC Escrow
Account.  Servicer shall promptly file a UCC-3 termination statement with
respect to UCC-1 financing statement previously filed by Servicer, such
termination statement to reflect the termination of Servicer’s security
interest, if any, in the funds in, or such disbursement from, the MGIC Escrow
Account.  The MGIC Escrow Account shall then be terminated.

 

(b) Disbursement from CHL Escrow Account.  Effective as of the Signing Date, the
Parties shall jointly instruct the escrow agent acting under the Escrow
Agreement in writing to disburse the funds in the CHL Escrow Account to CHL in
excess of (x) [***] plus (y) any pending amounts for which MGIC is asserting an
indemnification claim against CHL as of the Signing Date. The Parties
acknowledge and agree that this disbursement to CHL does not constitute a
disbursement to CHL for the purposes of the grant of a security interest under
Section 2(c)(ii) of the Original Agreement but rather is a return of certain of
the funds to CHL resulting from the amendment to the Original Agreement
reflected by this Settlement Agreement.  MGIC waives any and all claims or
interest it has or might have in and to the funds in, or any disbursements from,
the CHL Escrow Account.

 
- 23 -

--------------------------------------------------------------------------------

(c) Periodic Disbursement of CHL Escrow Amount.  The Parties shall jointly
instruct the escrow agent to disburse the remaining funds in the CHL Escrow
Account as follows:

 

(i) To MGIC: Within ten (10) days after each determination that CHL is required
to indemnify MGIC pursuant to Section 15, the amount of funds from the CHL
Escrow Amount and associated interest to compensate MGIC for such
indemnification obligation; and

 

(ii) To CHL: Within ten (10) days after the end of each calendar quarter
following the Implementation Date, an amount equal to ten percent (10%) of (x)
the funds remaining in the CHL Escrow Account after the disbursement pursuant to
Section 9(b), minus (y) any pending amounts for which MGIC is asserting an
indemnification claim against CHL at the time of such disbursement.  On the
tenth such calendar quarter end, all funds remaining in the CHL Escrow Account,
after deduction of any pending amounts for which MGIC is asserting an
indemnification claim against CHL at the time of such disbursement, shall be
disbursed to CHL. The Parties acknowledge and agree that any such disbursement
to CHL does not constitute a disbursement to CHL for the purposes of the grant
of a security interest under Section 2(c)(ii) of the Original Agreement. Upon
disbursement of all of the funds from the CHL Escrow Account, MGIC shall
promptly file a UCC-3 termination statement with respect to UCC-1 financing
statement previously filed by MGIC, such termination statement to reflect the
termination of MGIC’s security interest, if any, in the funds in, or such
disbursements from, the CHL Escrow Account.  The CHL Escrow Account shall then
be terminated.

 

(d) Termination of Settlement Agreement.  Within ten (10) days after the
Settlement Agreement is terminated, the Parties shall jointly instruct the
escrow agent to disburse to CHL all of the funds in the CHL Escrow Account. MGIC
shall promptly file a UCC-3 termination statement with respect to the UCC-1
financing statement previously filed by MGIC, such termination statement to
reflect the termination of MGIC’s security interest, if any, in the funds in, or
any disbursements from, the CHL Escrow Account. The CHL Escrow Account shall
then be terminated.

 

(e) Accounts for Payments.  Absent any other signed agreement by the Parties,
the Parties shall jointly instruct the escrow agent to complete any disbursement
as provided in Section 17(b), subject to change as provided in Section 17(c).

 
- 24 -

--------------------------------------------------------------------------------

10. Treatment of Subject Loans.

 

(a) Pending Rescission Loans.  As soon as practicable after the Implementation
Date, MGIC shall rescind insurance coverage on the Pending Rescission Loans and
if such coverage has already been rescinded, coverage will remain rescinded.  No
Claim shall be processed for payment for such loans and as of the Implementation
Date, none of CHL, Servicer or the Trustee/Other(s) shall have any rights to
challenge, dispute, or otherwise attempt to recover any amounts with respect to
such Pending Rescission Loans.

 

(b) Past Coverage Determination Loans.  As of the Implementation Date, (i) all
actions heretofore taken by MGIC to rescind or deny Claims on the Past Coverage
Determination Loans are agreed to be final and (ii) none of CHL, Servicer or the
Trustee/Other(s) shall have any rights to challenge, dispute, or otherwise
attempt to recover any amounts with respect to such Past Coverage Determination
Loans.

 

(c) Premium Refunds.  As soon as practicable after the Implementation Date, MGIC
shall pay to Servicer (and, where already paid, Servicer shall be entitled to
retain), for the benefit of the applicable Trust/Other, all premium refunds due
on Past Coverage Determination Loans and Pending Rescission Loans in accordance
with the terms of the applicable Master Policy.  The Parties agree to cooperate
with each other in good faith to avoid the escheatment of premium refunds after
the Signing Date.  Any amounts of premium refunds previously escheated shall be
considered as already paid.

 

(d) Past Paid Loans, Decisioned Servicing Only Loans, Recently Paid Loans,
Recently Paid Servicing Only Loans.

 

(i) Effective upon the Implementation Date, all Curtailments and Policy
Adjustments on Past Paid Loans and Decisioned Servicing Only Loans shall be
deemed final as of the Cut-off Date without regard to the pendency of any
appeals filed by Servicer and without any offset, credit, disgorgement, or any
other adjustments.  Neither MGIC nor any of CHL, Servicer or the
Trustee/Other(s) shall have any further rights to challenge, dispute, appeal or
otherwise attempt to recover any amounts with respect to Curtailments or Policy
Adjustments on Past Paid Loans or Decisioned Servicing Only Loans, provided that
nothing herein affects (x) MGIC’s obligations to process Supplemental Claims for
all Past Paid Loans and Decisioned Servicing Only Loans, which Supplemental
Claims may continue to be submitted and shall be processed (including denial
thereof on timeliness or other grounds) by MGIC in the ordinary course; or (y) a
Third Party Servicer’s ability to appeal Policy Adjustments that MGIC made on
Past Paid Loans and Decisioned Servicing Only Loans for which the Claim was
filed by a Third Party Servicer.

 
- 25 -

--------------------------------------------------------------------------------

(ii) Effective upon the Implementation Date, all Curtailments and Policy
Adjustments on Recently Paid Loans and Recently Paid Servicing Only Loans shall
be deemed final as of the Implementation Date without regard to the pendency of
any appeals filed by Servicer and without any offset, credit, disgorgement, or
any other adjustments.  Neither MGIC nor any of CHL, Servicer or the
Trustee/Other(s) shall have any further rights to challenge, dispute, appeal or
otherwise attempt to recover any amounts with respect to Curtailments or Policy
Adjustments on Recently Paid Loans and Recently Paid Servicing Only Loans,
provided that nothing herein affects (x) MGIC’s obligations to process
Supplemental Claims for all Recently Paid Loans and Recently Paid Servicing Only
Loans, which Supplemental Claims may continue to be submitted and shall be
processed (including denial thereof on timeliness or other grounds) by MGIC in
the ordinary course; or (y) a Third Party Servicer’s ability to appeal Policy
Adjustments that MGIC made on Recently Paid Loans and Recently Paid Servicing
Only Loans for which the Claim was filed by a Third Party Servicer.

 

(e) Recently Rescinded Loans.  As soon as practicable after the Implementation
Date, MGIC shall determine whether a Claim with respect to a Recently Rescinded
Loan is a Perfected Claim and shall process any such Perfected Claim in
accordance with the provisions of Section 10(g); provided that the time periods
in Section 10(g)(i) shall not apply and in lieu thereof Servicer shall perfect a
Claim for a Recently Rescinded Loan in accordance with the time period set forth
in the applicable Master Policy (except that Servicer shall have [***] from the
later of (A) the Implementation Date and (B) the date that MGIC provides written
notice to Servicer of the documents on Exhibit B required to perfect the Claim,
to submit all documents set forth on Exhibit B).  To the extent MGIC has
communicated an intent to complete a Coverage Rescission on any Recently
Rescinded Loan, but has not yet completed such Coverage Rescission, all such
communications shall be deemed withdrawn.

 

(f) Covered Future Legacy Claims Processed After the Signing Date.  Effective as
of the Signing Date, and until this Section 10(f) ceases to be applicable
pursuant to Section 10(f)(vi):

 

(i) MGIC shall determine whether a Covered Future Legacy Claim is a Perfected
Claim (including the applicable time period for perfection of a Claim), and
process any such Perfected Claim in accordance with the applicable Master
Policy, except that (A) the documents that MGIC may require Servicer to provide
in order to establish a Covered Future Legacy Claim as a Perfected Claim shall
be limited to those documents set forth on subdivision I of Exhibit B and (B)
MGIC may effect an Exclusion only if the basis for such Exclusion is set forth
in Exhibit F, which claimed Exclusion shall be accompanied by a contemporaneous
writing in the form used by MGIC that specifies the basis for such Exclusion. 
For the avoidance of doubt, in the course of processing Covered Future Legacy
Claims pursuant to this Section 10(f)(i), MGIC may request, and Servicer shall
use best efforts to provide, all information reasonably requested by MGIC,
including loan origination and servicing-related documents; provided that unless
such documents are also set forth on subdivision I of Exhibit B, Servicer’s
failure to provide any document in response to a request by MGIC pursuant to
this Section 10(f)(i) shall not affect the determination of whether a Covered
Future Legacy Claim is a Perfected Claim.

 
- 26 -

--------------------------------------------------------------------------------

(ii) If MGIC denies a Claim processed as contemplated by the first sentence of
Section 10(f)(i) prior to Section 10(f)(i) ceasing to be applicable pursuant to
Section 10(f)(vi), then Servicer or CHL shall be entitled to dispute such denial
exclusively in accordance with the ADR Procedure set forth in Section 11(b), on
and after the Implementation Date, provided that Servicer shall give MGIC notice
in writing for purposes of Section 11(b)(ii)(A) within nine (9) months of the
Implementation Date.

 

(iii) If MGIC denies a Claim on a Covered Future Legacy Loan (other than a Claim
on a Potential Curtailment Loan or a loan for which Servicer does not have
responsibility as the servicer) processed as contemplated by the second sentence
of Section 10(f)(i) for  failure to provide loss mitigation notes, collection
notes, or payment histories set forth on subdivision I of Exhibit B, then as
soon as practicable following the Implementation Date, MGIC will reverse that
denial and process the Claim as provided in Section 10(g), provided that this
Section 10(f)(iii) does not apply to any Non-Consenting Loan.

 

(iv) If MGIC denies a Claim processed as contemplated by the first sentence of
Section 10(f)(i)  and such Claim is with respect to a Non-Consenting Loan or a
loan for which a Trustee/Other gives notice to CHL or Servicer that the
Trustee/Other has determined not to provide Trustee/Other Consent, the
applicable time period for Servicer to submit the documents that MGIC may
require Servicer to provide in order to establish a Claim as a Perfected Claim
shall terminate on the date that is the later of (A) the date of termination of
the applicable time period for perfection of a Claim under the applicable Master
Policy and (B) [***] after the earlier of (x) termination of this Agreement and
(y) the Implementation Date.

 

(v) Except as otherwise specifically required by this Agreement, MGIC will
continue to process Claims in the ordinary course consistent with the Master
Policy.

 

(vi) Sections 10(f)(i) and 10(f)(ii) shall cease to be applicable after (A) the
Implementation Date, (B) the expiration of the time period set forth in Section
5 for obtaining Other Consent, with respect to Non-Consenting Loans, and (C) for
the avoidance of doubt, termination of this Agreement.

 
- 27 -

--------------------------------------------------------------------------------

(g) Covered Future Legacy Claims.  After the Implementation Date, Covered Future
Legacy Claims shall be perfected and processed in accordance with the following
provisions:

 

(i) Perfection of Claims. Servicer shall submit and perfect a Covered Future
Legacy Claim in the manner set forth in the applicable Master Policy; provided
that the documents that MGIC may require Servicer to provide in order to
establish a Covered Future Legacy Claim (other than a Claim on a Potential
Curtailment Loan) as a Perfected Claim shall be limited to those documents set
forth on subdivision II of Exhibit B.  Servicer shall submit and perfect Covered
Future Legacy Claims in accordance with the time period set forth in the
applicable Master Policy; provided that Servicer shall have [***] from the title
transfer date (i.e., foreclosure/sheriff’s sale, short sale or deed-in-lieu) to
submit all subdivision II of Exhibit B documents in relation to certificates
issued under Master Policy Form 71-7135.

 

(ii) Exclusions.  MGIC may effect an Exclusion with respect to any Covered
Future Legacy Claim only if the basis for such Exclusion is set forth in Exhibit
F.  Such claimed Exclusion shall be accompanied by a contemporaneous writing in
the form used by MGIC that specifies the basis for such Exclusion.  Servicer
and/or CHL shall have the right to challenge and dispute MGIC’s assertion of any
Exclusion solely pursuant to the ADR Procedure.

 

(iii) Payment of Perfected Covered Future Legacy Claims.

 

(A) MGIC shall effect no Coverage Rescission on any Covered Future Legacy Claim.

 

(B) MGIC shall pay the Settlement Percentage Claim Payment with respect to such
Covered Future Legacy Claim.

 

(C) A Covered Future Legacy Claim for which Trustee/Other Consent is sought will
be paid by MGIC pursuant to the terms of this Settlement Agreement only after
the Implementation Date for such Covered Future Legacy Loan.

 

(D) MGIC shall make Claim payments in timeframes consistent with the appropriate
Master Policy.

 

(E) Any payment of a Perfected Claim shall be accompanied by an EOB in the form
used by MGIC that specifies the basis for such payment under the applicable
Master Policy and as permitted under this Settlement Agreement.

 

(F) The remedy for untimely payment of Perfected Claims shall be determined
solely by reference to the applicable Master Policy.

 
- 28 -

--------------------------------------------------------------------------------

(iv) No Curtailments.  MGIC shall pay all Covered Future Legacy Claims (other
than Potential Curtailment Loans and loans serviced by a Third Party Servicer)
without any Curtailment whatsoever.  Notwithstanding the foregoing, in the event
that Servicer reacquires servicing of any Covered Future Legacy Loan from a
Third Party Servicer after the Implementation Date, then MGIC may effect
Curtailments on such Covered Future Legacy Claim based on Servicer’s servicing
activities or failures to act on such Covered Future Legacy Loan subsequent to
the date on which servicing was reacquired.

 

(v) Potential Curtailment Loans.  Servicer shall submit and perfect a Claim on a
Potential Curtailment Loan in the manner set forth in the applicable Master
Policy; provided that the documents that MGIC may require Servicer to provide in
order to establish a Claim on a Potential Curtailment Loan as a Perfected Claim
shall be limited to those documents set forth on subdivision I of Exhibit B. 
Servicer shall submit and perfect Claims on Potential Curtailment Loans in
accordance with the time period set forth in the applicable Master Policy;
provided that Servicer shall have [***] from the title transfer date (i.e.,
foreclosure/sheriff’s sale, short sale or deed-in-lieu) to submit all
subdivision I of Exhibit B documents in relation to certificates issued under
Master Policy Form 71-7135.  Sections 10(g)(ii) and (iii) shall apply to Claims
on Potential Curtailment Loans.  Potential Curtailment Loans shall be subject to
Curtailment only to the extent curtailments are permitted under the terms of the
applicable Master Policy. Any claimed Curtailment on a Potential Curtailment
Loan shall be accompanied by an EOB that specifies the basis for such
Curtailment.  The Parties reserve all rights and defenses available under the
applicable Master Policy and applicable law with respect to any Curtailment on
Potential Curtailment Loans.

 

(h) Future Servicing Only Claims.  After the Implementation Date, Future
Servicing Only Claims shall be perfected and processed in accordance with the
following provisions:

 

(i) Future Servicing Only Claims.  MGIC shall pay all Future Servicing Only
Claims without any Curtailment whatsoever.  Notwithstanding the foregoing, in
the event that BANA reacquires servicing of any Future Servicing Only Loan from
a Third Party Servicer after the Implementation Date, then MGIC may effect
Curtailments on such Future Servicing Only Loan based on BANA’s servicing
activities or failures to act on such Future Servicing Only Loan subsequent to
the date on which servicing was reacquired.

 

(ii) Rescissions or Denials on Servicing Only Loans.  Nothing in this Settlement
Agreement shall limit MGIC’s rescissions or denials on any Servicing Only Loans
and any such rescissions and denials shall continue to be governed by the terms
of the applicable Master Policy. MGIC and Servicer reserve all rights and
defenses available under the applicable Master Policy and applicable law with
respect to rescissions of coverage and denials of coverage or Claims on any
Servicing Only Loans.

 
- 29 -

--------------------------------------------------------------------------------

(iii) Perfection of Claims. Servicer shall submit and perfect a Future Servicing
Only Claim in the manner set forth in the applicable Master Policy; provided
that the documents that MGIC may require Servicer to provide in order to
establish a Future Servicing Only Claim as a Perfected Claim shall be limited to
those documents set forth on subdivision III of Exhibit B.  Servicer shall
submit and perfect Future Servicing Only Claims in accordance with the time
period set forth in the applicable Master Policy; provided that Servicer shall
have one year from the title transfer date (i.e., foreclosure/sheriff’s sale,
short sale or deed-in-lieu) to submit all subdivision III of Exhibit B documents
in relation to certificates issued under Master Policy Form 71-7135.

 

(iv) Payment of Perfected Future Servicing Only Claims

 

(A) MGIC shall pay in the ordinary course of business the Servicing Only
Settlement Percentage Claim Payment with respect to Servicing Only Loans.

 

(B) A Future Servicing Only Claim for which Trustee/Other Consent is sought will
be paid by MGIC pursuant to the terms of this Settlement Agreement only after
the Implementation Date for such Future Servicing Only Claim.

 

(C) MGIC shall make Claim payments in timeframes consistent with the appropriate
Master Policy.

 

(D) Any payment of a Perfected Claim shall be accompanied by an EOB in the form
used by MGIC that specifies the basis for such payment under the applicable
Master Policy and any permitted Curtailment hereunder.

 

(E) The remedy for untimely payment of Perfected Claims shall be determined
solely by reference to the applicable Master Policy.

 

(i) Third Party Servicer Curtailment.  Except as set forth in Section 11(a),
nothing in this Settlement Agreement affects the rights or obligations of MGIC
or any Third Party Servicer with respect to Third Party Servicer Curtailments. 
If MGIC assesses a Third Party Servicer Curtailment on a Covered Future Legacy
Claim or a Future Servicing Only Loan, the accompanying EOB will inform the
Third Party Servicer as to the basis for the Third Party Servicer Curtailment.

 
- 30 -

--------------------------------------------------------------------------------

(j) Policy Adjustments.  Nothing in this Settlement Agreement affects the rights
of MGIC to make Policy Adjustments on Subject Loans.

 

(k) Filing and Processing of Appeals of Claims.

 

(i) Appeals of Claims Filed by Servicer.

 

(A) Effective as of the Signing Date, Servicer shall suspend the filing of
Appeals of Claims for the purposes of contesting MGIC’s Curtailments on Subject
Loans (except with respect to Potential Curtailment Loans) and shall not pursue
any pending Appeals of Claims on such Curtailments.  MGIC agrees that Servicer’s
suspension of such activities shall in no way affect Servicer’s or the rights of
Trusts/Others under the Master Policy and shall not be considered a waiver of
either Servicer’s or the Trusts/Others’ rights under the Master Policy or
otherwise to contest Curtailments upon termination of this Settlement Agreement.

 

(B) Any and all claims or defenses, including statutory or contractual defenses,
that MGIC may have arising from the passage of time for the submission of
Appeals of Claims on Subject Loans (except with respect to Potential Curtailment
Loans) are waived effective from [***] through the earlier of either (x) [***]
or (y) [***].

 

(ii) Appeals of Claims Filed by Third Party Servicers.

 

(A) Effective as of the Signing Date, MGIC will suspend its review of that
portion of Appeals of Claims filed by Third Party Servicers which relate to
Curtailments on Subject Loans (except with respect to Potential Curtailment
Loans).

 

(B) Any and all claims or defenses, including statutory or contractual defenses,
that Servicer may have against MGIC arising from the passage of time for MGIC’s
review and response to such Appeals of Claims on Subject Loans (except with
respect to Potential Curtailment Loans) are waived effective from [***] through
the earlier of either (x) [***] or (y) [***].

 

(l) Request for Additional Documents.  On and after the Implementation Date,
MGIC may request from time to time, and Servicer and CHL shall use reasonable
efforts to provide, the documents set forth on Exhibit C with respect to Covered
Future Legacy Loans and Future Servicing Only Loans; provided that unless such
documents are also set forth on subdivision I, II, or III (as applicable) of
Exhibit B, Servicer’s or CHL’s failure to provide any document set forth on
Exhibit C in response to a request by MGIC pursuant to this Section 10(l) shall
not affect the determination of whether a Claim is a Perfected Claim.

 
- 31 -

--------------------------------------------------------------------------------

(m) Delivery of Documents to Servicer.  If Servicer is not the servicer with
respect to any Subject Loan, MGIC shall have no obligation to provide to
Servicer any documents other than the Interim Reconciliation Loan Reports and
the Subject Loan Reports, provided that if Servicer is unable after reasonable
efforts to obtain such documents directly from the applicable servicer and, if
applicable, the investor does not object to MGIC providing such documents to
Servicer, then MGIC will use reasonable efforts to provide such documents to
Servicer, without undue burden or expense on the part of MGIC as determined on a
cumulative basis with respect to all such requests.

 

(n) Supplemental Claims for Certain Loans.  On and after the Implementation
Date, MGIC shall make payment pursuant to the provisions of the Servicing Guide
relevant to the filing and paying of Supplemental Claims on valid and allowable
Supplemental Claims on Covered Future Legacy Loans and Future Servicing Only
Loans received by MGIC within 90 days of the initial Claim payment date at the
Legacy Loan Settlement Percentage in the same manner as claims for Covered
Future Legacy Claims and at the Servicing Only Settlement Percentage in the same
manner as claims for Future Servicing Only Loans, provided that nothing herein
otherwise affects MGIC’s ability to deny such Supplemental Claims on timeliness
or other grounds as may be permitted under the applicable Master Policy.  If,
however, MGIC’s customary practice as to any particular type of Supplemental
Claim is to waive the fact that the Supplemental Claim has not been received
within 90 days of the initial Claim payment date, it shall follow that customary
practice for purposes of Supplemental Claims of that type received pursuant to
this Section 10(n).  Any disputes regarding payment on Supplemental Claims,
other than a dispute regarding the application of the preceding sentence, shall
be resolved as described in the final sentence of Section 11(a), and any
disputes regarding the application of the preceding sentence shall be resolved
pursuant to Section 11(c).

 
- 32 -

--------------------------------------------------------------------------------

11. Alternative Dispute Resolution.

 

(a) Applicability of ADR Procedure.  On and after the Implementation Date, all
disputes shall be resolved exclusively in accordance with the ADR Procedure set
forth in Section 11(b) below if: (i) the dispute is regarding (A) any Exclusion
effected by MGIC in respect of any Covered Future Legacy Claim; (B) any failure
to provide documents set forth on subdivision II or subdivision III (as
applicable) of Exhibit B in order to establish a Claim as a Perfected Claim; (C)
whether a reduction of a payment of a Claim on one or more Covered Future Legacy
Loans or Future Servicing Only Loans is a Curtailment or a Policy Adjustment;
(D) the amount of, or whether the underlying facts support the application of,
any Policy Adjustment on any Covered Future Legacy Loan, Recently Paid Loan,
Future Servicing Only Loan or Recently Paid Servicing Only Loan, or (E) the
allocation of responsibility for servicing-related activities or failures to act
on a Subject Loan as between Servicer and a Third Party Servicer; provided that
if a dispute under Section 11(a)(i)(E) relates to a Past Paid Loan or a
Decisioned Servicing Only Loan, then the dispute shall be resolved exclusively
in accordance with the ADR Procedure only if and so long as MGIC is seeking
indemnification pursuant to this Settlement Agreement with respect to a claim
made on MGIC by a Third Party Servicer with respect to such Past Paid Loan or
Decisioned Servicing Only Loan, and (ii) Servicer was a servicer of such loan at
the time the basis for such dispute arose; and (iii) Servicer is the servicer of
such loan at the time of such dispute; and (iv) the applicable Trustee/Other
Consent has been obtained at the time Servicer provides notice of such dispute
pursuant to Section 11(b)(i)(A).  On and after the Implementation Date, all
disputes may, at the option of the Servicer, be resolved in accordance with the
ADR Procedure set forth in Section 11(b) below if (i) the dispute is regarding
any failure to provide documents set forth on subdivision III of Exhibit B in
order to establish a Future Servicing Only Claim as a Perfected Claim, and (ii)
Servicer was a servicer of such Subject Loan at the time the basis for such
dispute arose; and (iii) Servicer is the servicer of such Subject Loan at the
time of such dispute; and (iv) the applicable Trustee/Other Consent has been
obtained at the time Servicer provides notice of such dispute pursuant to
Section 11(b)(i)(A).   If Servicer is not the servicer at the time of a dispute
under Section 11(a)(i)(A)-(D), the dispute nonetheless may be resolved pursuant
to this ADR Procedure if Servicer represents to MGIC’s reasonable satisfaction
that: 1) no Third Party Servicer, subservicer, or other party has an interest in
the dispute; or 2) each Third Party Servicer, subservicer, or other party that
has an interest in the dispute either (x) has agreed to participate as a party
to the ADR Procedure and to be bound by the resolution thereof under all of the
terms of this Settlement Agreement, (y) has duly appointed Servicer as agent of
such Third Party Servicer, subservicer, or other party, or (z) shall nonetheless
be bound by the resolution thereof.  If Servicer is not the servicer at the time
of a dispute under Section 11(a)(i)(E), the dispute nonetheless may be resolved
pursuant to the ADR Procedure if Servicer represents to MGIC’s reasonable
satisfaction that: 1) no Third Party Servicer, subservicer, or other party has
an interest in the dispute; or 2) the Third Party Servicer is bound by the
resolution thereof.  If Servicer is not the servicer at the time of the dispute,
and Servicer is not able to make the applicable representations in the preceding
sentences, the dispute shall be resolved pursuant to the terms of the applicable
Master Policy rather than the ADR Procedure.  All disputes regarding any
disallowance of a Supplemental Claim by MGIC in respect of any Subject Loan
shall be resolved in the same manner and subject to the same conditions and
limitations as other disputes resolved under the ADR Procedure, including
without limitation, including such dispute in a Claim Group; provided, however,
that for purposes of resolving disputes about disallowance of Supplemental
Claims, (i) any reference in this Section 11(a) to a “Claim” shall instead be to
“disallowance of a Supplemental Claim”, (ii) the bases for the disallowance of a
Supplemental Claim shall be those contained in the terms of the applicable
Master Policy, the provisions of the Servicing Guide relevant to the filing and
paying of Supplemental Claims, and this Settlement Agreement, and (iii) the
arbitrator shall be bound by the terms of this Settlement Agreement, the
provisions of the Servicing Guide relevant to the filing and paying of
Supplemental Claims, and the applicable Master Policy.

 
- 33 -

--------------------------------------------------------------------------------

(b) ADR Procedure.  The ADR Procedure is as follows:

 

(i) Informal Resolution.

 

(A) Notice by Servicer.  Servicer shall provide written notification to MGIC of
such dispute within sixty (60) days from the date MGIC first delivers initial
written notification of MGIC’s determination of facts forming a basis for the
dispute to Servicer (including on behalf of CHL as originator or acquirer of
disputed loan), the servicer, the subservicer, or other party that may have an
interest in the dispute.  Notification by Servicer shall specify the basis upon
which Servicer and/or CHL believes that MGIC’s determination is improper under
the terms of the applicable Master Policy and this Settlement Agreement.  A
failure by Servicer to provide notification to MGIC in this Section 11(b)(i)(A)
shall not constitute a waiver of Servicer’s or CHL’s ability to invoke the ADR
Procedure.

 

(B) Response from MGIC.  Within sixty (60) days of MGIC’s receipt of a
notification from Servicer pursuant to the first sentence of Section
11(b)(i)(A), MGIC shall provide a written response addressing the written
submission that MGIC’s determination is improper, and if applicable, why such
submission does not serve to reverse MGIC’s decision.  A failure by MGIC to
provide a response to Servicer and/or CHL pursuant to this Section 11(b)(i)(B)
shall not constitute a waiver of MGIC’s ability to participate in the ADR
Procedure set forth in Section 11(b).

 

(C) Continued Informal Discussions.  For up to sixty (60) days after Servicer’s
and/or CHL’s receipt of MGIC’s response pursuant to Section 11(b)(i)(B), the
Parties will continue to attempt to resolve their dispute informally.

 

(ii) Formal Resolution.  A continuing dispute for which Servicer and/or CHL has
invoked this ADR Procedure shall be resolved as follows:

 

(A) Notice of Claim Group.  If Servicer and/or CHL wishes to continue disputing
MGIC’s determination, Servicer shall notify MGIC in writing of the existence of
a Claim Group and of Servicer’s and/or CHL’s intention to pursue the ADR
Procedure with respect to the Claim Group within nine (9) months from the date
that Servicer or a Third Party Servicer receives initial written notification of
MGIC’s determination that is the basis under Section 11(a) for invoking this ADR
Procedure.  Each claim included in a Claim Group shall have been the subject of
a written notification of MGIC’s determination of an Exclusion, curtailment, or
Policy Adjustment pursuant to an EOB, as applicable, within such nine (9) month
period, provided that if the dispute is within the proviso to Section
11(a)(i)(D), then such claim must have been made within nine (9) months from the
date that MGIC sought indemnification from Servicer and/or CHL.  A failure by
Servicer to provide notification to MGIC under this Section 11(b)(ii)(A) shall
constitute a waiver of Servicer’s and CHL’s ability to invoke the ADR Procedure
set forth in Section 11(b)(ii).  Servicer and CHL shall be entitled to pursue
the ADR Procedure for multiple Claim Groups within any nine (9) month period,
provided that no Subject Loan shall be included in more than one Claim Group.

 
- 34 -

--------------------------------------------------------------------------------

(B) Administration of Arbitration.  The disputes in the first Claim Group shall
be resolved by an arbitrator from the American Arbitration Association, the
second by a JAMS arbitrator, and so on.  Servicer or CHL shall deliver the
notice provided to MGIC pursuant to Section 11(b)(ii)(A) to the American
Arbitration Association or JAMS, as applicable.

 

(C) Appointment of Arbitrator.  A single disinterested arbitrator who has no
prior business relationship with any Party (other than acting as an arbitrator
or mediator) shall be appointed to resolve a Claim Group.  The arbitrator shall
be appointed by the Parties either by mutual agreement or through the selection
process prescribed by the American Arbitration Association or JAMS, whichever is
administering the arbitration.

 

(D) Written Submissions.  For each claim in the Claim Group, MGIC shall submit
in writing within thirty (30) business days after appointment of the arbitrator
no more than ten (10) pages of double-spaced written argument plus any
supporting documentation; and Servicer and/or CHL shall submit a single response
in writing with no more than ten (10) pages of double-spaced written argument
plus any supporting documents within thirty (30) business days after it receives
MGIC’s submission.  MGIC shall be allowed a five (5) page double-spaced written
rebuttal for each disputed claim and shall be permitted to submit any additional
documents directly responsive to the submission by Servicer and/or CHL within
fifteen (15) business days after MGIC has received such submission.

 

(E) Production of Documents and Prohibition of Discovery.  Each Party agrees it
will not use or produce any document in any formal resolution contemplated by
the ADR Procedure in Section 11(b)(ii) unless it has provided such information
or produced such document to the other Party prior to or during the process for
submission and resolution of the related disputed Claim in connection with the
informal dispute resolution procedure pursuant to Section 11(b)(i).  Due to the
expedited nature of the ADR Procedure, all discovery, including, but not limited
to, interrogatories, document demands, depositions, or subpoenas directed to
third parties, is prohibited.

 
- 35 -

--------------------------------------------------------------------------------

(F) Hearing Duration.  For each claim in a Claim Group dispute there shall be a
hearing with the arbitrator of no more than ninety (90) minutes in duration. 
MGIC will have up to thirty (30) minutes to present oral argument, followed by
up to thirty (30) minutes of oral argument, which may be made by Servicer, CHL,
or a combination of Servicer and CHL.  MGIC will have up to fifteen (15) minutes
of rebuttal.  Any remaining time shall be reserved for questions by the
arbitrator.  All hearings shall be conducted via conference call, unless both
Parties agree otherwise.

 

(G) Location and Seat.  The location of any in person hearing shall be
Milwaukee, Wisconsin, but the seat of arbitration shall be San Francisco,
California.If the Parties mutually agree that proceedings may take place outside
of Milwaukee, Wisconsin, or by telephone or videoconference, the seat of
arbitration nevertheless shall remain at San Francisco, California.

 

(H) Burden of Proof.  MGIC shall have the burden of proof by a preponderance of
the evidence with respect to each disputed claim in a Claim Group.

 

(I) Arbitrator Decision.  The arbitrator shall be bound by the terms of this
Settlement Agreement and the applicable Master Policy, and shall issue a written
decision regarding each disputed claim in the Claim Group within thirty (30)
days of the hearing (1) resolving all disputed claims, and (2) accepting either
Servicer’s/CHL’s or MGIC’s position on each disputed determination by MGIC set
forth in such Party’s submission without rendering a reasoned decision and
without a discussion of the reasons therefor.  The arbitrator’s written decision
shall be final and binding upon the Parties without further recourse or
collateral attack, shall be used for the sole and exclusive benefit of the
Parties that participate in such proceeding, shall be binding only with respect
to the individual claims in the Claim Group, shall have no precedential effect,
shall not benefit any third party (except as set forth in Section 19(b)), and
shall not be cited by any Party for any purpose in any other proceeding, except
a proceeding to enforce the decision.

 

(J) Costs.  All costs of the ADR Procedure contemplated by this Section 11(b)
(including the arbitrator’s fees but excluding attorneys’ fees) shall be borne
by the Party that is the least successful in such process, as determined by the
arbitrator, which shall be determined by comparing (1) the position asserted by
each Party on all disputed matters in the Claim Group taken together with (2)
the final decision of the arbitrator on all disputed matters in the Claim Group
taken together.  For purposes of this Section 11(b)(ii)(J), “disputed matters”
and “position asserted” shall be determined by reference to such Party’s
submissions, and “Party” shall be MGIC on the one hand, and CHL and/or Servicer,
on the other hand.

 
- 36 -

--------------------------------------------------------------------------------

(iii) Counsel.  The Parties may, but are not required to, be represented by
counsel in the proceedings described in this Section 11(b).

 

(c) Other Dispute.  Any Dispute shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association and subject to the Federal Arbitration Act, 9 U.S.C., Sections 1
through 16.  Each Dispute shall be arbitrated by a panel of three disinterested
arbitrators, each of whom shall have no prior business relationship with any
Party other than acting as an arbitrator under this Settlement Agreement.  No
Dispute shall be consolidated with any arbitration concerning a dispute, claim
or controversy with any other party.  For purposes of appointment of
arbitrators, each of MGIC, on the one hand, and Servicer and/or CHL, as
applicable, on the other hand, is entitled to appoint one arbitrator, with the
third arbitrator to be appointed by the two already appointed.

 

(i) Location and Seat.  The arbitration shall be seated in San Francisco,
California, and all proceedings shall take place there.  If the Parties mutually
agree that proceedings may take place outside of San Francisco, California, or
by telephone or videoconference, San Francisco, California, nevertheless shall
remain the seat of the arbitration.

 
 
 
(ii) Costs.  All costs of the arbitration of any Dispute pursuant to this
Section 11(c) (including the arbitrators’ fees, but exclusive of attorneys’
fees) shall be borne by the Party that is the least successful in such
arbitration, as determined by the arbitrators, which shall be determined by
comparing the position asserted by each Party on the Disputed Matter with the
final decision of the arbitrators on the Disputed Matter.  For purposes of this
Section 11(c)(ii), the “Disputed Matter” and “position asserted” shall be all
matters raised by a Party in its final written presentations submitted to the
arbitrators in connection with a Dispute, and “Party” shall be MGIC on the one
hand, and CHL and/or Servicer, on the other hand.

 

(d) With respect to the resolution of (i) each dispute pursuant to the ADR
Procedure in Section 11(b) and (ii) each Dispute pursuant to Section 11(c):

 

(i) No Presumption.  No presumption based on MGIC’s role as an insurer shall
apply against MGIC.

 
- 37 -

--------------------------------------------------------------------------------

(ii) Limitation on Damages.  The arbitrator(s) shall not award any incidental,
indirect or consequential damages, including damages for lost profits, punitive
or exemplary damages, and the Parties waive any right to recover any such
damages.

 

(iii) Confirmation of Award.  A Party shall have three (3) months from the date
of a written decision to satisfy an award before the other Party may seek
confirmation of the award.  A Party may seek confirmation of an award only in a
state court located in California.

 

(iv) Governing Law.  The Parties agree that New York law shall govern the
resolution of any disputes resolved pursuant to the ADR Procedure set forth in
Section 11(b) and any Dispute resolved pursuant to Section 11(c); except,
however, California state law shall govern the collateral estoppel effect of an
award issued pursuant to Sections 11(b) and 11(c), including but not limited to
Vandenberg v. Superior Court, 21 Cal. 4th 815 (1999).

 

12. Effect of Certain Action by OCI.

 

(a) In the event that the OCI indicates in writing that, pursuant to Wisconsin
Statute section 645.54, it intends to seek to avoid any payment under this
Settlement Agreement or to void any portion of this Settlement Agreement, the
Parties shall use good faith efforts to resist such action and shall meet and
confer regarding such efforts to resist any such action by the OCI.

 

(b) In the event that the OCI, pursuant to Wisconsin Statute section 645.54,
obtains a final and non-appealable court order after the Implementation Date:
(i) avoiding the payment, and/or granting recovery, of any amount of money paid
by MGIC to Servicer or CHL pursuant to this Settlement Agreement, or (ii)
voiding any portion of this Settlement Agreement in a way that deprives Servicer
(on behalf of the applicable Trust/Other) or CHL of any monetary benefit
conferred by the terms of this Settlement Agreement which it would otherwise
have obtained, then the Parties, in consultation with the OCI, shall meet and
confer regarding the effect of such court order and the potential for
modifications to this Settlement Agreement in an attempt to recoup such amount
of money, and/or provide CHL or Servicer with, as applicable, a reasonable
substitute for the material benefit deprived by such court order.

 

(c) If the Parties and the OCI cannot reach agreement within sixty (60) days as
to such modifications, then notwithstanding any other provision in this
Settlement Agreement, including the releases and covenants set forth in Sections
13 and 14 and the dismissals pursuant to Section 6, CHL and Servicer shall have
the right to pursue Causes of Action against MGIC or any successor to MGIC for
any and all of the following:

 

(i) Past Coverage Determination Loans, Pending Rescission Loans and Decisioned
Servicing Only Loans;

 
- 38 -

--------------------------------------------------------------------------------

(ii) Each Resolved Covered Future Legacy Loan for which the OCI avoided a
payment made by MGIC to or for the benefit of Servicer; and

 

(iii) Each Unresolved Covered Future Legacy Loan.

 

(d) In the event that CHL or Servicer pursues any Cause of Action available
under Section 12(c), then:

 

(i) MGIC and any successor to MGIC may assert any defense or counterclaim
available to it, under any applicable Master Policy or otherwise, including, but
not limited to, any defense by MGIC or any successor to MGIC that it is entitled
to rescind coverage or deny or curtail (through a Curtailment or otherwise) a
Claim.

 

(ii) Any legal or contractual limitations period and any defense based on the
passage of time with respect to Causes of Action included in the Litigation
Action or the Arbitration Action are tolled from the date such Causes of Action
were made in such actions and shall continue to be tolled through [***], in
addition to any other tolling periods that may apply by operation of law.  Any
legal or contractual limitations period and any defense based on the passage of
time with respect to Causes of Action comprising the Mortgage Insurance Dispute
not included in such actions shall be tolled from [***] and shall continue to be
tolled through [***], in addition to any tolling that may apply by operation of
law, provided that (x) no such tolling shall apply to such Causes of Action
comprising the Mortgage Insurance Dispute that are not included in the
Litigation Action or the Arbitration Action and relating to rescissions and
denials of Claims on Servicing Only Loans, except any tolling that may apply by
operation of law and (y) tolling with respect to Causes of Action comprising the
Mortgage Insurance Dispute that are not included in the Litigation Action or the
Arbitration Action and relating to Curtailment of Claims on Servicing Only Loans
shall begin on [***] and such tolling shall continue through [***], in addition
to any tolling that may apply by operation of law.  No tolling that occurs by
virtue of this Section 12(d) and/or by operation of law shall have the effect of
reviving any Cause of Action that was barred by any statute of limitations or
similar rule of law or equity prior to [***], or in the case of Causes of Action
relating to Curtailments of Claims on Servicing Only Loans, prior to [***].

 

(iii) The amount of recovery from MGIC and any successor to MGIC in connection
with all such Causes of Action shall not exceed the sum of (x) the Current
Liability Amount plus (y) the amount(s) for which the OCI avoided payment, or
obtained recovery, pursuant to a court order contemplated by Section 12(b).

 
- 39 -

--------------------------------------------------------------------------------

(iv) MGIC shall process and pay Claims under the terms of the applicable Master
Policy, subject to MGIC’s rights to rescind, deny, curtail, or correct coverage
without regard to the terms of this Settlement Agreement.

 

(v) CHL and Servicer shall have no rights, and MGIC shall have no obligations,
under Section 11(b).

 

13. Release by MGIC Releasors.

 

(a) Except as set forth in Sections 12 and 13(d), upon CHL and Servicer
dismissing any part of the Arbitration Action or the Litigation Action with
prejudice pursuant to Section 6(d) or Section 6(e):

 

(i) the MGIC Releasors shall be deemed to release and discharge as of the
Implementation Date, the CHL Released Parties and the Bank of America Released
Parties from any and all past, present, or future Causes of Action, whether such
Causes of Action are known or unknown, foreseen or unforeseen, developed or
undeveloped, discoverable or presently incapable of being discovered, relating
in any way to any act, event or omission that occurred or should have occurred
on or before the Implementation Date with respect to the CHL/PLS Loans and
concerning the Mortgage Insurance Dispute, provided that Causes of Action
related to Policy Adjustments are released only with respect to Past Paid Loans
or Decisioned Servicing Only Loans; for the avoidance of doubt, all of the
foregoing released Causes of Action include all Causes of Action that were
asserted, could have been asserted, or could have been asserted had there been
no jurisdictional bars, by any MGIC Releasor in the Arbitration Action or the
Litigation Action; and

 

(ii) MGIC, on behalf of itself and all other MGIC Releasors, hereby covenants
and agrees, not to initiate, on or after the Implementation Date, any Cause of
Action against any of the CHL Released Parties or the Bank of America Released
Parties for any of the subject matter released by this Section 13(a), and
covenants and agrees not to participate, assist, encourage or cooperate in any
such Cause of Action.

 

(b) In making a full and complete release as provided in Section 13(a), MGIC
expressly waives and relinquishes all rights and benefits, which it has, or may
have, under California Civil Code section 1542 or any similar statute in any
other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
- 40 -

--------------------------------------------------------------------------------

(c) MGIC acknowledges that it is aware that it or another MGIC Releasor may
hereafter discover facts different from, or in addition to, those which it now
knows or believes to be true with respect to the Causes of Action released
pursuant to this Section 13.  Notwithstanding any such different or additional
facts, this release shall fully discharge each of the CHL Released Parties and
the Bank of America Released Parties from any and all Causes of Action released
pursuant to this Section 13.

 

(d) Notwithstanding anything in this Section 13 to the contrary, and
notwithstanding whether such claims were or could have been brought in the
Arbitration Action or the Litigation Action, the release given in Section 13(a)
does not apply to:

 

(i) Any disputes or claims within the scope of Sections 11(a) and (b), and any
Dispute within the scope of Section 11(c);

 

(ii) Any dispute or claim involving rescissions or denials on Servicing Only
Loans;

 

(iii) Any disputes or claims involving Curtailments on Potential Curtailment
Loans;

 

(iv) Any disputes or claims involving Non-Consenting Loans;

 

(v) Any disputes or claims regarding payments to be made by CHL or Servicer
pursuant to an applicable Master Policy;

 

(vi) Any disputes or claims involving Third Party Servicer Curtailments;

 

(vii) Any disputes or claims regarding [***]; and

 

(viii) For the avoidance of doubt, any disputes or claims involving Policy
Adjustments on Past Paid Loans, Recently Paid Loans, Decisioned Servicing Only
Loans, and Recently Paid Servicing Only Loans associated solely with the
activities of Third Party Servicers.

 

14. Release by CHL Releasors and Bank of America Releasors.

 

(a) Except as set forth in Sections 12 and 14(d), upon CHL and Servicer
dismissing any part of the Arbitration Action or the Litigation Action with
prejudice pursuant to Section 6(d) or Section 6(e):

 

(i) the CHL Releasors and the Bank of America Releasors shall be deemed to
release and discharge as of the Implementation Date, each of the MGIC Released
Parties from any and all past, present, or future Causes of Action, whether such
Causes of Action are known or unknown, foreseen or unforeseen, developed or
undeveloped, discoverable or presently incapable of being discovered, relating
in any way to any act, event or omission that occurred or should have occurred
on or before the Implementation Date with respect to the CHL/PLS Loans and
concerning the Mortgage Insurance Dispute, provided that Causes of Action
related to Policy Adjustments are released only with respect to Past Paid Loans
or Decisioned Servicing Only Loans; for the avoidance of doubt, all of the
foregoing released Causes of Action include all Causes of Action that were
asserted, could have been asserted, or could have been asserted had there been
no jurisdictional bars, by any CHL Releasor or Bank of America Releasor in the
Arbitration Action or the Litigation Action; and

 
- 41 -

--------------------------------------------------------------------------------

(ii) CHL, on behalf of itself and all other CHL Releasors, and Servicer, on
behalf of itself and all Bank of America Releasors, hereby covenant and agree,
not to initiate, on or after the Implementation Date, any Cause of Action
against any of the MGIC Released Parties (i) for any of the subject matter
released by this Section 14(a) or (ii) related to or arising from MGIC’s
mortgage insurance coverage obligations with respect to any Subject Loans for
which CHL or Servicer has acted solely as a subservicer, and covenants and
agrees not to participate, assist, encourage or cooperate in any such Cause of
Action; provided that CHL and Servicer may take such actions and provide such
assistance permitted under Section 6(b).

 

(b) In making a full and complete release as provided in Section 14(a), each of
CHL and Servicer expressly waives and relinquishes all rights and benefits,
which it has, or may have, under California Civil Code section 1542 or any
similar statute in any other jurisdiction.  Section 1542 provides as follows:

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 

(c) Each of CHL and Servicer acknowledges that it is aware that it or another
CHL Releasor or Bank of America Releasor may hereafter discover facts different
from, or in addition to, those which it now knows or believes to be true with
respect to the Causes of Action released pursuant to this Section 14. 
Notwithstanding any such different or additional facts, this release shall fully
discharge each of the MGIC Released Parties from any and all Causes of Action
released pursuant to this Section 14.

 

(d) Notwithstanding anything in this Section 14 to the contrary, and
notwithstanding whether such claims were or could have been brought in the
Arbitration Action or the Litigation Action, the release given in Section 14(a)
does not apply to:

 

(i) Any disputes or claims within the scope of Sections 11(a) and (b), and any 
Dispute within the scope of Section 11(c);

 

(ii) Any dispute or claim involving rescission or denials on Servicing Only
Loans;

 
- 42 -

--------------------------------------------------------------------------------

(iii) Any disputes or claims involving Curtailments on Potential Curtailment
Loans;

 

(iv) Any disputes or claims involving Third Party Servicer Curtailments;

 

(v) Any disputes or claims involving Non-Consenting Loans;

 

(vi) Any actual or claimed acts, errors, mistakes or omissions [***];

 

(vii) Any claims by CHL or Servicer that MGIC has reduced the amount of a
Settlement Percentage Claim Payment due to the existence of a DPO; and

 

(viii) For the avoidance of doubt, any disputes or claims involving Policy
Adjustments on Past Paid Loans, Recently Paid Loans, Decisioned Servicing Only
Loans, and Recently Paid Servicing Only Loans associated solely with the
activities of Third Party Servicers.

 

15. Indemnification.

 

(a) (i) MGIC shall indemnify, defend and hold harmless each of CHL and Servicer
and their respective Affiliates from and against all Causes of Action asserted
against, resulting to, imposed upon or incurred by, CHL and Servicer and their
respective Affiliates, directly or indirectly, by reason of, arising out of or
resulting from the inaccuracy or breach of any representation, warranty or
covenant of MGIC contained in this Settlement Agreement; (ii) CHL shall
indemnify, defend and hold harmless MGIC and its Affiliates from and against all
Causes of Action asserted against, resulting to, imposed upon or incurred by,
MGIC or its Affiliates, directly or indirectly, (x) by reason of, arising out of
or resulting from the inaccuracy or breach of any representation, warranty or
covenant of CHL contained in this Settlement Agreement and (y) any Subject Loan
as to which CHL elects to exercise delegated authority as servicer or otherwise
to consent on behalf of the Trust/Other for purposes of obtaining Trustee/Other
Consent; and (iii) Servicer shall indemnify, defend and hold harmless MGIC and
its Affiliates from and against all Causes of Action asserted against, resulting
to, imposed upon or incurred by, MGIC or its Affiliates, directly or indirectly,
(x) by reason of, arising out of or resulting from the inaccuracy or breach of
any representation, warranty or covenant of Servicer contained in this
Settlement Agreement and (y) in connection with any Subject Loan as to which
Servicer elects to exercise delegated authority as servicer or otherwise to
consent on behalf of the Trust/Other for purposes of obtaining Trustee/Other
Consent; provided, for the avoidance of doubt, that Servicer shall have no
obligation whatsoever to indemnify MGIC under this Section 15(a)(iii): (x) for
any indemnification obligation of CHL pursuant to clause (ii) of this Section
15(a), or Section 15(b); or (y) with respect to any Cause of Action that results
from the action or inaction by a servicer of a Subject Loan at a time when
Servicer is neither the master servicer nor servicer at the time the basis for
such Cause of Action arose.

 
- 43 -

--------------------------------------------------------------------------------

(b) On and after the Implementation Date with respect to [***], CHL shall
indemnify all MGIC Released Parties from and against all Causes of Action
asserted by [***], directly or indirectly, by reason of, arising out of or
resulting from the actual or claimed obligation to pay any amount of money in
respect of:

 

(i) [***];

 

(ii) [***];

 

(iii) [***]; or

 

(iv) [***].

 

(c) CHL shall not be required to so indemnify any MGIC Released Party under
Section 15(b) in respect of:

 

(i) [***];

 

(ii) [***];

 

(iii) any actual or claimed acts, errors, mistakes or omissions in [***];

 

(iv) any Cause of Action relating to any Non-Consenting Loans;

 

(v) any Cause of Action brought by the OCI under Wisconsin Statute section
645.54;

 

(vi) any Cause of Action brought by any borrower or any successor in interest to
any borrower, in each case, in such capacity, with respect to any Subject Loan;

 

(vii) any Cause of Action brought by any stockholder, employee, or employee
benefit plan subject to the federal Employee Retirement Income Security Act of
MGIC or its Affiliates, in each case, in such capacity;

 

(viii) [***]; or

 

(ix) [***]. 

 

(d) An Indemnified Party seeking indemnification under this Section 15 for any
claim brought by a third party will: (i) give the Indemnifying Party prompt
written notice of the claim; (ii) allow the Indemnifying Party to participate
fully in negotiations or other alternative dispute resolution process with the
Indemnified Party and such third party in an attempt to resolve the dispute. 
Furthermore, the Indemnified Party shall consult and cooperate as reasonably
requested by the Indemnifying Party in connection with the defense and any
settlement of the claim, and shall not settle or compromise the claim without
the written consent of the Indemnifying Party, which consent will not be
unreasonably or untimely withheld.

 
- 44 -

--------------------------------------------------------------------------------

16. Confidentiality.

 

(a) The Parties covenant and agree to keep confidential the Confidential
Information and further covenant and agree not to disclose or otherwise convey
any portion of the Confidential Information outside of their respective
organization except:

 

(i) By written agreement of MGIC, CHL and Servicer;

 

(ii) To reinsurers, directly or through intermediaries in connection with claims
for reinsurance, and to any arbitration panel, court or tribunal in reinsurance
disputes;

 

(iii) To any entity performing servicing functions with respect to a Subject
Loan (including Third Party Servicers, master servicers, servicers and
subservicers of Subject Loans) and to any owner or Trustee/Other of Subject
Loans, whether or not Trustee/Other Consent has been obtained, in the ordinary
course of business or in the course of obtaining Trustee/Other Consent;

 

(iv) To originators, directly or through intermediaries in the event CHL or
Servicer seeks to obtain repurchase based on a breach of a representation or
warranty, and to any arbitration panel, court or tribunal in repurchase
disputes;

 

(v) To outside auditors, attorneys, accountants, regulators or consultants of
any Party;

 

(vi) By MGIC, to any third party for purposes of any Cause of Action asserted by
such third party against MGIC with respect to which the CHL Releasors or the
Bank of America Releasors have released MGIC pursuant to Section 14 or for which
CHL or Servicer has indemnified MGIC pursuant to Section 15(b), provided that
MGIC may make any such disclosure only if MGIC has complied with the notice and
other procedures pursuant to Section 15(d);

 

(vii) By Servicer or CHL, to any third party for purposes of any Causes of
Action asserted by such third party against Servicer or CHL with respect to
which the MGIC Releasors have released Servicer or CHL pursuant to Section 13 or
for which MGIC has indemnified Servicer or CHL pursuant to Section 15(a),
provided that Servicer or CHL may make any such disclosure only if such Party
has complied with the notice and other procedures pursuant to Section 15(d);

 
- 45 -

--------------------------------------------------------------------------------

(viii) To regulators of any Party (including the OCI) and to the GSEs, and to
any of the auditors, attorneys, accountants, or consultants of any such
regulator or the GSEs;

 

(ix) By MGIC, to financial institutions potentially providing funds to MGIC or
an Affiliate of MGIC (and to financial institutions providing funds to such
financial institutions), including to securities underwriters and their counsel;

 

(x) To the extent a Party is advised by its counsel (who may be internal
counsel) that it or an Affiliate is required to do so by law, regulation, or the
rules of a securities marketplace on which the securities of it or an Affiliate
are traded (it being understood that, for this purpose, “law” includes a
subpoena or similar demand issued in connection with an adversary proceeding). 
Each of CHL and Servicer acknowledges and agrees that MGIC will make public
disclosure of the contents of this Settlement Agreement and file this Settlement
Agreement with the United States Securities and Exchange Commission or such
securities marketplace, and that MGIC will seek confidential treatment of the
contents of this Settlement Agreement as mutually agreed by the Parties; or

 

(xi) As provided in Section 16(b).

 

(b) If any court, governmental agency, or regulatory body demands that a Party
disclose any information contained in the Confidential Information to the public
or to a third party other than the court, governmental agency or regulatory
body, the Disclosee may, in the absence of a protective order, disclose such
information to the extent that the Disclosee is advised in writing that it must
do so by its legal counsel; provided that the Disclosee within two (2) business
days of such demand shall, unless restrained by court order, provide written
notice to the other Party, shall provide as soon as practical copies of all
notice papers, orders, requests or other documents in order to allow the other
Party to seek an appropriate protective order, and shall not disclose such
information until five (5) business days after the Disclosee has given notice to
the other Party.  Notice under this Section 16(b) shall be made to the persons
identified in Section 17(a).  The Disclosee shall cooperate fully with the other
Party, at the other Party’s cost and expense, should the other Party seek such
an order.

 

(c) In the event of any disputes between the Parties regarding this Settlement
Agreement and/or any disputes pursuant to Sections 11(b) and/or Disputes
pursuant to Section 11(c), the Parties agree to use their best efforts not to
disclose any Confidential Information to any third parties other than the court,
arbitrator(s) or any trier of fact.  To the extent this Settlement Agreement is
to be used in any court filing or offered as evidence in any court proceeding,
the Parties will use their best efforts consistent with applicable law to have
the Settlement Agreement filed or marked under seal and enter into a
confidentiality agreement restricting access to the Settlement Agreement to the
parties to that litigation.  No Party to this Settlement Agreement will oppose
any other Party’s request to have this Settlement Agreement filed or marked
under seal.

 
- 46 -

--------------------------------------------------------------------------------

17. Notices and Payments.

 

(a) Notices.  Except for notices and communications contemplated by Section 3
(Continuing Reconciliation; Finalizing Schedules; Manifest Error; Subject Loan
Reports), Section 4 (Termination Based on Certain Actions), Section 5
(Trustee/Other Consents), Section 10 (Treatment of Subject Loans); and Section
11(b) (ADR Procedure), which shall be delivered in the ordinary course of
business and as provided in such applicable Section of this Settlement
Agreement, any notice or communications required or arising under, or relating
to, this Settlement Agreement shall be in writing and shall be deemed to have
been duly given when (i) delivered via email, (ii) mailed by United States
registered or certified mail, return receipt requested, (iii) mailed by
overnight express mail or other nationally recognized overnight or same-day
delivery service, or (iv) delivered in person to the Parties and their counsel
at the following addresses:

 
With respect to MGIC:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email: jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois 60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com
 
With respect to CHL:
 
Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, CA 91302
Attention: Michael W. Schloessmann
President
Email: michael.schloessmann@bankofamerica.com
 
- 47 -

--------------------------------------------------------------------------------

With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 
With respect to Servicer:
 
Bank of America, N.A.
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com
 
With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 

(b) Payments.  Absent any other written agreement signed by the Parties, all
payments by the Parties under the terms of this Settlement Agreement and
disbursements by the escrow agent from the Escrow Accounts shall be made by wire
transfer to the following accounts:

 
to MGIC:
 
Bank: [***]
Milwaukee, WI
ABA [***]
Account No. [***]
Account Name: [***]; and
 
to Servicer:
 
Bank: [***]
ABA: [***]
Account Number: [***]
Account Name: [***]
Reference: [***]
- 48 -

--------------------------------------------------------------------------------

to CHL (solely for purposes of disbursements from the CHL Escrow Account):
 
Bank: [***]
ABA: [***]
Account Number: [***]
Account Name: [***]
Reference: [***]
 

(c) Changes.  Any Party may change (i) the address to which notices and
communications hereunder are to be delivered, or (ii) the account to which
payments and disbursements are to be made for the benefit of such Party, by
giving the other Party notice in the manner set forth in this Section 17,
provided that notice of a change in an account is effective with respect to a
payment or disbursement only if given twenty (20) or more business days prior to
the date such payment or disbursement is due to be made, unless otherwise agreed
in writing by the Parties.

 

18. Schedules and Exhibits.

 
This Settlement Agreement includes the following Schedules and Exhibits, each of
which is incorporated herein by this reference:
 
Schedules
 
Schedule 1
-
Covered Future Legacy Loans
 
Schedule 2
-
Past Coverage Determination Loans
 
Schedule 3
-
Recently Paid Loans
 
Schedule 4
-
Recently Rescinded Loans
 
Schedule 5
-
Past Paid Loans
 
Schedule 6
-
Potential Curtailment Loans
 
Schedule 7
-
[Deliberately omitted.]
 
Schedule 8
-
Pending Rescission Loans
 
Schedule 9
-
[Deliberately omitted.]
 
Schedule 10
-
[Deliberately omitted.]
 
Schedule 11
-
Future Servicing Only Loans
 
Schedule 12
-
[Deliberately omitted.]
 
Schedule 13
-
Recently Paid Servicing Only Loans

 
- 49 -

--------------------------------------------------------------------------------

Schedule 14
-
[Deliberately omitted.]
 
Schedule 15
-
Decisioned Servicing Only Loans
 
Schedule 16
 
[***]
 
Schedule 17
-
Non-Consenting Loans
 
Schedule 18
-
Servicing Transfers
 
Exhibits
     
Exhibit A
-
List of Curtailments and Policy Adjustments
 
Exhibit B
-
List of Documents Required to Perfect a Claim
 
Exhibit C
-
Origination Documents Required Due to State Regulation
 
Exhibit D
-
Servicing Guide
 
Exhibit E
-
Form of Interim Reconciliation Loan Report
 
Exhibit F
-
Exclusions
 
Exhibit G
-
[Deliberately omitted.]
 
Exhibit H
-
Escrow Agreement
 
Exhibit I
-
Form of Subject Loan Report
 
Exhibit J
-
Form of Stipulation and Order of Dismissal

 

19. Miscellaneous Provisions.

 

(a) No Admission.  The Parties agree that this Settlement Agreement is entered
in compromise of claims that are disputed as to both liability and damages and
that this Settlement Agreement shall be deemed to be subject to Fed. R. Civ. P.
408, Cal. Evid. Code § 1152 and any other similar provision regarding the
admissibility of offers to compromise disputed claims.  This Settlement
Agreement and any negotiations leading thereto do not constitute an admission of
any fact or claim by any Party with respect to any matter.  This Settlement
Agreement shall not be used as an admission against any Party in this or any
other past, present or future claim or matter; provided, however, that nothing
in this Section 19(a) shall preclude the use of the Settlement Agreement to
enforce the Settlement Agreement.  Except as expressly stated herein, neither
this Settlement Agreement nor any provision herein shall be considered or
treated as a precedent, either for purposes of the Parties’ or any of their
Affiliates’ future dealings or otherwise.  The Parties understand and agree that
no Party, by entering this Settlement Agreement, admits the accuracy of any
position advanced by any other person whatsoever, and that any resolution
reached, whether by mutual agreement or by further arbitration in accordance
with the terms of this Settlement Agreement, is the resolution of a disputed
claim.

 
- 50 -

--------------------------------------------------------------------------------

(b) Successors, Assignees, and Third Party Beneficiaries.  All terms and
conditions of this Settlement Agreement shall be binding on the successors and
assignees of each Party; provided that (i) no assignment by a Party shall
operate as a release of such Party from any obligations under this Settlement
Agreement; (ii) subject to the requirements of the applicable Master Policy,
Servicer may assign any servicing rights or obligations with respect to any
Subject Loan to any assignee that is an approved servicer (as contemplated by
the applicable Master Policy), and such assignee shall be entitled to the
benefit of any provision of this Settlement Agreement only if (x) Servicer gives
prior written notice to MGIC of such assignment if and only to the extent
required under the applicable Master Policy and (y) such assignee agrees to be
bound by all of the provisions hereof; and (iii) an assignee which is not bound
by the provisions hereof may nonetheless participate in the ADR Procedure as
expressly provided in Section 11(a).  Nothing expressed or referred to in this
Settlement Agreement is intended or shall be construed to give any person other
than MGIC, CHL, and Servicer any legal or equitable right, remedy, or claim
under or with respect to this Settlement Agreement or any provisions contained
herein, or in any arbitration or litigation arising out of this Settlement
Agreement, except as expressly provided in this Settlement Agreement, including,
but not limited to, the releases and indemnification of the MGIC Released
Parties and the CHL Released Parties provided in Sections 13, 14, and 15. 
Except as expressly set forth in Section 10(f), no Trust/Other or any
Trustee/Other shall have any rights or obligations under this Settlement
Agreement unless and until the Implementation Date with respect to such
Trust/Other has occurred, and prior to such time, no Claim submitted with
respect to any loan held by any Trust/Other shall be subject to any terms of
this Settlement Agreement, including, for the avoidance of doubt, any payments
hereunder or the ADR Procedure set forth in Section 11(b).

 

(c) Governing Law.  Except as provided in Section 11(d)(iv), this Settlement
Agreement and any Cause of Action arising under or related to this Settlement
Agreement or the settlement effected by this Settlement Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the law of conflicts.

 

(d) Interpretation.  This Settlement Agreement shall not be construed against
any Party, but shall be construed as if the Parties jointly prepared the
Settlement Agreement and any uncertainty and ambiguity shall not be interpreted
against any one Party.  The use of any gender in this Settlement Agreement shall
be deemed to be or include the other genders, including neuter, and the use of
the singular shall be deemed to be or include the plural (and vice versa)
wherever applicable.  The use of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
any “no limitation” language (such as “without limitation” or “but not limited
to” or words of similar import) is used with reference thereto, but rather shall
be deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.  All references to
“Section,” “clause,” “recital,” “Schedule” or “Exhibit” shall be deemed to refer
to the Sections, clauses, recitals, Schedules or Exhibits of this Settlement
Agreement.  The words “this Settlement Agreement,” “this Agreement,” “hereof,”
“hereunder,” “herein,” “hereby,” or words of similar import shall refer to this
Settlement Agreement as a whole and not to a particular section, subsection,
clause or other subdivision of this Settlement Agreement, unless the context
otherwise requires.

 
- 51 -

--------------------------------------------------------------------------------

(e) Severability; Effect of Court Order.  If any provision of this Settlement
Agreement is declared invalid or unenforceable, then, to the extent possible,
all of the remaining provisions of this Settlement Agreement shall remain in
full force and effect and shall be binding upon the Parties, subject to the
provisions of Section 12, including, but not limited to, any modifications as
contemplated by Section 12(b).  In the event that in any proceeding a final and
non-appealable court order is entered on or after the Implementation Date (i)
avoiding the payment, and/or granting recovery, of any amount of money paid
pursuant to this Settlement Agreement by CHL to MGIC, or by MGIC to CHL, or (ii)
voiding any portion of this Settlement Agreement in a way that deprives CHL or
MGIC of any monetary benefit that it would otherwise have obtained from the
other Party pursuant to the terms of this Settlement Agreement, then CHL and
MGIC shall meet and confer regarding the effect of such court order and the
potential for modifications to this Settlement Agreement in an attempt to recoup
such amount of money, and/or provide CHL or MGIC, whichever is deprived of a
material benefit by such court order with, as applicable, a reasonable
substitute for such material benefit to the extent that any such recoupment or
material benefit can be lawfully provided, provided that (i) Servicer (including
without limitation any of its Affiliates (other than CHL)) shall have no
obligation to participate in such discussions, to agree to any modifications to
this Settlement Agreement, to undertake or assume any liabilities or other
obligations to any Party or other person as a result of this provision, or to
provide any payment to any Party or other person pursuant to this Section 19(e),
and (ii) Servicer’s only obligation pursuant to this Section 19(e), solely in
its capacity as master servicer or servicer of the Subject Loans and not in any
other capacity, is to use commercially reasonable efforts to cooperate in good
faith with MGIC and CHL to effect any modifications to this Settlement Agreement
made pursuant to this Section 19(e), but only to the extent that such
cooperation and modifications do not either cause Servicer to incur any
additional monetary obligations or other liabilities not contemplated by this
Settlement Agreement or impose any unreasonable burdens on Servicer, and only to
the extent permitted under applicable law.

 

(f) Headings.  The headings and subheadings contained in this Settlement
Agreement are inserted for convenience only and shall not affect the meaning or
interpretation of this Settlement Agreement or any provision hereof.

 
- 52 -

--------------------------------------------------------------------------------

(g) Amendment and Waiver.  No change or amendment shall be valid unless it is
made in writing and executed by the Parties to this Settlement Agreement.  No
specific waiver of any of the terms of this Settlement Agreement shall be
considered as a general waiver.  All waivers of this Settlement Agreement must
be in writing and signed by or on behalf of the Party waiving its rights.  No
delay or failure on the part of any Party to exercise any right, remedy, power
or privilege under this Settlement Agreement shall operate as a waiver thereof,
and no single or partial exercise by any Party of any such right, remedy, power
or privilege precludes other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

(h) Costs.  The Parties agree that they are solely responsible for their own
attorneys’ fees, costs and expenses incurred in connection with the Mortgage
Insurance Dispute, the Arbitration Action, the Litigation Action or dispute
resolution pursuant to Section 11 (except as expressly provided otherwise in
Section 11) and the execution, delivery and implementation of this Settlement
Agreement.

 

(i) Advice of Counsel.  Each of the Parties acknowledges that it has had the
advice of counsel in connection with this Settlement Agreement, and has entered
into this Settlement Agreement freely after reviewing this Settlement Agreement
with counsel.

 

(j) Corporate Existence and Authority.  Each of the Parties represents that (1)
it is validly existing under the laws of its chartering authority and has full
power and authority to conduct its business as now conducted by it, (2) it has
full power and authority to execute and deliver this Settlement Agreement and to
perform its obligations hereunder, (3) it has taken all necessary corporate
action to authorize the execution and delivery of this Settlement Agreement and
the performance of its duties and obligations contemplated hereby, (4) none of
such execution, delivery, or performance of this Settlement Agreement and the
transactions contemplated hereby: (A) conflicts with the obligations of such
Party under any material agreement binding upon it; (B) requires any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental authority, agency or instrumentality, or
any third party, except for (i) any authorization, consent, approval,
registration, declaration, filing, or notice that has been obtained or given
prior to the date hereof, and (ii) the Trustee/Other Consents or as may be
required in obtaining the Trustee/Other Consents; (C) results in, or requires,
the creation or imposition of any lien or other charge upon or with respect to
any of the assets now owned or hereafter acquired by a Party, (5) this
Settlement Agreement, upon execution and delivery, is a valid and binding
agreement, enforceable against it in accordance with the terms of this
Settlement Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, insurers’ rehabilitation and liquidation, and other
similar laws affecting creditor’s rights generally and general principles of
equity.  To the extent CHL or Servicer provides an Trustee/Other Consent
required under Section 5 with respect to a particular Trust/Other under
contractual or delegated authority without specific approval by the Trust/Other,
at each time CHL or Servicer takes such action, CHL or Servicer represents and
warrants that it is authorized to deliver such Trustee/Other Consent on behalf
of the Trust/Other to which such Trustee/Other Consent relates.

 
- 53 -

--------------------------------------------------------------------------------

(k) Certain Representations by MGIC.  MGIC represents and warrants as of the
Signing Date and shall be deemed to represent and warrant as of the
Implementation Date that:

 

(i) MGIC (a) is not and, immediately after giving effect to the consummation of
the transactions contemplated by this Settlement Agreement and the other
transactions contemplated hereby, will not be insolvent as such term is defined
in Wisconsin Statute section 600.03, and (b) has received “reasonably equivalent
value” as that term is used by the Uniform Fraudulent Transfer Act (“UFTA”) and
“fair consideration” as that term is used by the Uniform Fraudulent Conveyance
Act (“UFCA”) in exchange for any payments made by MGIC pursuant to this
Settlement Agreement  and performance by MGIC of its other obligations
hereunder, each in accordance with the terms and conditions of this Settlement
Agreement and the Escrow Agreement.

 

(ii) MGIC has made available to CHL and Servicer true and complete copies of (A)
the unaudited statutory annual statements of MGIC, containing the annual
statutory statements of assets, liabilities and capital and surplus of MGIC as
at December 31, 2012, 2011 and 2010 and the related statements of income, which
include changes in statutory capital and surplus accounts, and cash flows for
the fiscal years then ended, together with all exhibits, schedules and notes
thereto and any related certifications filed with the OCI, and (B) the audited
statutory financial statements of MGIC containing the annual statutory
statements of admitted assets, liabilities and capital and surplus of MGIC as at
December 31, 2011 and 2010 and the related statutory statements of operations,
statutory statements of capital and surplus and statutory statements of cash
flows for the fiscal years then ended, together with all exhibits, schedules and
notes thereto (the portion of the documents referred to in the foregoing clauses
(A) and (B) that are financial statements are collectively referred to as the
“Statutory Statements” and the remaining portion of such documents is the
“Additional Items”).  The Statutory Statements (A) have been derived from the
books and records of MGIC, (B) have been prepared in accordance with all
applicable laws and applicable accounting principles, (C) have been timely filed
with or submitted to the OCI on forms prescribed or permitted by the OCI and (D)
fairly present in all material respects, in accordance with applicable
accounting principles, the statutory financial position, results of operations
and cash flows, assets, liabilities, capital and surplus, changes in statutory
surplus and cash flows of MGIC as at the respective dates of, and for the
periods referred to in, the Statutory Statements (to the extent presented in
such statements).  The Additional Items (A) have been derived from the books and
records of MGIC, except that this subclause (A) does not apply to the portion of
the Additional Items that are certifications, (B) have been prepared in
accordance with all applicable laws, and (C) have been timely filed with or
submitted to the OCI on forms prescribed or permitted by the OCI.

 
- 54 -

--------------------------------------------------------------------------------

(iii) MGIC is not the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding.  MGIC has not received any oral or written notice from any
governmental authority, including the OCI, threatening to seek to initiate any
such proceeding.

 

(l) Certain Representations by CHL.  CHL represents and warrants as of the
Signing Date and shall be deemed to represent and warrant as of the
Implementation Date that:

 

(i) CHL has received “reasonably equivalent value” as that term is used by the
UFTA and “fair consideration” as that term is used by the UFCA in exchange for
any payments made by CHL pursuant to this Settlement Agreement, including, but
not limited to, the CHL Escrow Account, and performance by CHL of its other
obligations hereunder, each in accordance with the terms and conditions of this
Settlement Agreement and the Escrow Agreement.

 

(ii) CHL is not the subject of any supervision, conservation, rehabilitation,
liquidation, receivership, insolvency, bankruptcy or other equivalent
proceeding.  CHL has not received any oral or written notice from any
governmental authority threatening to seek to initiate any such proceeding.

 

(m) Counterparts.  This Settlement Agreement may be executed in counterparts,
and when each Party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with the other
signed counterparts, shall constitute one agreement, which shall be binding upon
and effective as to all Parties.  Signatures of the Parties transmitted by fax
or .pdf shall be deemed to be their original signatures for all purposes.

 

(n) Entire Agreement.  This Settlement Agreement, together with the attached
Schedules and Exhibits (whether such Exhibits are executed or not), the letter
agreement between the Parties dated December 10, 2012, the MGIC/BANA Settlement
Agreement to the extent expressly referenced in this Settlement Agreement, each
document executed by the Parties that expressly references this Section 19(n),
and the applicable Master Policy to the extent that the terms and conditions of
this Settlement Agreement do not supersede the terms and conditions of an
applicable Master Policy, constitutes the entire agreement between the Parties
with respect to the subject matter of this Settlement Agreement and supersedes
all prior and contemporaneous oral and written agreements, discussions and
correspondence, including agreements in principle, drafts, descriptions of this
Settlement Agreement, and prior written agreements.  The Parties hereby affirm
all other terms, provisions, and conditions of the Original Agreement, as hereby
amended and restated, which is and shall continue to be in full force and effect
and is hereby ratified and confirmed in all other respects. All references in
this Settlement Agreement to the Settlement Agreement shall mean the Original
Agreement as amended by this Amended and Restated Agreement.  The Parties
further acknowledge and represent that other than as specifically stated herein,
no promises or inducements have been offered for this Settlement Agreement, and
this Settlement Agreement is executed without reliance by either Party on any
representation, statement, report or analysis of any other Party or any of their
respective representatives concerning or relating to this Settlement Agreement
or the settlement effected hereby.  Effective as of the Signing Date, the
Curtailment ADR Agreement shall terminate and shall have no further force or
effect with respect to the Subject Loans.

 
- 55 -

--------------------------------------------------------------------------------

(o) Specific Performance.  Each of the Parties acknowledges and agrees that the
other Party would be damaged irreparably in the event any provision of this
Settlement Agreement is not performed in accordance with its specific terms or
otherwise is breached.  Each of the Parties agrees that any Party shall be
entitled, in addition to any other remedy at law or in equity, to enforce the
terms of this Settlement Agreement through an arbitration award seeking a decree
of specific performance without the necessity of proving the inadequacy of money
damages as a remedy or the posting of any bond.

 

(p) Further Assurances.  The Parties shall execute such further instruments and
take such further actions as may reasonably be necessary to carry out the intent
of this Settlement Agreement.

 

(q) Servicing of Subject Loans after the Signing Date.  On and after the Signing
Date, where Servicer is the Servicer of a Subject Loan, Servicer will continue
servicing the Subject Loan in the ordinary course and consistent with reasonably
acceptable and customary servicing practices, provided that nothing herein
prevents Servicer from transferring servicing of a Subject Loan as allowed by
the Master Policy, and provided further that any such transferee shall be
entitled to the benefit of this Settlement Agreement only as provided in Section
19(b).

 
[The following page is the signature page.]
 
- 56 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the Signing Date stated above.


MORTGAGE GUARANTY INSURANCE CORPORATION
COUNTRYWIDE HOME LOANS, INC.
  By:
/s/ Jeffrey H. Lane
By:
/s/ Michael Schloessmann
Name: Jeffrey H. Lane
Name: Michael Schloessmann
Title: EVP
Title: President
   
BANK OF AMERICA, N.A., as Master Servicer or Servicer
    By:
/s/ David Cassell
 
Name: David Cassell
 
Title: SVP

 
- 57 -

--------------------------------------------------------------------------------

Exhibit A
 
List of Curtailments and Policy Adjustments

--------------------------------------------------------------------------------

EXHIBIT A
 
EOB
Code
Type (Curtailment or
Policy Adjustment)
Explanation of EOB Code (as shown on EOB)
[***]
[***]
[***]

 

--------------------------------------------------------------------------------

Exhibit B


Documents Required to Perfect a Claim
 

--------------------------------------------------------------------------------

EXHIBIT B
 
DOCUMENTS REQUIRED TO PERFECT A CLAIM
 
Unless otherwise specified, defined terms have the meaning given them in the
applicable Master Policy (as defined in the Settlement Agreement) and references
to Exhibits are to Exhibits to the Settlement Agreement.
 

I. List of Documents Required to Perfect a Claim on Covered Future Legacy Loans
(as defined in the Settlement Agreement) Under Section 10(f)(i) and Potential
Curtailment Loans (as defined in the Settlement Agreement) Under Section
10(g)(v) of the Settlement Agreement




· Declaration of loss, including Lender’s calculation of the Claim Amount,
prepared by Lender



A copy of each of the following documents:
 

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]



If MGIC is exercising its right to acquire a property, the original of each of
the following:
 

· [***]

· [***]




II. List of Documents Required to Perfect a Claim on Covered Future Legacy Loans
(as defined in the Settlement Agreement) Under Section 10(g)(i) of the
Settlement Agreement




· Declaration of loss, including Lender’s calculation of the Claim Amount,
prepared by Lender



A copy of each of the following documents:
 

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

· [***]

 

--------------------------------------------------------------------------------

If MGIC is exercising its right to acquire a property, the original of each of
the following:
 

· [***]

· [***]




III. List of Documents Required to Perfect a Claim on Future Servicing Only
Loans (as defined in the Settlement Agreement) Under Section 10(h)(iii)



MGIC may require submission of any documents to the extent permitted by the
applicable Master Policy, [***].
 

--------------------------------------------------------------------------------

Exhibit C


Origination Documents Required for Fraud Investigations
Due to State Regulations
 

--------------------------------------------------------------------------------

Execution Copy

 
EXHIBIT C


ORIGINATION DOCUMENTS REQUIRED FOR FRAUD INVESTIGATIONS DUE TO STATE REGULATIONS


Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) and references to Exhibits are to Exhibits
to the Settlement Agreement.


A copy of each of the following, as requested pursuant to the Settlement
Agreement:
 

· Loan application (1003)

· Appraisal and satisfactory completion certificate, if applicable

· Verification of income – pay stubs/W2s, if applicable to loan type

· Verification of employment, if applicable to loan type

· Tax returns, if applicable to loan type

· Credit reports

· Verification of deposits or bank statements, if applicable to loan type

· Transmittal summary (1008)

· HUD 1 settlement statement

· Note

· Mortgage or deed of trust

· Purchase agreement or sales contract

· Escrow instructions

· Gift letter and supporting documentation, if applicable

· Title commitment

· Closing instructions

· IRS form 4506,  if applicable

· Underwriter conditions

· Underwriter approval form

· Automated findings report (AUS results)

· Foreclosure and Bankruptcy Affidavit, Declaration and Sworn Statement
Preparation PP (122407) pursuant to the DOJ Settlement, if applicable

· Any other document to which MGIC is entitled under the applicable Master
Policy (without regard to Exhibits B and F)

 

--------------------------------------------------------------------------------

 
Exhibit D


Servicing Guide
 



--------------------------------------------------------------------------------



EFFECTIVE OCTOBER 1, 2014


MGIC SERVICING GUIDE







--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Contents

 

 
CONTENTS
 
Introduction
5
   
Gold Cert 12-Payment Protection
7
   
Servicing Information Submission Options
8
   
1 Mortgage Insurance Premium
9
1.01 Premium Plans
10
1.02 Premium Due to Activate Coverage
10
1.03 Renewal Premium Billing
11
1.04 Billing Cycles
11
1.05 Billing Options
12
1.06 Premium Payment Options
12
1.07 Premium Guidelines for Loans in Default
12
   
2 Cancellations
13
2.01 Cancelling Mortgage Insurance Coverage
14
2.02 Cancellation Covered Under the Homeowners Protection Act (HPA)
15
2.03 Cancellation not Covered Under the Homeowners Protection Act (HPA)
15
2.04 Premium Refund Guidelines
15
   
3 Reinstatements
17
3.01 Reinstatement Requests
18
3.02 Reinstatement Exception
18
   
4 Certificate Changes
19
   
5 Servicing Transfers
20
   
6 Assumptions
21
6.01 Assumptions With Release of Liability
22
6.02 Assumptions Without Release of Liability
22
   
7 Partial Releases
23
   
8 Loan Status & Activity Report
24
8.01 Servicing Report
25
8.02 Default Reporting
25



 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
2

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Contents

 

 
9 Loan Modifications
27
9.01 Reporting Modifications
28
9.02 Modification Guidelines for Current Loans
29
9.03 Modification Guidelines for Delinquent Loans
29
   
10 Other Loan Workouts
31
10.01 Foreclosure Sale Postponement
32
10.02 Forbearance Plan
32
10.03 Repayment Plan
33
10.04 Short Sale and Deed in Lieu of Foreclosure
34
   
11 Foreclosure
37
11.01 Foreclosure Commencement
38
11.02 Bankruptcy
38
11.03 Preserving our Deficiency Rights
38
11.04 Foreclosure Bidding
39
11.05 Foreclosure Completion
40
   
12 Claim
41
12.01 Claim Requirements
42
12.02 Claim Filing
42
12.03 Claim Documentation Requirements
42
12.04 Claim Perfection
45
12.05 Claim Calculation and Curtailment Methodology
46
12.06 Claim Settlement
47
12.07 Supplemental Claim
48
   
13 Real Estate Owned (REO) Property Sales & Election of Acquisition Option
 
13.01 Property Disposition for Primary Coverage
50
13.02 Election of Acquisition Option for Primary Coverage
50
13.03 Property Disposition for Pool or Second Layer Coverage
51
   
14 Credible Evidence
53
   
15 Appeals
54
   
16 US Treasury & GSE-Sponsored Programs
55
   
17 Exhibits
56
17.01 Foreclosure State Time Frames
57







Questions? Contact MGIC Customer Service, 1-800-424-6442.
3

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Contents

 


 
17.02 Claim Form
58
17.03 Claim Settlement Examples
58
   
18 Servicing Tools
59
18.01 MGIC/Link Servicing
60
18.02 Secure File Transfer (SFT)
61
18.03 Automated Default Reporting (ADR)
62
18.04 Electronic Funds Transfer (EFT)/ACH
62
18.05 Electronic Data Interface (EDI)
62


 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
4

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Introduction

 

 
INTRODUCTION
 
We have consolidated our previous Servicing and Default Servicing Guides into
one streamlined Servicing Guide.


Master Policy


To view a copy of the Master Policy and all endorsements, see Master
Policyholder Resources.


Terms in This Guide



• Capitalized terms relate primarily to Master Policy 71-43342 (10/14)

– Refer to the applicable Master Policy for definitions

– Any reference to our Master Policy means the Master Policy under which the
Loan was insured by MGIC

• “Borrowers” or “Borrower” may refer to multiple Borrowers or a single Borrower

• “We,” ”us” and “our” refer to MGIC

• “You” refers to you, the Servicer, and your representatives

• “Beneficiary” refers to the Initial Insured, except in the case of a Loan
Transfer, in which the Loan Transferee will become the Beneficiary

– GSE Beneficiary means a Beneficiary that is a GSE

• Stated time frames are in terms of calendar days, unless otherwise referred to
as Business Days



References


This guide includes internal references to supporting information in other
sections
within the document. For example, (2.04) means you will find related information
in section 2, subsection 4. External references are linked to pages on our
website, www.mgic.com.


Special Notes


Information to note will be pointed out to you with this icon: [icon.jpg]




Questions? Contact MGIC Customer Service, 1-800-424-6442.
5

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Introduction

 
 
Support


If you have questions about information in this guide, contact us at
customer_service@mgic.com or 1-800-424-6442.


Reservation of Rights


We retain a full and complete reservation of rights. Neither this document nor
any action taken by us that may appear inconsistent with this document should be
construed as a waiver by us of any rights or defenses we may have. The guide
reflects the servicing requirements applicable to the Master Policy.
Requirements may vary, based on specific Master Policy endorsements. Refer to
your Master Policy and endorsements for reference.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
6

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Gold Cert 12-Payment Protection

 

 
GOLD CERT 12-PAYMENT PROTECTION


See Section 1.06.02 of our Underwriting Guide, www.mgic.com/uwguide, for
complete 12-Payment Protection information.








Questions? Contact MGIC Customer Service, 1-800-424-6442.
7

--------------------------------------------------------------------------------



MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Servicing Information Submission

 

 
SERVICING INFORMATION SUBMISSION OPTIONS


When available, MGIC/Link Servicing is our preferred submission method. However,
we have included a list of other submission options (as applicable) for your
convenience.


Request/Report
MGIC/Link Servicing
Other Submission Options
MI Billing and Format Inquiries
 
billing_inquiry@mgic.com
Premium Payment Options (Wire/ACH Information)
 
premium_pay@mgic.com
MI Premium Payment Inquiries
 
suspense_premium_inquiry@mgic.com
MI Cancellations
Cancel Coverage
Submit Request for Cancellation of Insurance form via:
– Secure File Transfer (SFT) (18.02) (Cancellations)
– cancel_requests@mgic.com
– Fax 1-888-818-0241
Reinstatements
 
customer_service@mgic.com or fax 1-800-345-3291
Loan Number Changes
Change Loan Numbers
SFT (Portfolio Audits, Servicing Transfers and Loan # Updates) or
policy_info@mgic.com
Servicing Transfers
Transfer Servicing
Submit Notice of Change of Servicer form via SFT (Portfolio
Audits, Servicing Transfers and Loan # Updates) or policy_info@mgic.com
Notice of Assumption
 
Submit Notice of Assumption form via
customer_service@mgic.com or fax 1-800-345-3291
Partial Releases
 
customer_service@mgic.com or fax 1-800-345-3291
Servicing Report
 
Submit Servicing Report via SFT (Servicing Report) or servicingreport@mgic.com
Loan Modifications
Loan Modification,
MI Loan Activity Report
Submit Notice of Loan Modification form (for an individual loan)
or Loan Modification Submission spreadsheet (for multiple loans)
via SFT (Loan Modification) or loanmodrequests@mgic.com
Notice of Default
File/Update a Default
Submit a Notice of Default form via:
– ADR (18.03)
– SFT (Claims Query)
– claimsquery@mgic.com
– Fax 1-800-353-8781
Monthly Default Reports
File/Update a Default
ADR, SFT (Claims Query), claimsquery@mgic.com  or
Fax 1-800-353-8781
Loan Workouts — Short Sale (Nondelegated)
Short Sale
SFT (Claims Query) or claimsquery@mgic.com
Loan Workouts — Deed in Lieu (Nondelegated)
Deed in Lieu
SFT (Claims Query) or claimsquery@mgic.com
Loan Workouts — Foreclosure Postponement, Forbearance and Repayment Plans
(Nondelegated)
Other Workout Types
SFT (Claims Query) or claimsquery@mgic.com
Promissory Notes Payable to MGIC
 
Send to: Shellpoint Mortgage Servicing, 55 Beattie Place, Suite
100, MS #003, Greenville, SC 29601
REO Property Offer Approval
 
reo_marketing@mgic.com
REO Acquisition Documentation
 
reo_marketing@mgic.com
Initial Claim Filing
File a Claim
Submit a Claim form via:
– EDI X-12 (18.05)
– SFT (Claims Query)
– claimsquery@mgic.com
– Fax 1-800-353-8781
Initial Claim Documents
Upload Claim
Documents
SFT (Claims Documents) or claims_documents@mgic.com
Supplemental Claim Filing
File a Claim
SFT (Claims Query) or claimsquery@mgic.com
Supplemental Claim Documents
 
SFT (Claims Query) or claimsquery@mgic.com
Claim Status/Explanation of Benefits
Policy Inquiries
 
Appeals of Rescission, Cancellation, Denial or
Reduction in Insurance Benefit
 
Appeals of Rescission, Cancellation or Denial:
– appeals@mgic.com
Appeals of Reduction in Insurance Benefit:
– claimsquery@mgic.com

 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
8

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
1
 
Mortgage Insurance

 
 
1
MORTGAGE
INSRANCE
PREMIUM

 

 
1.01
Premium Plans
 
1.02
Premium Due to Activate Coverage
 
1.03
Renewal Premium Billing
 
1.04
Billing Cycles
 
1.05
Billing Options
 
1.06
Premium Payment Options
 
1.07
Premium Guidelines for Loans in Default





Questions? Contact MGIC Customer Service, 1-800-424-6442.
9

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
1
 
Mortgage Insurance

 

 
Premium billing is based on the Premium plan and renewal option that the lender
selected at the time of Origination, as referenced on your mortgage insurance
Commitment/Certificate.




1.01 Premium Plans


Monthly Premium


Our monthly Premium plans provide a month-to-month coverage term. No Premium is
due at closing. Billing begins the first month after closing and payment is due
the following month. The billing process continues until the insurance is
cancelled.


Single Premium


Our single Premium plans provide coverage with a one-time Premium payment.
Premium is paid at closing.


[icon.jpg] Our Borrower-paid single Premium plans provide coverage for a limited
time based on the Loan’s scheduled amortization. Coverage expires automatically
when the unpaid principal balance of the Loan, based on the original
amortization schedule, reaches 78% of the original value, regardless of actual
payments.


Annual Premium


Our annual Premium plans provide coverage for a term of one year. The first-year
Premium is paid at closing. The renewal Premium is due on the Certificate
anniversary date. The billing process continues annually until the insurance is
cancelled.


Split Premium


Our split Premium plans provide a month-to-month coverage term. Part of the
Premium is paid up front in order to reduce the monthly Premium. The upfront
Premium can be financed into the Loan amount or paid at closing. We bill for the
monthly portion of the Premium. Billing begins the first full month after
closing and payment is due the following month. The billing process continues
until the insurance is cancelled.




1.02 Premium Due to Activate Coverage
 
Premium due to activate coverage is listed on the Commitment/Certificate. For
information on initial Premium payment requirements, refer to our Underwriting
Guide.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
10

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
1
 
Mortgage Insurance

 

 
1.03 Renewal Premium Billing
 
We provide monthly, annual and split Premium plan renewal bills. Premium billing
includes:
 

• Insurance Premiums for current and unpaid coverage periods

• Applicable Premium taxes or assessments required by any state or local
jurisdiction

– See Taxes and assessments


The entire renewal Premium is due on the Premium due date specified on the bill.
Do not alter our calculated Premiums, and pay them as indicated on the bill. We
will cancel coverage on a Certificate if we do not receive Premium within the
60-day grace period, effective the last day of the renewal term for which
Premium was paid.


For monthly, annual and the monthly portion of split Premiums, the Premium
amount due is based on one of the following renewal options:


Declining Renewal


Declining renewal Premiums are adjusted annually based on the current
Mortgage balance. Each year on the Certificate anniversary month, we will send
you a bill that requires you to report the current Mortgage balance and
calculate the current


Premium due as follows:
 

• Multiply the Mortgage balance by the Premium rate (for monthly Premiums,
divide the results by 12)

• If applicable, multiply the newly calculated Premium by the tax/assessment
rate



Constant Renewal


Constant renewal Premiums are based on the original amount insured and remain
the same for the first 10 years. After 10 years, the Premium due may decrease to
a lower renewal rate for the remaining life of the insurance.


1.04 Billing Cycles
 
We issue renewal bills based on a billing cycle of your choice:


Cycles 1- 4



• We issue bills the first, second, third and fourth full weekends of the
month, respectively

• Bills include coverage dates for the current month’s monthly Premiums due (and
any unpaid coverage periods) and next month’s annual Premiums due



For example, if the current month is January, the bill is for January monthly
Premiums due and February annual Premiums due.


Cycle 5



• We issue bills the first full weekend of the month

• Bills include billing for the previous month’s monthly Premiums due (and any
unpaid coverage periods) and the current month’s annual Premiums due

 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
11

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
1
 
Mortgage Insurance Premium

 
 
 
For example, if the current month is January, the bill is for December monthly


Premiums due and January annual Premiums due. See our Billing cycles calendar
for specific due dates.


E-mail billing_inquiry@mgic.com to request the billing cycle that best meets
your needs.


1.05 Billing Options


Automated Renewal Billing (ARB)


Receive your bill electronically with no minimum portfolio size. E-mail
ecommerce_services@mgic.com for more information about the vendors and software
providers we support.


Secure File Transfer (SFT)


To receive your bill electronically via SFT, e-mail billing_inquiry@mgic.com. We
can provide you a PDF, or a TXT file that you can convert to an XLS file.


Paper Billing


We will mail you a paper bill if you do not select an electronic billing format.




1.06 Premium Payment Options


Remit payments via:
 

• Check — Mail to MGIC, PO Box 566, Milwaukee, WI 53201-0566

• ACH or wire — To request more information, e-mail premium_pay@mgic.com





1.07 Premium Guidelines for Loans in Default


If a Loan Defaults, coverage remains in force and we continue to bill renewal
Premiums.


If you continue to pay Premiums due, any Premium paid for the period following
the Default will be refunded at the time of the Insurance Benefit payment.


If you do not continue to pay renewal Premiums, and you report the Default to us
as cured, we will provide a special bill indicating all unpaid Premium due. If
we do not receive all unpaid Premium by the Premium due date indicated on the
special bill, we will cancel coverage on the Certificate, effective the last day
of the renewal term for which Premium was paid.




Questions? Contact MGIC Customer Service, 1-800-424-6442.
12

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
2
 
Cancellations

 
 
2
CANCELLATIONS
       
2.01
Cancelling Mor tgage Insurance Coverage
 
2.02
Cancellation Covered Under the Homeowners Protection Act (HPA)
 
2.03
Cancellation not Covered Under the Homeowners  Protection Act (HPA)
 
2.04
Premium Refund Guidelines





Questions? Contact MGIC Customer Service, 1-800-424-6442.
13

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
2
 
Cancellations

 


2.01 Cancelling Mortgage Insurance Coverage


Notify us to cancel or terminate coverage pursuant to Applicable Law or the
Beneficiary’s established guidelines. We do not monitor mortgage insurance
cancellation requirements and are not obligated to cancel coverage unless you
notify us.


Submission Options



• MGIC/Link Servicing — Select Cancel Coverage in the main menu

• Submit Request for Cancellation of Insurance form or required information (see
below) via:

– Secure File Transfer (SFT) — Select Cancellations
– Secure e-mail to cancel_requests@mgic.com
– Fax to 1-888-818-0241


For multiple cancellations, Electronic Data Interface (EDI) format is also
available. Contact ecommerce_services@mgic.com for more information on EDI
technology.


Information Required


In lieu of a Request for Cancellation of Insurance form, provide the following
information via SFT, e-mail or fax:

• MGIC Certificate number

• Servicer’s Loan number

• Borrower’s name

• Subject Property address

• Reason for cancellation

• Cancellation effective date

• Payee’s name and address if a refund is due



Premiums Due After Cancellation


Since monthly Premiums are generally paid in arrears (unlike annual or single
Premiums, which are paid in advance), it is possible that Premium will be due at
the time of cancellation. If so, we will send you a bill indicating the amount
due.


Noncancellable Coverage


Insurance under certain Master Policies may not be cancelled unless the Loan is
paid in full, or has amortized or been paid down to a specified loan-to-value
ratio. E-mail cancel_requests@mgic.com with questions regarding cancellation on
a Loan with noncancellable coverage.




Questions? Contact MGIC Customer Service, 1-800-424-6442.
14

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
2
 
Cancellations

 
 
2.02 Cancellation Covered Under the Homeowners Protection Act (HPA)


The Homeowners Protection Act of 1998 (HPA) covers single-family primary
residence Loans that closed on or after July 29, 1999. HPA provides for
Borrower-requested cancellation and automatic termination. It is your
responsibility to notify us when coverage terminates under HPA automatically or
due to a Borrower-requested cancellation.
 
2.03 Cancellation not Covered Under the Homeowners Protection Act (HPA)


Investors establish the criteria for cancelling mortgage insurance for Loans not
covered by HPA. This includes second homes, investment properties and where the
Property’s current value is used.


Fannie Mae and Freddie Mac requirements are provided in their guides and are
subject to change. Refer to the agencies’ guides for the most current mortgage
insurance cancellation information. Check other investors’ mortgage insurance
cancellation requirements.
 
2.04 Premium Refund Guidelines


We offer refundable and nonrefundable Premium plans (1.01). Premium
refundability is specified on the Loan’s insurance Commitment/Certificate.


Refundable Premium Plans
 
Premium Plan
Initial Insurance
Effective Date
Refund Calculation
Annual Premiums
Prior to 7/29/1999
See
Annual Premium Refund Schedule
On or after 7/29/1999
Prorated refund
Calculated based on the number of days of coverage in force divided by 365 days
Monthly Premiums
N/A
Prorated refund
Calculated based on the number of days of coverage in force divided by 30 days
Single Premiums – Borrower-Paid
N/A
See
Single Premium Refund Schedule

 
 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
15

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
2
2.04 Premium Refund Guidelines
Cancellations

 
 
We will not provide a refund for any period more than 45 days prior to our
receipt of the required mortgage insurance cancellation notice.


We will mail Premium refund checks to you. We will only refund annual and single
Premiums of less than $5 upon request.


Nonrefundable Premium Plans


Our Borrower-paid nonrefundable Premium plans may be partially refundable if
mortgage insurance is terminated under the Homeowners Protection Act. These
refunds are based on our HPA refund schedules. Otherwise, Premium under these
plans is nonrefundable.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
16

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
3
  Reinstatements

 
 


3
REINSTATEMENTS
       
3.01
Reinstatement Requests
 
3.02
Reinstatement Exception







Questions? Contact MGIC Customer Service, 1-800-424-6442.
17

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
3
 
Reinstatements

 
 
3.01 Reinstatement Requests
 
We will consider requests to reinstate cancelled coverage.


Information Required


E-mail or fax the following information:
•   MGIC Certificate number
•   Borrower’s last name
•   Subject Property address
•   12-month Mortgage payment history
•   Reason for reinstatement and supporting documentation
•   Requestor’s name and contact information


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line
“Reinstatement request”
•   Fax to 1-800-345-3291


We will contact you if we require additional information. After review, we will
approve or deny your request.


If we approve the reinstatement request, we may generate a reinstatement bill.
If we receive the Premium payments by the Premium due date indicated on the
reinstatement bill, we will reinstate coverage retroactively to the termination
effective date.
 
3.02 Reinstatement Exception
 
If an error or omission involving a servicing transfer results in unpaid Premium
and insurance coverage is terminated, we will reinstate coverage on the affected
Loans if we receive the following within 60 days after expiration of the Premium
payment grace period:
•   Notification of the servicing transfer
•   Payment of the entire renewal Premium for all affected Loans


Information Required


E-mail or fax the following information:
•   MGIC Certificate number
•   Borrower’s name
•   Subject Property address
•   New Servicer’s name and contact information
•   Requestor’s name and contact information
•   Effective date of servicing transfer


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line
“Reinstatement request”
•   Fax to 1-800-345-3291






Questions? Contact MGIC Customer Service, 1-800-424-6442.
18

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
4
 
Certificate

 
 
4
CERTIFICATE
CHANGES
   
After Certificate activation, you may need to change or correct Certificate Loan
information, such as Borrower name and Property address, or insurance terms.


Submit all requests as soon as possible, including the change or correction
details and reason. If we need additional documentation to process your request,
we will contact you.


We will review your request and evaluate whether the changes increase our
exposure according to our Underwriting Requirements in effect as of the date of
the change request. Changes are subject to approval. If approved, we will issue
a Certificate endorsement reflecting the change and update our records
accordingly. If additional Premium is due as a result of the change, we will
send you a bill.


Information Required


E-mail or fax the following information:
•   MGIC Certificate number
•   Borrower’s last name
•   Subject Property address
•   Detail of the change or correction requested, including current and new
information
•   Reason for the change or correction
•   Requestor’s name and contact information


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line
“Certificate changes”
•   Fax to 1-800-345-3291


[icon.jpg] Report Servicer Loan Number changes via MGIC/Link Servicing — Select
Change Loan Numbers in the main menu. (For other changes or corrections, or for
multiple changes or corrections, use one of the other submission options noted
previously.)


[icon.jpg] For Certificate changes or corrections before activation, refer to our Underwriting Guide.

 




Questions? Contact MGIC Customer Service, 1-800-424-6442.
19

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
5
 
Servicing

 
 
5
SERVICING
TRANSFERS
   
Notify us within 60 days of acquiring servicing rights for a Loan. The new
Servicer must be an approved MGIC Servicer. The Loan Transferor (seller), Loan
Transferee (buyer) or Beneficiary may submit this notification.


Submission Options


•   MGIC/Link Servicing — Select Transfer Servicing in the main menu
•   Submit Notice of Change of Servicer form or required information (see below)
via:
– Secure File Transfer (SFT) — Select Portfolio Audits/Servicing Transfers/Loan
# Updates
– Secure e-mail to policy_info@mgic.com
– Fax to 1-800-711-6442


Information Required


In lieu of a Notice of Change of Servicer form, provide the following
information via SFT, e-mail or fax:
•   MGIC Certificate number
•   Borrower’s last name
•   Selling Servicer’s name
•   New Servicer’s name and address
•   New Servicer’s Loan number, if available
•   Effective date of the change of Servicer
•   Requestor’s contact name and information


[icon.jpg]If your service bureau already provides us electronic notification of
servicing transfers, do not send any additional documentation.




 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
20

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
6
 
Assumptions

 
 


6
ASSUMPTIONS
       
6.01
Assumptions With Release of Liability
 
6.02
Assumptions Without Release of Liability







Questions? Contact MGIC Customer Service, 1-800-424-6442.
21

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
6
 
Assumptions

 


 
An assumption is a change in ownership of the Property whereby the new owner
agrees to assume primary liability for payment of the existing Mortgage. You are
responsible for executing applicable legal documents for the assumption.


We recognize two types of assumptions; both require prior approval:
•   Assumption with release of liability, where the original Borrower is
released from liability
•   Assumption without release of liability, where the original Borrower remains
liable for repayment of the Loan


We will review and respond to all assumption requests within 10 Business Days
with either an approval or denial. If we require additional documentation to
evaluate the request, we will deny the request and indicate the information we
still need. Submit a new request with the required documentation.
 
6.01 Assumptions With Release of Liability
 
We will underwrite the assuming Borrower based on the Underwriting Requirements
in effect at the time the assumption is submitted to us.


Documentation Requirements


E-mail or fax the following documentation:
•   Completed Notice of Assumption form
•   Lender’s Loan Application
•   Verification of employment
•   Verification of deposit
•   Sales contract/reason for assumption
•   New Borrower’s current credit report


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line “Assumption
request”
•   Fax to 1-800-345-3291
 
6.02 Assumptions Without Release of Liability


Documentation Requirements


E-mail or fax a completed Notice of Assumption form.


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line “Assumption
request”
•   Fax to 1-800-345-3291






Questions? Contact MGIC Customer Service, 1-800-424-6442.
22

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
7
 
Partial

 

 
7
PARTIAL RELEASES
   
A partial release is the release of a portion of the collateral securing the
Loan. Our prior approval is required for both a voluntary partial release and an
involuntary partial release.


We will review and respond to all partial release requests within 10 Business
Days with either an approval or denial. If we require additional documentation
to evaluate the request, we will deny the request and indicate the information
we still need. Submit a new request with the required documentation.


Our approval may be conditioned on a reduction of insurance coverage or covered
principal balance proportionate with any reduction in the Property value. In the
case of an involuntary partial release, you must require the Borrower to apply
any funds received to reduce the outstanding principal balance of the Loan.


Documentation Requirements


E-mail or fax the following documentation:
•   Mortgage payment history for most recent 24-month period
•   New appraisal, reflecting the value of the Property after release (not
applicable for involuntary)
•   Statement regarding the effect of the release on the marketability of the
Property
•   Copy of the survey, indicating which portion of the Property is to be
released


Submission Options


•   Secure e-mail to customer_service@mgic.com with the subject line “Partial
release request”
•   Fax to 1-800-345-3291



 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
23

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
8
 
Loan Status & Activity Report

 
 


8
LOAN STATUS &
ACTIVITY REPORT
       
8.01
Ser vicing Report
 
8.02
Default Repor ting









Questions? Contact MGIC Customer Service, 1-800-424-6442.
24

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
8
 
Loan Status & Activity Report

 
 
8.01 Servicing Report
 
We require you to submit a monthly Servicing Report that provides the status of
all Loans (both current and Delinquent Loans). Report this information on or
before the 25th day of each month for the prior month’s activity. For more
information on timing requirements, report components and reporting options, see
Servicing Report.




8.02 Default Reporting


8.02.01 Requirements
 
Initial Notice of Default


We require you to notify us when a Loan becomes two consecutive payments past
due. File a Notice of Default no later than the 25th day of the month in which
the Borrower’s second consecutive missed payment remains unpaid.


Subsequent Monthly Default Reporting


We require you to continue providing monthly updates for all Loans that remain
in Default. Report the status of each Loan in Default on or before the 25th day
of each month, and continue until a Claim is submitted, or no payment is 30 days
or more Delinquent.


8.02.02 Reporting Options
 
Automated Default Reporting (ADR)


Report Delinquent Loan information via an automated data file in an industry-
recognized format. ADR is supported by most service bureaus and is the preferred
reporting method of Servicers. If you report via ADR, do not submit a Notice of
Default or Monthly Delinquency Loan Status Report.


If a Loan previously reported Delinquent is not on the current month’s ADR file,
we will send you a Monthly Exception Audit (MEA) report. Review the MEA and
provide Loan updates as applicable.


For more information about ADR, see (18.03) or contact ecommerce@mgic.com.


MGIC/Link Servicing


File a Notice of Default and provide monthly updates on Delinquent Loans using
our online tool:
•   Log in to MGIC/Link Servicing from www.mgic.com
•   Select File/Update a Default in the main menu
•   Enter the requested information




Questions? Contact MGIC Customer Service, 1-800-424-6442.
25

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
8
8.02 Default Reporting
Loan Status & Activity Report

 
 
Manual Reporting Options


Submit Notice of Default (NOD) forms and Monthly Delinquency Loan Status Reports
that we provide for you to update via:
•   Secure File Transfer (SFT) — Select Claims Query
•   Secure e-mail to claimsquery@mgic.com
•   Fax to 1-800-353-8781






Questions? Contact MGIC Customer Service, 1-800-424-6442.
26

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
9
 
Loan Modifications

 


 
9
LOAN
MODIFICATIONS
       
9.01
Reporting Modifications
 
9.02
Modification Guidelines for Current Loans
 
9.03
Modification Guidelines for Delinquent Loans





Questions? Contact MGIC Customer Service, 1-800-424-6442.
27

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
9
 
Loan Modifications

 
 
9.01 Reporting Modifications
 
A Loan modification is any change in the terms of the Loan including principal
balance, interest rate, payment terms or amortization schedule, regardless of
whether Loan status is current or Delinquent. All Loan modifications require our
approval. Obtain approval by:
•   Complying with our delegated guidelines, or
•   Submitting a modification request for approval prior to implementing the
modification terms


See (9.02) and (9.03) for more information on delegated authority and when you
should submit a modification for prior approval.


Report Delinquent Loan modifications that meet our delegated guidelines (9.03)
within 30 days of the date the modification is effective. Submit any Loan
modification that does not meet our delegated guidelines for our review prior to
implementing the modification terms.


Upon receipt of your Loan modification request, we will review the Loan
information and respond with either an approval or denial within 10 Business
Days. We will send you our response in a letter for individual Loan modification
submissions, or a decision report for files submitted containing multiple Loan
modifications.


If we approve a Loan modification, our approval notification may include a
limitation of coverage of capitalized principal.


If we deny a Loan modification due to missing documentation, our denial
notification will indicate the information we need to evaluate your request. If
you submitted a file containing multiple Loan modifications, we will return your
data file and indicate the information still needed. Submit a new request with
the required information.


You may need to remit additional Premium, based on the modified principal
balance, subject to our limitation of capitalized principal. All Premium is due
within 60 days of approval notification. If you do not proceed with an approved
modification and Premium payment amount is affected, notify us within 60 days of
our approval so we may correct our Premium billing records.


9.01.01 Reporting Individual Modifications
 
Submission Options


•   MGIC/Link Servicing — Select Loan Modifications in the main menu
•   Complete our MGIC Notice of Modification web form
•   Submit Notice of Loan Modification form via:
– Secure File Transfer (SFT) — Select Loan Modifications
– Secure e-mail to loanmodrequests@mgic.com

 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
28

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
9
9.01 Reporting Modifications
Loan Modifications

 
 
9.01.02 Reporting Multiple Modifications
 
Submission Options


•   Submit a Loan Modification Submission Spreadsheet via:
– MGIC/Link Servicing — Select Loan Modifications in the main menu
– Secure File Transfer (SFT) — Select Loan Modifications
– Secure e-mail to loanmodrequests@mgic.com




9.02 Modification Guidelines for Current Loans
 
Loans that are not Delinquent may be eligible for modification, subject to our
approval prior to implementing the modification terms.


Modification Guidelines for Current Loans


Modification Terms
Modification Guidelines for Current Loans
Loan Purpose
Reasonable and customary closing/financing costs and prepaids may be added to
the Loan, but may not exceed 2% of the unpaid principal balance or $2,500,
whichever is less
No cash back to the Borrower
Loan Type and Term
Fully amortizing, fixed-rate up to 40 years
Fully amortizing ARM with fixed payment for the first 5 years
Ineligible: Negative amortization (potential or scheduled), temporary buydown,
GPM, interest-only
Property Value
We rely on the Origination Valuation of the existing Loan
Occupancy
Cannot change from the original Loan



Coverage percentage and Premium rate will not change from the existing Loan
 
9.03 Modification Guidelines for Delinquent Loans
 
For Delinquent Loans, offer a Loan modification when the Borrowers have the
desire and financial ability to continue making Mortgage payments after the Loan
is modified.


Delegated Guidelines for Loan Modifications


•   Interest rate — Same or lower than premodification rate, and
•   Term — Fully amortizing up to 50 years from the Loan Origination date, and
•   Loan meets the Modification Capitalization Guidelines for Delinquent Loans
(see next table)






Questions? Contact MGIC Customer Service, 1-800-424-6442.
29

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
9
9.03 Modification Guidlines for Delinquent Loans
Loan Modifications

 
 
Modification Capitalization Guidelines for Delinquent Loans


Policy Type
Loan Capitalization Guidelines
MGIC Approval With or Without Limitations
Primary
Modified UPB <110% of original
UPB
Approval without limitations
Modified UPB >110% of original UPB, and Number of PITI payments capitalized 0-12
months, and Payment (P&I) reduced or stays the same
Approval without limitations
Modified UPB >110% of original UPB, and Number of PITI payments capitalized >12
months, and/or Payment (P&I) increases
Approval with limitations
Pool or Primary With Pool
Modified UPB <105% of original UPB
Approval without limitations
Modified UPB >105% of original UPB, and Number of PITI payments capitalized 0-6
months, and Payment (P&I) reduced by 25% or more
Approval without limitations
Modified UPB >105% of originalUPB, and Number of PITI payments capitalized >6
months, and/or Payment (P&I) reduced by less than 25%
Approval with limitations





Questions? Contact MGIC Customer Service, 1-800-424-6442.
30

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
 
Other Loan Workouts

 
 


10
OTHER LOAN
WORKOUTS
       
10.01
Foreclosure Sale Postponement
 
10.02
Forbearance Plan
 
10.03
Repayment Plan
 
10.04
Shor t Sale and Deed in Lieu of Foreclosure







Questions? Contact MGIC Customer Service, 1-800-424-6442.
31

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
 
Other Loan Workouts

 


 
Our Master Policy requires that you assist and cooperate with us in preventing
and mitigating our losses. Offer Loan Workouts such as repayment plans,
forbearance plans or Loan modifications (9.0) to any Borrowers who have the
ability to cure a Delinquency in compliance with industry standards and
Applicable Law.


You may perform the following Loan Workouts as long as the terms comply with our
guidelines for delegated authority, which apply to primary coverage and pool or
second layer coverage. Delegated authority can be revoked upon notice from us.


Loan Workouts that fall outside of your delegated authority require our prior
approval before implementation.
 
10.01 Foreclosure Sale Postponement


You may postpone a scheduled foreclosure sale in order to pursue a forbearance
plan, repayment plan, Loan modification or short sale.


Foreclosure sale postponements for any other reason require our prior approval.


Information Required


•   Date of foreclosure initiation
•   Timeline needed for postponement
•   Information detailing the reason for postponing the foreclosure sale


Submission Options


•   MGIC/Link Servicing — Select Other Workout Types in the main menu
•   Secure File Transfer (SFT) —Select Claims Query
•   Secure e-mail to claimsquery@mgic.com


We will review and respond to your request within 10 Business Days with either
an approval or denial. If we require additional documentation to evaluate the
request, we will deny the request and indicate the information we still need.
Submit a new request with the required documentation.
 
10.02 Forbearance Plan


10.02.01 Delegated Authority


You have delegated authority to complete a forbearance plan on Loans that meet
the following criteria:
•   The forbearance term does not exceed six months from the Loan due date
•   The Borrower is unable to make full monthly payments
•   The forbearance plan is part of a broader Workout strategy for home
retention or sale




Questions? Contact MGIC Customer Service, 1-800-424-6442.
32

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
10.02 Forbearance Plan
Other Loan Workouts

 


 
•   At the conclusion of the forbearance agreement, one of the following actions
occurs:
– The Loan is no longer in Default, either through Borrower payments or the
execution of a Loan modification or repayment plan
– The Loan is paid in full
– The Property is sold
 
10.02.02 Nondelegated Requirements


Forbearance plans that do not meet the delegated authority guidelines require
our prior approval before implementation.


Information Required


•   Terms of the forbearance plan
•   A complete financial package disclosing all income, assets and expenses from
the last two months
•   Letter of hardship written by the Borrowers or a personal representative
•   Proof of the Borrowers’ ability to resolve the Delinquency


Submission Options


•   MGIC/Link Servicing — Select Other Workout Types in the main menu
•   Secure File Transfer (SFT) — Select Claims Query
•   Secure e-mail to claimsquery@mgic.com


We will review and respond to your request within 10 Business Days with either
an approval or denial. If we require additional documentation to evaluate the
request, we will deny the request and indicate the information we still need.
Submit a new request with the required documentation.
 
10.03 Repayment Plan


10.03.01 Delegated Authority


You have delegated authority to execute a repayment plan. The repayment term may
not exceed six months from the Loan due date.


10.03.02 Nondelegated Requirements


Repayment plans that do not meet the delegated authority guidelines require our
prior approval before implementation.


Information Required


•   Terms of the repayment plan
•   A complete financial package disclosing all Borrowers’ income, assets and
expenses from the last 2 months
•   A letter of hardship written by the Borrowers or a personal representative
•   Proof of the Borrowers’ ability to resolve the Delinquency
 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
33

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
10.03 Repayment Plan
Other Loan Workouts

 
 
Submission Options


•   MGIC/Link Servicing — Select Other Workout Types in the main menu
•   Secure File Transfer (SFT) — Select Claims Query
•   Secure e-mail to claimsquery@mgic.com


We will review and respond to your request within 10 Business Days with either
an approval or denial. If we require additional documentation to evaluate the
request, we will deny the request and indicate the information we still need.
Submit a new request with the required documentation.
 
10.04 Short Sale and Deed in Lieu of Foreclosure
 
Short sales or deeds in lieu may be appropriate Loan Workouts when all home
retention options have been exhausted, and the Borrowers are unable or unwilling
to continue making their full Mortgage payments. We prefer a short sale under
these circumstances, but recognize that there are situations in which a deed in
lieu of foreclosure may be an appropriate Workout option.


[icon.jpg] On Fannie Mae or Freddie Mac Loans, follow investor guidelines. We
have delegated approval authority to Fannie Mae and Freddie Mac for short sale
and deed in lieu Workouts.
 
10.04.01 Delegated Authority


You have delegated authority to complete a Borrower-titled short sale or deed in
lieu on all non-GSE Loans regardless of occupancy type where the Borrowers do
not qualify for a Loan modification, and do not have the long-term financial
ability to continue paying their full Mortgage payment, subject to compliance
with the following guidelines:


Short Sale


•   Unless foreclosure has been initiated, the Borrowers must meet one of the
Allowable Hardship Scenarios (see next table)
•   Sale price is based on an interior Property valuation completed within the
past 90 days or, at your discretion, 120 days
•   Variance between the “as-is” and “repaired” values is <15%
•   Net Proceeds equals 82% or higher of the as-is value
•   Borrowers must not receive any funds from the sale of the Property,
including relocation assistance or any other incentives
•   Borrowers must not retain or regain ownership of the Property


Deed in Lieu


•   Unless foreclosure has been initiated, the Borrowers must meet one of the
Allowable Hardship Scenarios (see next table) OR have filed for bankruptcy
•   The scheduled foreclosure sale date must be more than 60 days from the date
of approval of the deed in lieu and may not be postponed to allow for deed in
lieu consideration
•   Title to the Property must be free and clear of all subordinate liens or
encumbrances






Questions? Contact MGIC Customer Service, 1-800-424-6442.
34

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
10.01 Short Sale and Deed in Lieu of Forclosure
Other Laon Workouts

 
 
Allowable Hardship Scenarios


Delinquency
Stated Hardship Reason
Credit
Score
Current or < 60 Days
•   Death
•   Long-term/permanent disability
•   Distant employment transfer, including Permanent Change of Station (PCS)
orders, greater than 50 miles
Not
Applicable
> 60-120 Days
•   Death
•   Long-term/permanent disability
•   Distant employment transfer, including Permanent Change of Station (PCS)
orders, greater than 50 miles
•   Unemployment outside of the Borrower’s control
•   Divorce
Not
Applicable
> 120 Days
Any hardship reason
< 620



Borrower Contribution Requirements


MGIC delegated (Non-GSE):
•   It is your responsibility to determine whether a Borrower contribution is
permissible under Applicable Law
•   We do not require you to obtain a contribution from the Borrower; doing so
is at your discretion
•   If you do obtain a contribution, the following requirements apply:
– Cash contributions must be paid to you at closing or upon execution of the
deed in lieu. We will reduce the Insurance Benefit by the cash contribution
amount.
– Execute promissory notes according to our promissory note guidelines
(see next section)


Promissory Note Guidelines


•   Monthly payment should be affordable for the Borrowers, but no lower than
$50 per month
•   Borrowers must sign and date the promissory note at the closing of the short
sale or upon execution of the deed in lieu
•   The note must be payable to Mortgage Guaranty Insurance Corporation
•   Send the original, signed promissory note referencing the MGIC Certificate
number to:
 
Shellpoint Mortgage Servicing
55 Beattie Place, Suite 110, MS #003
Greenville, SC 29601
Phone: 1-800-365-7107


[icon.jpg]Shellpoint will send the Borrower a welcome letter and perform all
servicing activities on our behalf.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
35

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
10
10.04 Short Sale and Deed in Lieu of Foreclosure
Other Loan Workouts

 
 
Closing Provisions (Short Sales Only)


Second lien payoff provisions apply to second mortgages owned by a third party
(a legal entity unaffiliated with the Servicer).


If a second Mortgage exists, and we elect the Loss on Property Sale Option
(12.06) in settlement of the Claim, we will allow the lesser of $6,000 or an
amount not to exceed 50% of the current outstanding second lien amount to the
second lien holder to be included in the Calculated Loss.


If a second Mortgage exists, and we elect the Percentage Option (12.06) in
settlement of the Claim, we have no requirements or limitations on the second
lien payoff provision.


10.04.02 Nondelegated Requirements


Short sales and deeds in lieu that do not meet the delegated authority
guidelines require our prior approval before the sale or deed in lieu is
completed.


Documentation Requirements


•   Borrowers’ Financial Analysis
•   Documentation for all Borrowers’ sources of income from the last two months,
including but not limited to, paystubs and any asset accounts that provide 1099
income from interest or dividends (such as checking, savings and investment
accounts; money markets; CDs; stocks; bonds; trusts; and annuities)
•   Federal tax returns for the last year or IRS Form 4506-T, Request for
Transcript of Tax Return, completed and signed by the Borrowers
•   Letter of hardship written by the Borrowers or a personal representative
indicating the reason for Default
•   Financials, income and expense breakdown, current within the last 90 days
•   Recent credit report dated within the last 90 days
•   Estimated HUD-1 Settlement Statement or Net Sheet (short sale only)
•   Executed Offer to Purchase agreement (short sale only)
•   Loan payoff statement, including all fees and costs within the last 30 days
•   Broker’s Price Opinion (BPO) or an appraisal no more than 90 days old — or
up to 120 days old, at your discretion — including interior photographs


Submission Options


•   MGIC/Link Servicing — Select Short Sale or Deed in Lieu in the main menu
•   Secure File Transfer — Select Claims Query
•   Secure e-mail to claimsquery@mgic.com


We will review and respond to your request within 10 Business Days with either
an approval or denial. If we require additional documentation to evaluate the
request, we will deny the request and indicate the information we still need.
Submit a new request with the required documentation.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
36

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
11
 
Foreclosure

 

 
11
FORECLOSURE
       
11.01
Foreclosure Commencement
 
11.02
Bankruptcy
 
11.03
Preserving our Deficiency Rights
 
11.04
Foreclosure Bidding
 
11.05
Foreclosure Completion





Questions? Contact MGIC Customer Service, 1-800-424-6442.
37

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
11
 
Foreclosure

 
 
11.01 Foreclosure Commencement
 
If you cannot resolve a Default through a Loan Workout, initiate foreclosure by
filing a complaint in the appropriate court or publishing a notice of sale, or
by such process as required by Applicable Law, by the later of:
•   30 days after the date that the Loan remains in Default for six consecutive
months, or
•   60 days after the earliest date after such six-month period that Appropriate
Proceedings may be commenced under Applicable Law




11.02 Bankruptcy
In the event of Chapter 7 or Chapter 13 bankruptcies, initiate foreclosure
within 60 days after the first of the following occurs:
•   The automatic stay is lifted
•   The bankruptcy case is dismissed
•   The Borrowers are discharged


For a Chapter 13 bankruptcy, file a petition for relief from the bankruptcy stay
within 60 days after the Borrower has missed 2 consecutive payments under the
bankruptcy plan.


Report a Bankruptcy


If a bankruptcy is filed on a Delinquent Loan, report the bankruptcy to us
through the monthly Default reporting process. For reporting options, see
(8.02).
 
11.03 Preserving our Deficiency Rights
File the appropriate action(s) preserving our right to pursue a deficiency in
conformity with state foreclosure statutes. We may pursue Deficiency Judgment in
the following states:


AL, AR, CO, CT, DC, DE, FL, HI, ID, IL, IN, KS, KY, LA, MA, MD, ME, MI, MO, MS,
NC, NH, NM, NV, OH, OK, RI, SC, TN, TX, UT, VA, WV


If we intend to pursue a Deficiency Judgment, we may request additional
documentation upon Claim submission.


If you would like to request a deficiency waiver, send a secure e-mail to
claimsquery@mgic.com. Include the following information with your request:
•   MGIC Certificate number
•   Borrower’s name
•   Property address
•   Total debt
•   Value (BPO or appraisal) no more than 120 days from approval
•   Reason for the request
•   Requestor’s name and contact information






Questions? Contact MGIC Customer Service, 1-800-424-6442.
38

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
11
 
Foreclosure

 
 
11.04 Foreclosure Bidding
 
Bid an amount that protects our rights, including the right to pursue Deficiency
Judgment if applicable. To determine the proper bid amount:
 
•   If Freddie Mac is the GSE Beneficiary on the Loan, refer to Freddie Mac’s
guide
•   For all other Beneficiaries, use the state reference table and bid
calculation instructions in this guide


If the bid calculation exceeds the total Mortgage indebtedness, bid the total
debt amount.
 
11.04.01 State Reference Table


Property
State
Bidding Instructions
 
Property
State
Bidding Instructions
AK
Greater of 85% FMV or investor guidelines
 
ND
Greater of 85% FMV or investor guidelines
AL
Greater of 85% FMV or Make Whole Amount if required by investor
 
NE
Greater of 85% FMV or investor guidelines
AR
Greater of 85% FMV or Make Whole Amount if required by investor
 
NH
Greater of 85% FMV or Make Whole Amount if required by investor
AZ
Greater of 85% FMV or investor guidelines
 
NJ
Start at $100, up to greater of 85% FMV or investor guidelines
CA
Greater of 85% FMV or investor guidelines
 
NM
Greater of 85% FMV or Make Whole Amount if required by investor
CO
Greater of 85% FMV or Make Whole Amount if required by investor
 
NV
Greater of 85% FMV or Make Whole Amount if required by investor
CT (1)
Greater of 85% FMV or Make Whole Amount if required by investor
 
NY
Greater of 85% FMV or investor guidelines
DC
Greater of 85% FMV or Make Whole Amount if required by investor
 
OH
Start at 2/3 Sheriff Appraisal, up to greater of 85% FMV or Make Whole Amount if
required by investor
DE
Greater of 85% FMV or Make Whole Amount if required by investor
 
OK
Start at 2/3 Sheriff Appraisal, up to greater of 85% FMV or Make Whole Amount if
required by investor
FL
Start at $100, up to greater of 85% FMV or Make Whole Amount if required by
investor
 
OR
Greater of 85% FMV or investor guidelines
GA
Greater of 85% FMV or investor guidelines
 
PA
Start at Sheriff cost, up to greater of 85% FMV or Make
Whole Amount if required by investor guidelines
HI
Greater of 85% FMV or Make Whole Amount if required by investor
 
RI
Greater of 85% FMV or Make Whole Amount if required by investor
IA
Greater of 85% FMV or investor guidelines
 
SC (2)
Greater of 85% FMV or Make Whole Amount if required by investor
ID
Greater of 85% FMV or Make Whole Amount if required by investor
 
SD
100% of total debt
IL
Greater of 85% FMV or Make Whole Amount if required by investor
 
TN
Greater of 85% FMV or Make Whole Amount if required by investor
IN
Greater of 85% FMV or Make Whole Amount if required by investor
 
TX
Greater of 85% FMV or Make Whole Amount if required by investor
KS
100% of total debt
 
UT
Greater of 85% FMV or Make Whole Amount if required by investor
KY
Start at 2/3 Sheriff Appraisal up to greater of 85% FMV or Make Whole Amount if
required by investor
 
VA
Greater of 85% FMV or Make Whole Amount if required by investor
LA
Start at 2/3 Sheriff Appraisal up to greater of 85% FMV or Make Whole Amount if
required by investor
 
VT
Greater of 85% FMV or investor guidelines
MA
Greater of 85% FMV or Make Whole Amount if required by investor
 
WA
Greater of 85% FMV or investor guidelines
MD
Greater of 85% FMV or Make Whole Amount if required by investor
 
WI
Greater of 85% FMV or investor guidelines
ME
Greater of 85% FMV or Make Whole Amount if required by investor
 
WV
Greater of 85% FMV or Make Whole Amount if required by investor
MI
Greater of 85% FMV or Make Whole Amount if required by investor
 
WY
Greater of 85% FMV or investor guidelines
MN
Greater of 85% FMV or investor guidelines
 
Guam
Greater of 85% FMV or investor guidelines
MO
Greater of 85% FMV or Make Whole Amount if required by investor
 
Puerto
Rico
Greater of 85% FMV or investor guidelines
MS
Greater of 85% FMV or Make Whole Amount if required by investor
 
Virgin
Islands
Greater of 85% FMV or investor guidelines
MT
Greater of 85% FMV or investor guidelines
 
FOOTNOTES
 
 
NC
Greater of 85% FMV or Make Whole Amount if required by investor
 
(1) In a strict foreclosure action, we require that you file a motion within 30
days after the title vests, in order to preserve our deficiency rights. Please
instruct your attorney accordingly.
 
(2) The deficiency should be set forth in the initial pleadings.







Questions? Contact MGIC Customer Service, 1-800-424-6442.
39

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
11
11.04 Foreclosure Bidding
Foreclosure

 
 
11.04.02 Bid Calculation Instructions
 
Fair Market Value (FMV)


Use one of the following documents to determine the appropriate FMV:
•   A BPO less than 120 days old as of the foreclosure sale date
•   An appraisal less than 120 days old as of the foreclosure sale date
– You must use an appraisal where required by state statute
•   Bidding value derived via Fannie Mae’s valuation model


For variances between “as is” and “repaired” values:
•   If variance is 10% or less, use the “as is” value for FMV
•   If variance is greater than 10%, use the “repaired” value for FMV


Total Debt or Total Mortgage Indebtedness


The total amount of debt associated with the Mortgage includes principal,
interest and any additional costs incurred (such as attorney fees and Property
preservation costs).


Make Whole Amount


Fannie Mae defines the “make whole amount” as total Mortgage indebtedness less
the amount of the anticipated mortgage Insurance Benefit. For questions
regarding the make whole bid amount, contact your investor.
 
11.05 Foreclosure Completion
 
Diligently pursue completion of foreclosure in compliance with the foreclosure
state time frames (17.01) and as we direct. If the foreclosure state time frame
is exceeded on a Claim, the additional time may be covered if we determine that
there have been diligent servicing and loss mitigation activities or events
outside of the Servicer’s control (e.g., unavoidable court delays).








Questions? Contact MGIC Customer Service, 1-800-424-6442.
40

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
 
Claim

 
 
12
CLAIM
       
12.01
Claim Requirements
 
12.02
Claim Filing
 
12.03
Claim Documentation Requirements
 
12.04
Claim Per fection
 
12.05
Claim Calculation and Cur tailment Methodology
 
12.06
Claim Settlement
 
12.07
Supplemental Claim





Questions? Contact MGIC Customer Service, 1-800-424-6442.
41

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
 
Claim

 


 
12.01 Claim Requirements
 
The submission of a Claim is a representation that the Claim and any supporting
documentation submitted with the Claim is complete and accurate and that all
conditions precedent to Claim submission under the applicable Master Policy have
been met.


When you submit a Claim, provide us with the following:
•   A properly completed Claim (12.02) with all information and documentation
required (12.03)
•   The Servicing File (12.03)
•   Information and documentation demonstrating that you or the Beneficiary has
acquired Borrower’s Title to the Property, if applicable (12.03)
 
12.02 Claim Filing
 
Either you or the GSE Beneficiary may file primary coverage Claims, or pool or
second layer coverage Claims.


Primary Coverage Claim Time Frame Requirements


File a Claim within 60 days of the earlier of:
•   Acquisition of Borrower’s Title
•   Completion of a Property Sale


In states where a redemption period exists, you have the option to file the
Claim anytime after the foreclosure sale date, but no later than 60 days after
the expiration of the redemption period.


Pool Coverage Claim Time Frame Requirements


File within 60 days after completion of the sale of the property.


Submission Options


•   Electronic Data Interface (EDI) X-12
– For questions or more information about EDI technology, e-mail
ecommerce_services@mgic.com
•   MGIC/Link Servicing — Select File a Claim
•   Submit Claim form via:
– Secure File Transfer (SFT) — Select Claims Query
– Secure e-mail to claimsquery@mgic.com
– Fax to 1-800-353-8781
 
12.03 Claim Documentation Requirements


Loan Origination and Closing Files


Provide any applicable Loan Origination and Closing File documents not already
submitted to us when you file the initial Claim. Loan Origination and Closing
File documentation includes all information, data and materials created,
received,




Questions? Contact MGIC Customer Service, 1-800-424-6442.
42

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
12.03 Claim Documentation Requirements
Claim

 
 
required, transmitted, stored or preserved in connection with the Origination of
a Loan, such as:
•   1003/65 Original Loan Application
•   1008/1077 Uniform Underwriting and Transmittal Summary
•   Final AUS Findings/Feedback Report, if applicable
•   Appraisal and other Property valuation information, including all addenda,
attachments, schedules, photographs and other information included by the
appraiser
•   Credit report and all other credit documentation
•   Other credit and liabilities, such as child support documentation and
divorce decree/separation information
•   Bankruptcy evidence of discharge/completion date
•   Evidence of debt satisfaction
•   Income and employment verification for all Borrowers such as: Verification
of Employment (VOE), W-2s, paystubs, tax returns with all schedules, tax
transcripts, evidence of receipt of rental income and lease agreements, and
child support documentation
•   Asset verification for all Borrowers such as: Verification of Deposit (VOD);
bank, retirement, money market and other account statements verified for assets
to close and meet reserve requirements; source of funds letter; proof of sale of
previous residence (HUD 1); and gift letter
•   Sales contract or equivalent with all addenda
•   Letter of explanation from Borrower or lender
•   Final HUD-1 Settlement Statement or other settlement statement signed by the
Borrowers
•   Mortgage/Deed of Trust
•   Note and riders
•   Title insurance commitment
•   Homeowners insurance declaration page


Additional documentation may be required. For all potential Loan Origination and
Closing File documentation requirements, contact us at customer_service@mgic.com
or 1-800-424-6442 to obtain the Underwriting Guide in effect at the time the
Loan was insured.


Servicing File


Provide all Servicing File documents from activity beginning on the date of
Default through the Claim filing date (unless otherwise noted below) when you
file the initial Claim. Servicing File documentation includes the following:
•   Loan Payment history from origination date to Claim filing date, including
running principal, escrow and suspense balances
•   Servicing system notes, including servicing, collection, loss mitigation,
bankruptcy, legal and foreclosure activity
•   ARM interest rate index, respective principal and interest payment changes,
and effective date(s)
•   Terms of any Workouts including assumptions, partial releases, forbearance
agreements, repayment plans, deeds in lieu and Loan modifications, whether
completed or not
•   Hardship letter, recent credit report and Fannie Mae/Freddie Mac Form 710
(Uniform Borrower Assistance form/Financial Analysis form)






Questions? Contact MGIC Customer Service, 1-800-424-6442.
43

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
12.03 Claim Documentation Requirements
Claim

 
 
•   Bankruptcy information including bankruptcy type, filing date, motion for
relief filing date and date motion granted
•   If the foreclosure state time frame was exceeded, a chronology of events
demonstrating efforts pertaining to collection, foreclosure, loss mitigation,
bankruptcy, Loan repurchase or indemnification demands and other legal
activities, as applicable
•   For GSE pool or second layer coverage, primary Claim form and Explanation of
Benefits statement as applicable
•   All communications to and from the Borrower


Title Transfer Documentation


Provide documentation demonstrating evidence of title transfer when you file the
initial Claim. Based on the type of title transfer, documentation includes the
following:


Type of Title Transfer
Documentation
Foreclosure
•   Foreclosure deed
•   Sherriff’s expense breakdown, if applicable
•   Value (BPO, appraisal or other MGIC-approved value)
determined no more than 120 days prior to foreclosure sale
Third-Party Outbid or
Redemption Proceeds
•   Evidence of third-party or redemption proceeds with itemization of funds
•   Bidding instructions with opening and final bid
•   Value (BPO, appraisal or other MGIC-approved value)
determined no more than 120 days prior to foreclosure sale
Deed in Lieu of
Foreclosure
•   Deed transferring title
•   Deed in lieu approval letter
•   Value (BPO, appraisal or other MGIC-approved value)
determined no more than 120 days prior to approval Additional documentation
required for non-GSE delegated deeds in lieu only:
•   Terms of the promissory note or cash contribution, if they are not provided
in the deed in lieu approval letter
•   Promissory note, if applicable
Presettlement Sale — Borrower
•   Sale approval letter
•   Final HUD-1 Settlement Statement
•   Interior value (BPO, appraisal or other MGIC-approved value) determined no
more than 120 days prior to approval Additional documentation required for
non-GSE delegated sales only:
•   Terms of the promissory note or cash contribution, if they are not provided
in the deed in lieu approval letter
•   Promissory note, if applicable
Presettlement Sale — Servicer/Beneficiary REO
•   If not previously provided for REO sale (13.0):
–  Required documentation for offer approval, including interior value, cost of
any repairs made and sale terms
– Final HUD-1 Settlement Statement


 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
44

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
12.03 Claim Documentation Requirments
Claim

 
 
We may request certain documents to pursue a Deficiency Judgment (11.03),
including:
•   Assignment of Mortgage
•   Assignment of foreclosure judgment
•   Limited Power of Attorney
•   Appointment of successor trustee
•   Foreclosure judgment if judicial state
•   Other state-specific foreclosure documents


If we elect to acquire the Property, we may require additional documentation
(13.02).


Submission Options


Submit required documents via:
•   MGIC/Link Servicing — Select Upload Claim Documents
•   Secure File Transfer (SFT) – Select Claims Documents
•   Secure e-mail to claims_documents@mgic.com




12.04 Claim Perfection
Claim perfection occurs when we have received all required information and
documentation and gained Property access if requested. Claim perfection timeline
requirements depend on the applicable Master Policy.


We generally provide notifications as follows:
•   Within 20 days of filing your Claim, we will notify you of additional Claim
requirements including any documentation we have not received
•   If after 30 days from our initial notification we do not receive the
required documentation or the documentation is insufficient, we will provide a
follow-up notification listing any outstanding items
•   If after 30 days from our second notification we do not receive the required
documentation or the documentation is insufficient, we will provide a final
notification
•   If the required documentation is not provided by the time frame indicated in
the applicable Master Policy, we may deny the Claim


Property Access


We will notify you if we require Property access. If we have not obtained access
by the time of Claim settlement, the Insurance Benefit may be reduced.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
45

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
 
Claim

 
 
12.05 Claim Calculation and Curtailment Methodology


The Insurance Benefit is based on the Calculated Loss. This section includes a
list of amounts that can be included on a Claim, as well as amounts that will
not be covered. The amounts that can be included on a Claim include the unpaid
principal balance, accrued and unpaid interest at the applicable note rate and
Advances associated with servicing the Loan after the Default resulting in the
Claim.


Generally, interest and Advances are includable in the Calculated Loss for the
period of time from the date of Default through the date that the Claim is
filed. On every Claim, we perform an assessment of the Servicer’s compliance
with the terms of the Master Policy when determining the period of time for
which interest and Advances will be covered on a Claim. Noncompliance with
provisions of the Master Policy, including post-origination obligations, may
result in a reduction of the Calculated Loss or Insurance Benefit. Such a
reduction is referred to as a curtailment. Generally, the curtailment amount
will be the sum of (1) any Advances paid by the Servicer and incurred during the
curtailment period, and (2) unpaid interest accrued during the curtailment
period. The curtailment period either begins on the date that we determine a
post-origination obligation should have been commenced and ends on the date the
post-origination obligation was actually commenced, or begins on the date that
post-origination obligation should have been completed and ends on the date it
was actually completed. The total number of days for the curtailment period(s)
is deducted from the actual Claim filing date, resulting in what we refer to on
the Explanation of Benefits (EOB) as the “Revised Claim Date”. However, for
Loans insured under Master Policy 71-43342 (10/14), we will not cover more than
36 months of unpaid accumulated interest and Advances.


Post-Origination Obligations


The following are examples of some of the most common post-origination
obligations that we will assess when determining the period of time for which
interest and Advances will be covered or curtailed on a Claim:
•   Commencement and completion of Appropriate Proceedings (11.01, 11.05, 17.01)
•   Pursuit of a Borrower Workout (9.0, 10.0)
•   Pursuit of relief of stay or dismissal from a Borrower bankruptcy (11.02)
•   Adherence to our delegated guidelines for Loan Workouts, including Loan
modifications and short sales (9.03, 10.04)


Nonresidential Property and Physical Damage


If a Property is not in the same condition when a Claim is filed that it was in
on the Certificate Effective Date (ordinary wear and tear excepted), either
because the Property is no longer considered a residential Property or because
the Property sustained damage, we may curtail the Insurance Benefit by the
amount we determine is the estimated cost of restoring the Property to its
condition as of the Certificate Effective Date.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
46

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
12.05 Claim Calculation and Curtailment Methodology
Claim

 
 
Certain expenses should not be included on a Claim because they are not covered
Advances under the Master Policy. The following are examples of some of the most
common expenses not covered by the Master Policy:
•   Attorney fees incurred for work outside of the standard foreclosure
proceedings such as attorney transfers, “robo-signing” issues and title issues
and defects
•   Assignment of Mortgage expenses
•   Automated Valuation Model fees
•   Borrower outreach expenses such as field service fees and “door-knocking”
fees
•   Homeowner assessments that are extinguished by the foreclosure
•   Expenses associated with Property Damage
•   Incentive fees
•   Late charges
•   Mortgage insurance Premiums
•   Tax penalties and interest
•   Technology fees, including connectivity, invoicing and processing fees
•   Transaction fees
•   Vendor fees
 
12.06 Claim Settlement
 
The Insurance Benefit is payable to you, or to Fannie Mae or Freddie Mac if
either is the Beneficiary and has elected to receive the Insurance Benefit.


The Insurance Benefit in settlement of the Claim will be one of the following:


Percentage Option


The Insurance Benefit is the Calculated Loss, multiplied by the percentage of
coverage.


Loss on Property Sale Option


The Insurance Benefit is the Calculated Loss less Net Proceeds, resulting in an
Insurance Benefit less than the Percentage Option.


Acquisition Option


The Insurance Benefit is the Calculated Loss.


Anticipated Loss Option


The Insurance Benefit is the Calculated Loss less the estimated Net Proceeds,
assuming the Property is in the same condition as it was on the Commitment date
(reasonable wear and tear excepted). This option applies when:
•   We are not granted Property access, or
•   We do not receive a Good and Marketable Title, or
•   We are unable to assess estimated restoration costs related to the Physical
Damage or Nonresidential Property Exclusions




Questions? Contact MGIC Customer Service, 1-800-424-6442.
47

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
12
12.06 Claim Settlement
Claim

 
 
Explanation of Benefits (EOB)


Your Explanation of Benefits (EOB) statement includes an explanation of any
Insurance Benefit paid and any adjustments to the Claim amount.


Regardless of how you file a Claim, access its EOB via MGIC/Link Servicing
(18.01). If you use Electronic Funds Transfer (EFT), you can view and print the
EOB from the MGIC/Link Servicing Reports menu.
 
12.07 Supplemental Claim
 
You may file a supplemental Claim to request additional allowable Advances that
were not included in the initial Claim. You must have incurred the allowable
Advances prior to the date the initial Claim was submitted, and paid them prior
to filing the supplemental Claim.


We must receive supporting documentation for all additional expenses pertaining
to your filed supplemental Claim, such as invoices reflecting the expense(s).


To receive consideration of payment, submit the supplemental Claim and
supporting documentation within 90 days of the initial Claim being paid.


12.07.01 File a Supplemental Claim
 
Submission Options


•   MGIC/Link Servicing — Select File a Claim
•   Submit Claim form via:
– Secure File Transfer (SFT) — Select Claims Query
– Secure e-mail to claimsquery@mgic.com
 
12.07.02 Submit Supplemental Claim Suppor ting Documentation
 
Submission Options


Provide any documentation that supports your filed supplemental Claim via:
•   MGIC’s Secure File Transfer (SFT) — Select Claims Query
•   Secure e-mail to claimsquery@mgic.com




Questions? Contact MGIC Customer Service, 1-800-424-6442.
48

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
13
 
Real Estate Owned (REO) Property Sales & Election of Acquisition

 


 
13
REAL ESTATE
OWNED (REO)
PROPERTY SALES
& ELECTION OF
ACQUISITION
OPTION
       
13.01
Property Disposition for Primary Coverage
 
13.02
Election of Acquisition Option for Primary Coverage
 
13.03
Property Disposition for Pool or Second Layer Coverage





Questions? Contact MGIC Customer Service, 1-800-424-6442.
49

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
13
 
Real Estate Owned (REO) Property Sales & Election of Acquisition

 


 
Once you complete foreclosure, diligent efforts to market REO properties should
continue through Claim resolution.
 
13.01 Property Disposition for Primary Coverage


Guidelines


After you complete foreclosure, list the Property for sale as soon as possible
and continue to market it through Claim resolution. Our approval is not required
on the listing. All offers acceptable by the Beneficiary require our approval
until the Claim is resolved.


We will provide a response within 10 Business Days of receiving your request
indicating if we approve the offer and if the offer will result in our election
of the Loss on Property Sale Option (12.06).


If the sale terms change and we indicated we will elect the Loss on Property
Sale Option (12.06), submit the revisions for our approval.


After closing, submit the Final HUD-1 Settlement Statement regardless of Claim
filing status.


Information Required


•   Value estimate provided after an interior inspection (BPO, appraisal or
other MGIC- approved value), no more than 120 days old
•   Itemized costs of any repairs made
•   Sale terms including offer amount, closing date, estimated closing costs for
buyer and seller, and any other miscellaneous terms of sale


Submission


Submit required information via secure e-mail to reo_marketing@mgic.com.
 
13.02 Election of Acquisition Option for Primary Coverage If we elect the
Acquisition Option (12.06), we will notify you of our initial decision and the
need to submit required documentation.


Required documentation may typically include the following:
•   A recordable warranty deed (e.g., Grant Deed for California Property,
Covenant Deed for Michigan Property) containing the normal and customary
warranties and covenants in the usual and customary form (Quit Claim Deeds are
not an acceptable form of conveyance)
•   All appropriate state and county transfer forms (executed, if required)
•   Evidence of Good and Marketable Title
•   Evidence that all Property taxes are paid current as of the Insurance
Benefit payment date
•   If the Property is subject to a homeowners association/condo assessment, a
written statement from the association showing that:
– All dues, assessments, penalties and interest are paid current, and
– All filed liens have been released or satisfied




Questions? Contact MGIC Customer Service, 1-800-424-6442.
50

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
13
13.02 Election of Acquisition Option
Real Estate Owned (REO) Property Sales & Election of Acquisition

 




Submission


Submit required documentation via secure e-mail to reo_marketing@mgic.com.
 
13.03 Property Disposition for Pool or Second Layer Coverage


Guidelines


We oversee the marketing activity of all REO properties with pool or second
layer coverage. Our approval is required throughout this process.


Property Listing Approval


Submit the following for listing approval within 60 days after the title
transfers through foreclosure or deed in lieu:
•   Two value estimates after an interior inspection (BPO, appraisal, or other
MGIC- approved value), one obtained from the listing agent and one from an
independent source
– For your convenience, you may obtain the second value estimate from MGIC;
e-mail revsalessupport@mgic.com for more information
– Value estimates should include color photos and full repair addendums with
brokers’ itemized estimates of all repairs
•   List price for marketing of the Property as-is or in a repaired state
•   Itemized general contractor’s bid for all repairs needed; provide a second
bid for any repairs totaling more than $10,000
•   Appraisal from the Loan Origination
•   Contact name and phone number for an individual with access to the Property
•   Eviction proceedings start and end date, tenant or Borrower occupancy, and
any other eviction information if applicable


Upon review, we will respond with listing instructions, including a strategy for
marketing the Property in as-is or repaired condition.


Documentation Required During the Listing Period if the Property is not Under a
Sales Contrac t


•   Provide the status of marketing activity and any recommendations on
marketing strategy and listing price adjustments every 30 Business Days
•   Provide a value estimate after an interior inspection (BPO, appraisal or
other MGIC- approved value) every 90 Business Days


Upon review of the documentation, we will contact you regarding any listing
approval changes.






Questions? Contact MGIC Customer Service, 1-800-424-6442.
51

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
13
13.03 Property Disposition
Real Estate Owned (REO) Property Sales & Election of Acquisition

 
 
Property Offer Approval


Property offers acceptable by the Beneficiary must be submitted for our
approval.


Submit the sale terms including the offer amount, estimated closing date,
estimated closing costs for buyer and seller including buyer closing costs being
paid as a concession, estimated Net Proceeds, and any other miscellaneous terms
of the sale.


We will provide a response within 10 Business Days of receiving your request
indicating if we approve the offer.


If the sale terms change or the closing date is extended by more than 15
Business Days, submit these revisions for our approval.


After closing, submit the Final HUD-1 Settlement Statement regardless of Claim
filing status.


Submission


Submit required documentation via secure e-mail to reo_marketing@mgic.com.
Questions? Contact MGIC Customer Service, 1-800-424-6442.
52

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
14
 
Credible Evidence

 
 


14
CREDIBLE
EVIDENCE
     
Examples of Credible Evidence as referenced in Master Policy 71-43342 (10/14)
may include the following:
•   Automated database sources
•   Bank statement/gift letter reverification form/verification of deposit
•   Bank statement reverification form
•   Bankruptcy documents
•   Borrower sworn statements or other Borrower statements with corroborating
evidence
•   Collection notes and/or hardship letter
•   Copy of earnest money and down payment checks
•   Documentation from Loan Origination and Closing File package
•   Employer interview
•   Gift donor, seller, Realtor® or settlement agent interview
•   Motor vehicle registration, hunting license or voter registration (primary
residence only)
•   Neighbor(s) interview
•   Police report
•   Publicly available information such as courthouse records, internet articles
and database searches
•   Relative/roommate interview
•   Review appraisal
•   Subject Property tax bill (primary residence only)
•   Tax return and/or W-2 including transcripts obtained with a 45060-T
•   Undisclosed installment debt: credit bureau
•   Undisclosed Mortgage: transaction history or Mortgage and updated credit
bureau
•   Verification of employment and/or income reverification form
•   Verification of rent (if the Borrower rented)





Questions? Contact MGIC Customer Service, 1-800-424-6442.
53

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
15
 
Appeals

 
 
 
15
APPEALS
     
To receive consideration, we must receive your appeal no later than 90 days
after your receipt of the Explanation of Benefits (EOB) statement detailing the
Insurance Benefit, Rescission Notice, Company Cancellation Notice or Claim
Denial Notice.
 
Your submitted appeal should detail the appeal reason and include supporting
documentation.
 
We will review your appeal and supporting documentation and respond no later
than 60 days from the date we receive it.
 
Information Required
 
Submit the following via e-mail:
•   MGIC Certificate number
•   Borrower’s name
•   Servicer’s name
•   Specific reason for your appeal
•   Requestor’s name and contact information
•   Explanation and supporting documentation not previously provided (12.03)
 
Submission
 
Appeals for Rescission Notice, Company Cancellation Notice or Claim Denial
Notice:
•   Secure e-mail to appeals@mgic.com
 
Appeals for a reduction of the Insurance Benefit:
•   Secure e-mail to claimsquery@mgic.com
 





Questions? Contact MGIC Customer Service, 1-800-424-6442.
54

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
16
 
US Treasury & GSE-Sponsored

 


 
16
US TREASURY &
GSE-SPONSORED
PROGRAMS
     
 
We offer delegated authority for a variety of loss mitigation Workout options on
Loans with primary insurance coverage, including several US
Treasury/GSE-sponsored programs.
 
For details, see US Treasury & GSE-Sponsored Programs.

 
 
Questions? Contact MGIC Customer Service, 1-800-424-6442.
55

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
17
 
Exhibits

 

 
17
EXHIBITS
       
17.01
Foreclosure State Time Frames
 
17.02
Claim Form
 
17.03
Claim Settlement Examples





Questions? Contact MGIC Customer Service, 1-800-424-6442.
56

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
17
 
Exhibits

 


17.01 Foreclosure State Time Frames


The table below lists the number of days we allow for completion of foreclosure,
subject to additional time required for diligent servicing, loss mitigation
activities and events outside of your control (e.g., unavoidable court delays).
If the foreclosure state time frame is exceeded on a Claim, you must provide a
chronology of events demonstrating efforts pertaining to collection,
foreclosure, loss mitigation, bankruptcy and other legal activities as
applicable (12.03). We will review the information to determine if additional
days claimed will be allowed. For Loans insured under Master Policy 71-43342
(10/14), we will not cover more than 36 months of unpaid accumulated interest
and Advances.


State
Method of Foreclosures
Foreclosure
Duration in Days
 
State
Method of Foreclosures
Foreclosure
Duration in Days
Alabama
Power of Sale
60
 
Mississippi
Trustee Sale
60
Alaska
Judicial
510
 
Missouri
Trustee Sale
60
Trustee Sale
120
 
Montana
Judicial
480
Arizona
Judicial
270
   
Power of Sale
120
Trustee Sale
120
 
Nebraska
Judicial
210
Arkansas
Power of Sale
120
   
Trustee Sale
90
California
Judicial
720
 
Nevada
Judicial
480
Trustee Sale
120
   
Trustee Sale
120
Colorado
Trustee Sale
165
 
New Hampshire
Power of Sale
60
Connecticut
Power of Sale
240
 
New Jersey
Judicial w/ Deficiency
480
Strict Foreclosure
180
   
Judicial w/o Deficiency
300
Delaware
Judicial
210
 
New Mexico
Judicial
180
District of Columbia
Trustee Sale
60
 
New York
Judicial
300
Florida
Judicial
210
 
North Carolina
Trustee Sale
60
Georgia
Power of Sale
60
 
North Dakota
Judicial
180
Guam
Non-judicial
180
 
Ohio
Judicial
270
Hawaii
Judicial
210
 
Oklahoma
Judicial
180
Idaho
Trustee Sale
360
 
Oregon
Judicial
510
Judicial for properties with 20+ acres
180
   
Trustee Sale
150
Illinois
Judicial w/ Deficiency
300
 
Pennsylvania
Judicial
210
Judicial w/o Deficiency
270
 
Puerto Rico
Judicial
360
Judicial w/ Abandonment
120
 
Rhode Island
Power of Sale
60
Indiana
Judicial
240
 
South Carolina
Judicial w/ Deficiency
180
Iowa
Judicial w/ Deficiency
480
   
Judicial w/o Deficiency
150
Judicial w/o Deficiency
300
 
South Dakota
Judicial
300
Judicial w/o Deficiency
(Non Owner Occupied)
180
 
Tennessee
Trustee Sale
60
Non-Judicial
120
 
Texas
Judicial
180
Kansas
Judicial
270
   
Power of Sale
40
Kentucky
Judicial
180
 
US Virgin Islands
Judicial
330
Louisiana
Judicial
180
 
Utah
Judicial
330
Maine
Judicial
330
   
Trustee Sale
150
Maryland
Trustee Sale
105
 
Vermont
Judicial
240
Massachusetts
Judicial
210
 
Virginia
Trustee Sale
60
Michigan
Judicial
360
 
Washington
Judicial
510
Power of Sale
270
   
Trustee Sale
150
Power of Sale w/ Abandonment
120
 
West Virginia
Trustee Sale
90
Power of Sale for properties with 3+ acres
450
 
Wisconsin
Judicial w/ Deficiency
450
Minnesota
Judicial
480
   
Judicial w/o Deficiency
270
 
Power of Sale
270
 
Wyoming
Power of Sale
225
                     
The foreclosure method with the shortest duration for each state will determine
the applicable state time frame unless another foreclosure method is directed by
the GSE Beneficiary or us.







Questions? Contact MGIC Customer Service, 1-800-424-6442.
57

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
17
 
Exhibits

 
 
17.02 Claim Form
 
File a Claim using MGIC/Link Servicing’s secure, web-based form. If you’re
unable to use MGIC/Link Servicing, complete the editable PDF version of
the Claim form.




17.03 Claim Settlement Examples
 
The following illustrates examples of the four possible settlement options
(12.06) using a Calculated Loss of $200,000.


Settlement Options
Insurance Benefit calculations based on a Loan with 30% coverage
 
Percentage Option
Calculated Loss multiplied by percentage of coverage
$200,000 Calculated Loss
x 30% = $60,000 Insurance
Benefit
 
Loss on Property Sale
Option
 
Calculated Loss less Net Proceeds resulting in an Insurance Benefit less than
the Percentage Option
 
$200,000 Calculated Loss
- $180,000 Net Proceeds =
$20,000 Insurance Benefit
 
Acquisition Option
 
Calculated Loss
 
$200,000 Insurance Benefit
 
Anticipated Loss
Option
 
Calculated Loss less estimated Net Proceeds assuming the Property is in the same
condition as it was on the Commitment date, reasonable wear and tear excepted
 
$200,000 Calculated Loss
– ($180,000 estimated Net
Proceeds - $10,000 estimated
reasonable wear-and-tear
excepted) = $30,000
Insurance Benefit



Questions? Contact MGIC Customer Service, 1-800-424-6442.
58

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
18
 
Servicing

 

 
18
SERVICING TOOLS
       
18.01
MGIC/Link Servicing
 
18.02
Secure File Transfer (SFT)
 
18.03
Automated Default Reporting (ADR)
 
18.04
Electronic Funds Transfer (EFT)/ACH
 
18.05
Electronic Data Interface (EDI)





Questions? Contact MGIC Customer Service, 1-800-424-6442.
59

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
18
 
Servicing

 
 
18.01 MGIC/Link Servicing
 
MGIC/Link Servicing is a secure, automated support hub for all your servicing
needs — from activation of coverage to Claim resolution. MGIC/Link Servicing
allows you to view Loan status and report/file applicable information.


To Sign Up


Register for your login ID and password at www.mgic.com/signup.


Report Servicing Transfers


Select Transfer Servicing in the main menu.


Report Individual Loan Number Changes


Select Change Loan Numbers in the main menu.


Report Cancellation of Mortgage Insurance


Select Cancel Coverage in the main menu.


Report Loans in Default and Default Status


Select File/Update a Default in the main menu.


Submit Loan Modifications


Select Loan Modification in the main menu to:
•   Request approval for individual or multiple Loan modifications (9.0)
•   Upload documentation for Loan modifications, including the Loan Modification
Submission spreadsheet


Submit Loan Workouts


Select Short Sale in the main menu to:
•   Request approval and submit documentation for short sales that fall outside
of your delegated authority (10.04)
•   Provide additional information on short sale requests pending approval
•   Request an extension approval


Select Deed in Lieu in the main menu to submit requests for approval and
supporting documentation for a deed in lieu that falls outside of your delegated
authority (10.04).


Select Other Workout Types in the main menu to submit requests for approval for
the following Workout types:
•   Foreclosure sale postponement (10.01)
•   Forbearance (10.02)
•   Repayment plans (10.03)
•   Other unlisted programs that require our review and approval




Questions? Contact MGIC Customer Service, 1-800-424-6442.
60

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
18
18.01 MGIC/Link Servicing
Servicing Tools

 


 
File Individual Claims


Select File a Claim in the main menu and enter the Certificate number.


The online Claim form will open prefilled with the Servicer, mortgage insurance,
Borrower and Property location information. The form also calculates totals for
you. You have the option to save your work and finish at your convenience. Once
completed, submit the Claim.


Uploading Documentation


Select Claim Documents in the main menu to upload documentation:
•   Prior to filing a Claim, or
•   Immediately after filing a Claim, or
•   Upon our request for missing or additional documentation


After we have notified you that we have registered your Claim, use the Claim
Documents main menu option to:
•   Determine specific missing documents you need to submit on a per-Claim basis
•   Create reports that show all of your Claims and any outstanding documents
requested


For more information, view MGIC/Link Claims Pending Doc Request training
tutorial.


Check Claim Status/Explanation of Benefits (EOB)


Regardless of how you file a Claim, you can check Claim status securely and
easily via MGIC/Link Servicing. Once a Claim has been settled, you can download
an EOB.
•   In the MGIC/Link Servicing main menu, select Policy Inquiries
•   Provide the Certificate number, Borrower Social Security Number or Servicer
Number and select Claim as your inquiry type


View Elec tronic Funds Transfer (EFT) Claim Payment Details


Select Reports in the main menu to view payment details on the same day funds
are transferred, and to access:
•   EFT reconciliation reports with daily totals of Claim funds transferred
•   Individual Claim payments
•   EOB statements for each Claim
 
18.02 Secure File Transfer (SFT)
 
All data transmissions are encrypted using the strongest available industry
standards, Secured Socket Layer (SSL). Send and receive any file type, such as
PDF, XLS and DOC.
 
To Sign Up


Register for your login ID and password at www.mgic.com/signup.


Support


•   View or print our SFT step-by-step instructions
•   View our Send and receive files through SFT training tutorial


Questions? Contact MGIC Customer Service, 1-800-424-6442.
61

--------------------------------------------------------------------------------

MGIC SERVICING GUIDE
EFFECTIVE OCTOBER 1, 2014
 

 
Section
18
 
Servicing Tools

 
 
18.03 Automated Default Reporting (ADR)
 
Report Loans in Default and their status (8.02) electronically via ADR.


How ADR Works


After the 15th of every month, your Loan database is scanned to gather
information about Delinquent MGIC-insured Loans. This information is loaded into
an electronic file that you deliver to us.


To Get Started


Step 1: Portfolio review


We recommend performing a portfolio review on all of your MGIC-insured Loans.
This review ensures that your files — and ours — are accurate. To assist you, we
can provide a file or listing of your current MGIC-insured Loans.


Step 2: Data verification


Once the review is complete and any discrepancies are resolved, Automated
Default Reporting begins. To make sure your Delinquent Loans are accurately
transmitted, we typically verify your data for the first 2 file submissions.
During this time, continue to report your Delinquencies manually.


To set up ADR, contact us at ecommerce_services@mgic.com.
 
18.04 Electronic Funds Transfer (EFT)/ACH EFT service expedites your Claim
payments by allowing us to electronically transfer funds into your account upon
completion of the Claim. We provide an EFT reconciliation report via MGIC/Link
Servicing listing all Loans receiving payment one Business Day prior to deposit.


To Get Started


Complete and fax an Authorization for Electronic Receipt of Payment form to our
Cash Management Department, (414) 347-6354.


Upon receipt of the form, we will:
•   Test to ensure the successful transfer of future funds
•   Work with you to set up EFT service for your designated branches or offices
•   Notify you of the date EFT Claim payments will be activated
•   Provide instructions for accessing payment detail via MGIC/Link Servicing
 
18.05 Electronic Data Interface (EDI)
 
We offer secure, electronic document submission through Electronic Data
Interface (EDI) technology. For more information, contact
ecommerce_services@mgic.com.
 


Questions? Contact MGIC Customer Service, 1-800-424-6442.
62

--------------------------------------------------------------------------------

 







 


Mortgage Guaranty Insurance Corporation
MGIC Plaza, Milwaukee, Wisconsin 53202 • www.mgic.com
© 2014 Mortgage Guaranty Insurance Corporation. All rights reserved.








71-43444 9/14
 

--------------------------------------------------------------------------------

 
Exhibit E


Interim Reconciliation Loan Report
 

--------------------------------------------------------------------------------

INTERIM RECONCILIATION REPORT  -- Column Definitions
 

Column Name Description
MGIC Certificate Number
The number assigned by the mortgage insurance company to track the primary or
bulk insurance coverage on the loan
Recon ID Number
The number assigned by Bank of America and MGIC to identify the loan for
reconciliation and settlement monitoring purposes
Borrower Name
Name of borrower(s)
Trust
Name of trust as provided by Bank of America
Servicer Name Name of current entity servicing the loan
Servicer Loan Number
The current loan number assigned to the loan
MI Coverage Percentage (%)
MGIC percentage of coverage for the loan as evidenced on the certificate
Payee Name
Entity to whom MGIC directed the claim payment (GSE or servicer)
Claim Type
Initial or supplemental
Submitted Claim Benefit Amount ($)
Claim Amount submitted by servicer or GSE prior to any corrections and
curtailments under the applicable First Lien Policy
Claim Filed Date (Claim Recd Date)
Date the claim was filed by the servicer or GSE
Claim Resolution Date (Claim Paid Date)
Date claim was paid
Claim Settlement type
Claim settlement option (percentage  guaranty, pre-claim sale or property
acquisition)
Claim Paid Amount ($)
The total claim amount paid by MGIC as evidenced on the Explanation of Benefits
(EOB)
Curtailment Amount ($)
The claim amount portion not paid by MGIC due to a curtailment as evidenced on the EOB (net dollars)
Paid Through Date
The "paid thru date" from the detail claim record
Total Days - Paid Through Date to Claim Received Date
The total number of days from the paid thru date to claim received date
Transfer of Servicing Date from Bank of America (Source is Bank of America File)
The date the servicing was transferred from Bank of America to another servicer,
if applicable
Bank of America Days - Paid Through Date or Bank of America Beginning Servicing
Date to Transfer Date or Claim Filed Date
The number of days from the paid through date or date Bank of America started
servicing to servicing transfer date, if applicable, or claim filing date
Bank of America Portion of Curtailment Amount ($)
Bank of America portion of the total curtailment amount as noted in #16 based on
Bank of America days over Total Days
Origination or Insured Date (Coverage Effective Date)
Date loan was insured
Settlement Group
PLS or Servicing Only Loan Group
Settlement Percent
Settlement Percentage associated with the Settlement Group

 
Signing Schedule 1
1 if applies, 0 if does not apply
Signing Schedule 2
1 if applies, 0 if does not apply
Signing Schedule 3
1 if applies, 0 if does not apply
Signing Schedule 4
1 if applies, 0 if does not apply
Signing Schedule 5
1 if applies, 0 if does not apply
Signing Schedule 6
1 if applies, 0 if does not apply
Signing Schedule 7
1 if applies, 0 if does not apply
Signing Schedule 8
1 if applies, 0 if does not apply
Signing Schedule 9
1 if applies, 0 if does not apply
Signing Schedule 10
1 if applies, 0 if does not apply
Signing Schedule 11
1 if applies, 0 if does not apply
Signing Schedule 12
1 if applies, 0 if does not apply
Signing Schedule 13
1 if applies, 0 if does not apply
Signing Schedule 14
1 if applies, 0 if does not apply
Signing Schedule 15
1 if applies, 0 if does not apply
Signing Schedule 16
1 if applies, 0 if does not apply
Signing Schedule 17
1 if applies, 0 if does not apply
Signing Schedule 18
1 if applies, 0 if does not apply
Schedule 1 current month end
1 if applies, 0 if does not apply
Schedule 2 current month end
1 if applies, 0 if does not apply
Schedule 3 current month end
1 if applies, 0 if does not apply
Schedule 4 current month end
1 if applies, 0 if does not apply
Schedule 5 current month end
1 if applies, 0 if does not apply
Schedule 6 current month end
1 if applies, 0 if does not apply
Schedule 7 current month end
1 if applies, 0 if does not apply
Schedule 8 current month end
1 if applies, 0 if does not apply
Schedule 9 current month end
1 if applies, 0 if does not apply
Schedule 10 current month end
1 if applies, 0 if does not apply
Schedule 11 current month end
1 if applies, 0 if does not apply
Schedule 12 current month end
1 if applies, 0 if does not apply
Schedule 13 current month end
1 if applies, 0 if does not apply
Schedule 14 current month end
1 if applies, 0 if does not apply
Schedule 15 current month end
1 if applies, 0 if does not apply
Schedule 16 current month end
1 if applies, 0 if does not apply
Schedule 17 current month end
1 if applies, 0 if does not apply
Schedule 18 current month end
1 if applies, 0 if does not apply

 

--------------------------------------------------------------------------------

INTERIM RECONCILIATION REPORT
 
[The format of this schedule has been modified for purpose of preparing it for
filing with the Securities and Exchange Commission]
 
MGIC Certificate Number
Recon ID Number
Borrower Name
Trust
Servicer Name
Servicer Loan Number
MI Coverage Percentage (%)
Payee Name
Claim Type
Submitted Claim Amount ($)



Claim Filed Date (Claim Recd Date)
Claim Resolution Date (Claim Paid Date)
Claim Settlement type
Claim Paid Amount ($)
Curtailment Amount ($)
Paid Through Date
Total Days - Paid Through Date to Claim Received Date
Transfer of Servicing Date from Bank of America (Source is Bank of America File)
Bank of America Days - Paid Through Date or Bank of America Beginning Servicing
Date to Transfer Date or Claim Filed Date
Bank of America Portion of Curtailment Amount ($)



Origination or Insured Date (Coverage Effective Date)
Settlement Group
Settlement Percent
Signing Schedule 1
Signing Schedule 2
Signing Schedule 3
Signing Schedule 4
Signing Schedule 5
Signing Schedule 6
Signing Schedule 7



Signing Schedule 8
Signing Schedule 9
Signing Schedule 10
Signing Schedule 11
Signing Schedule 12
Signing Schedule 13
Signing Schedule 14
Signing Schedule 15
Signing Schedule 16
Signing Schedule 17



Signing Schedule 18
Schedule 1 current month end
Schedule 2 current month end
Schedule 3 current month end
Schedule 4 current month end
Schedule 5 current month end
Schedule 6 current month end
Schedule 7 current month end
Schedule 8 current month end
Schedule 9 current month end



Schedule 10 current month end
Schedule 11 current month end
Schedule 12 current month end
Schedule 13 current month end
Schedule 14 current month end
Schedule 15 current month end
Schedule 16 current month end
Schedule 17 current month end
Schedule 18 current month end
 

 

--------------------------------------------------------------------------------

Exhibit F
 
Exclusions
 

--------------------------------------------------------------------------------

Execution Copy
 
EXHIBIT F
EXCLUSIONS


Defined terms have the meaning given them in the applicable Master Policy (as
defined in the Settlement Agreement) or, where noted, in the Settlement
Agreement.


Flow Policy #71-7135 (8/94)


· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

· [***]

 

--------------------------------------------------------------------------------

Execution Copy
 
Select Master Policy for Multiple Loan Transactions #71-70283 (2/05)
 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

· [***]

 

--------------------------------------------------------------------------------

Execution Copy
 
Master Policy for Multiple Loan Transactions #71-70276 (2/05)
 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

· [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

o [***]

 

· [***]

 

--------------------------------------------------------------------------------

Exhibit H
 
MGIC Escrow Agreement
 

--------------------------------------------------------------------------------

Execution Copy
 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT, dated as of April 19, 2013 (“Escrow Agreement”), is by
and between Mortgage Guaranty Insurance Corporation (“MGIC”), Countrywide Home
Loans, Inc. (“CHL”), and Bank of America, N.A., in its capacity as master
servicer or servicer of Subject Loans (“Servicer”); and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Escrow Agent hereunder (“Escrow
Agent”).  MGIC, CHL, and Servicer are sometimes referred to collectively in this
Escrow Agreement as the “Parties.”


BACKGROUND


A.  The Parties have entered into a Confidential Settlement Agreement and
Release (the “Settlement Agreement”), dated as of April 19, 2013, pursuant to
which the Parties have resolved their claims and differences with respect to
Subject Loans.  The Settlement Agreement provides that the Parties shall deposit
the Escrow Funds (defined below) in segregated escrow accounts to be held by
Escrow Agent, and disbursed to the Parties as jointly instructed by the Parties
in writing.  Capitalized terms not otherwise defined in this Escrow Agreement
have the meanings given them in the Settlement Agreement.


B.  Escrow Agent has agreed to accept, hold, and disburse the funds deposited
with it and the earnings thereon in accordance with the terms of this Escrow
Agreement and as instructed by the Parties pursuant to the Settlement Agreement.


C.  Pursuant to the Settlement Agreement, the Parties have appointed the
Representatives (as defined below) to represent them for all purposes in
connection with the funds to be deposited with Escrow Agent and this Escrow
Agreement.


D.  In order to establish the escrow of funds and to effect the provisions of
the Settlement Agreement, the Parties and Escrow Agent have entered into this
Escrow Agreement.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, for themselves, their
successors and assigns, hereby agree as follows:


1.                   Definitions.  The following terms shall have the following
meanings when used herein:


“CHL Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by CHL and delivered
to Escrow Agent, MGIC, and Servicer in accordance with the notice provisions of
this Escrow Agreement, to act as its representative(s) under this Escrow
Agreement.

--------------------------------------------------------------------------------

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to
Section 3 of this Agreement, together with any interest and other income
thereon.


“Escrow Period” shall mean the period commencing on the date hereof and ending
twelve (12) months later, unless earlier terminated or extended by agreement of
the Parties and Escrow Agent.


“Joint Written Direction” shall mean a written direction executed by the
Representatives and directing Escrow Agent to disburse all or a portion of the
Escrow Funds or to take or refrain from taking an action pursuant to this Escrow
Agreement.


“MGIC Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by MGIC and delivered
to Escrow Agent, CHL, and Servicer in accordance with the notice provisions of
this Escrow Agreement, to act as its representative(s) under this Escrow
Agreement.


“Representatives” shall mean the MGIC Representatives, the CHL Representatives,
and the Servicer Representatives.


“Servicer Representatives” shall mean the person(s) so designated on Schedule C
hereto or any other person designated in a writing signed by Servicer and
delivered to Escrow Agent, MGIC, and CHL in accordance with the notice
provisions of this Escrow Agreement, to act as its representative(s) under this
Escrow Agreement.
 
2.                   Appointment of and Acceptance by Escrow Agent.  The Parties
hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Escrow Agreement.


3.                   Deposit of Escrow Funds.  Within five (5) business days of
the Signing Date of the Settlement Agreement, and simultaneously with or after
the execution and delivery of this Escrow Agreement, the Parties will transfer
the Escrow Funds in the below amounts.  Upon receipt of any portion of the
Escrow Funds, Escrow Agent shall acknowledge the receipt and deposit of each
subject portion to the Parties and counsel identified in Section 17(a) of the
Settlement Agreement, and Section 14 of this Escrow Agreement.


a.               MGIC shall deposit the Settlement Payment and the Denial
Settlement Payment by wire transfer of immediately available funds to an account
designated by Escrow Agent, which shall be the MGIC Escrow Account as defined in
the Settlement Agreement.
 
2

--------------------------------------------------------------------------------

b.              CHL shall deposit the CHL Escrow Amount by wire transfer of
immediately available funds to an account designated by Escrow Agent, which
shall be the CHL Escrow Account as defined in the Settlement Agreement.


The deposits by each of MGIC and CHL shall be made to and held in a separate
account, segregated from the deposit(s) by the other Party made pursuant to this
Escrow Agreement and from all other funds and accounts held by the Escrow Agent.


4.                   Disbursements of Escrow Funds; Acknowledgement of Security
Interests in Disbursement Rights.  Escrow Agent shall disburse the Escrow Funds
at any time and from time to time, upon receipt of, and in accordance with, a
Joint Written Direction pursuant to Section 8 of the Settlement Agreement.  Such
Joint Written Direction shall contain wiring instructions or an address to which
one or more checks shall be sent.  Upon the expiration of the Escrow Period,
Escrow Agent shall distribute, as promptly as practicable, any remaining Escrow
Funds as set forth in a Joint Written Direction, or if Escrow Agent has not
received such Joint Written Direction, Escrow Agent may take action pursuant to
Section 5 of this Agreement.  All disbursements of funds from the Escrow Funds
shall be subject to the fees and claims of Escrow Agent and the Indemnified
Persons (as defined below) pursuant to Section 10 and Section 11 below.  Escrow
Agent acknowledges the security interest granted by MGIC to Servicer, pursuant
to Section 2(e)(i) of the Settlement Agreement, in all of MGIC’s right, title
and interest in and to any and all disbursements from the MGIC Escrow Account
(as defined in the Settlement Agreement) to which MGIC is entitled pursuant to
the terms and conditions of this Escrow Agreement or the Settlement Agreement,
as security for the full performance of MCIG’s obligations under this Escrow
Agreement and the Settlement Agreement.  Escrow Agent acknowledges the security
interest granted pursuant to Section 2(e)(ii) of the Settlement Agreement by CHL
to MGIC in all of CHL’s right, title and interest in and to any and all
disbursements from the CHL Escrow Account (as defined in the Settlement
Agreement) to which CHL is entitled pursuant to the terms and conditions of this
Escrow Agreement or the Settlement Agreement, as security for the full
performance of CHL’s obligations under this Escrow Agreement and the Settlement
Agreement.


5.                   Suspension of Performance; Disbursement Into Court.  If, at
any time, (i) there shall exist any dispute between MGIC, CHL, Servicer or the
Representatives with respect to the holding or disposition of all or any portion
of the Escrow Funds or any other obligations of Escrow Agent hereunder, (ii)
Escrow Agent is unable to determine, to Escrow Agent's sole satisfaction, the
proper disposition of all or any portion of the Escrow Funds or Escrow Agent's
proper actions with respect to its obligations hereunder, or (iii) the
Representatives have not within 30 days of the furnishing by Escrow Agent of a
notice of resignation pursuant to Section 7 hereof, appointed a successor Escrow
Agent to act hereunder, then Escrow Agent may, in its sole discretion, take
either or both of the following actions:


a.               suspend the performance of any of its obligations (including
without limitation any disbursement obligations) under this Escrow Agreement
until such dispute or uncertainty shall be resolved to the sole satisfaction of
Escrow Agent or until a successor Escrow Agent shall have been appointed (as the
case may be).
 
3

--------------------------------------------------------------------------------

b.               petition (by means of an interpleader action or any other
appropriate method) any court of competent jurisdiction in any venue convenient
to Escrow Agent, for instructions with respect to such dispute or uncertainty,
and to the extent required or permitted by law, pay into such court, for holding
and disposition in accordance with the instructions of such court, all Escrow
Funds, after deduction and payment to Escrow Agent of all fees and expenses
(including court costs and attorneys' fees) payable to, incurred by, or expected
to be incurred by Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.


Escrow Agent shall have no liability to MGIC, CHL, Servicer, their respective
owners, shareholders or members or any other person with respect to any such
suspension of performance or disbursement into court, specifically including any
liability or claimed liability that may arise, or be alleged to have arisen, out
of or as a result of any delay in the disbursement of the Escrow Funds or any
delay in or with respect to any other action required or requested of Escrow
Agent.


6.                   Investment of Funds.  Escrow Agent shall hold the Escrow
Funds in interest-bearing accounts, and shall disburse the Escrow Funds and any
proceeds solely as provided by the Parties pursuant to a Joint Written
Direction.  The Escrow Funds shall be held only for the purpose and subject to
the terms and conditions set forth in the Settlement Agreement, and shall not be
subject to any lien, attachment, trusteeship or any judicial process.  No third
parties or their respective creditors shall have any right to, or claim
respecting, the Escrow Funds.


Escrow Agent is herein directed and instructed to initially invest and reinvest
the Escrow Funds in the investment indicated on Schedule B hereto.  MGIC, CHL,
and Servicer may provide instructions changing the investment of the Escrow
Funds by the furnishing of a Joint Written Direction to Escrow Agent; provided,
however, that no investment or reinvestment may be made except in the
following:  (a) direct obligations of the United States of America or
obligations the principal of and the interest on which are unconditionally
guaranteed by the United State of America; (b) U.S. dollar denominated money
market deposit accounts and certificates of deposits issued by any bank, bank
and trust company, or national banking association (including Escrow Agent and
its affiliates), which such deposits are either (i) insured by the Federal
Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates
of deposit on the date of purchase of “A-1” or “A-l+” by S&P and “P-1” by
Moody's and maturing no more than 360 days after the date of purchase (ratings
on holding companies are not considered as the rating of the bank); (c)
repurchase agreements with any bank, trust company, or national banking
association (including Escrow Agent and its affiliates); or (d) institutional
money market funds, including funds managed by Escrow Agent or any of its
affiliates.


Each of the foregoing investments shall be made in the name of Escrow Agent.
Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to the Representatives, sell or liquidate any of the foregoing
investments at any time if the proceeds thereof are required for any
disbursement of Escrow Funds permitted or required hereunder.  All investment
earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made pursuant to this Escrow
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Funds.  With respect to any Escrow Funds received by
Escrow Agent after twelve o’clock, p.m., Central Standard Time, Escrow Agent
shall not be required to invest such funds or to effect any investment
instruction until the next day upon which banks in St. Paul, Minnesota, are open
for business.
 
4

--------------------------------------------------------------------------------

7.                   Resignation of Escrow Agent.  Escrow Agent may resign and
be discharged from the performance of its duties hereunder at any time by giving
ten (10) days prior written notice to the MGIC, CHL, and Servicer specifying a
date when such resignation shall take effect.  Upon any such notice of
resignation, the Representatives jointly shall appoint a successor Escrow Agent
hereunder prior to the effective date of such resignation.  The retiring Escrow
Agent shall transmit all records pertaining to the Escrow Funds and shall pay
all Escrow Funds to the successor Escrow Agent, after making copies of such
records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court
costs and attorneys' fees) payable to, incurred by, or expected to be incurred
by the retiring Escrow Agent in connection with the performance of its duties
and the exercise of its rights hereunder.  After any retiring Escrow Agent's
resignation, the provisions of this Escrow Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Escrow Agent
under this Escrow Agreement.  Any corporation or association into which Escrow
Agent may be merged or converted or with which it may be consolidated, or any
corporation or association to which all or substantially all of the escrow
business of Escrow Agent’s corporate trust line of business may be transferred,
shall be Escrow Agent under this Escrow Agreement without further act.


8.                   Liability of Escrow Agent.  Escrow Agent undertakes to
perform only such duties as are expressly set forth herein and no duties shall
be implied.  Escrow Agent shall have no liability under and no duty to inquire
as to the provisions of any agreement other than this Escrow Agreement,
including without limitation any other agreement between any or all of the
parties hereto or any other persons even though reference thereto may be made
herein.  Escrow Agent shall not be liable for any action taken or omitted by it
in good faith except to the extent that a court of competent jurisdiction
determines that Escrow Agent’s gross negligence or willful misconduct was the
primary cause of any loss to the MGIC, CHL, or Servicer.  Escrow Agent's sole
responsibility shall be for the safekeeping and disbursement of the Escrow Funds
in accordance with the terms of this Escrow Agreement.  Escrow Agent shall have
no implied duties or obligations and shall not be charged with knowledge or
notice of any fact or circumstance not specifically set forth herein.  Escrow
Agent may rely upon any notice, instruction, request or other instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained therein, which Escrow Agent
shall believe to be genuine and to have been signed or presented by the person
or parties purporting to sign the same.  In no event shall Escrow Agent be
liable for incidental, indirect, special, consequential or punitive damages
(including, but not limited to lost profits), even if Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.  Escrow Agent shall not be obligated to take any legal action or
commence any proceeding in connection with the Escrow Funds, the accounts in
which Escrow Funds are deposited, this Escrow Agreement or the Settlement
Agreement, or to appear in, prosecute or defend any such legal action or
proceeding.  Escrow Agent may consult legal counsel selected by it in the event
of any dispute or question as to the construction of any of the provisions
hereof or of any other agreement or of its duties hereunder, or relating to any
dispute involving any party hereto, and shall incur no liability and shall be
fully indemnified from any liability whatsoever in acting in accordance with the
opinion or instruction of such counsel.  MGIC, and CHL, jointly and severally,
and MGIC and Servicer jointly and severally, shall promptly pay, upon demand,
the reasonable fees and expenses of any such counsel.
 
5

--------------------------------------------------------------------------------

Escrow Agent is authorized, in its sole discretion, to comply with final orders
issued or process entered by any court with respect to the Escrow Funds, without
determination by Escrow Agent of such court's jurisdiction in the matter.  If
any portion of the Escrow Funds is at any time attached, garnished or levied
upon under any court order, or in case the payment, assignment, transfer,
conveyance or delivery of any such property shall be stayed or enjoined by any
court order, or in case any order, judgment or decree shall be made or entered
by any court affecting such property or any part thereof, then and in any such
event, Escrow Agent is authorized, in its sole discretion, to rely upon and
comply with any such order, writ, judgment or decree which it is advised by
legal counsel selected by it is binding upon it without the need for appeal or
other action; and if Escrow Agent complies with any such order, writ, judgment
or decree, it shall not be liable to any of the parties hereto or to any other
person or entity by reason of such compliance even though such order, writ,
judgment or decree may be subsequently reversed, modified, annulled, set aside
or vacated.


9.                   Indemnification of Escrow Agent.  From and at all times
after the date of this Escrow Agreement, MGIC, and CHL, jointly and severally,
and MGIC and Servicer, jointly and severally, shall, to the fullest extent
permitted by law, defend, indemnify and hold harmless Escrow Agent and each
director, officer, employee, attorney, agent and affiliate of Escrow Agent
(collectively, the “Indemnified Persons”) against any and all actions, claims
(whether or not valid), losses, damages, liabilities, costs and expenses of any
kind or nature whatsoever (including without limitation reasonable attorneys'
fees, costs and expenses) incurred by or asserted against any of the Indemnified
Persons, whether direct, indirect or consequential, as a result of or arising
from or in any way relating to any claim, demand, suit, action or proceeding
(including any inquiry or investigation) by any person, including without
limitation MGIC, CHL, or Servicer, whether threatened or initiated, asserting a
claim for any legal or equitable remedy against any person under any statute or
regulation, including, but not limited to, any federal or state securities laws,
or under any common law or equitable cause or otherwise, arising from or in
connection with the negotiation, preparation, execution, performance or failure
of performance of this Escrow Agreement or any transactions contemplated herein,
whether or not any such Indemnified Person is a party to any such action,
proceeding, suit or the target of any such inquiry or investigation; provided,
however, that no Indemnified Person shall have the right to be indemnified
hereunder for any liability finally determined by a court of competent
jurisdiction, subject to no further appeal, to have resulted solely from the
gross negligence or willful misconduct of such Indemnified Person. Each
Indemnified Person shall, in its sole discretion, have the right to select and
employ separate counsel with respect to any action or claim brought or asserted
against it, and the reasonable fees of such counsel shall be paid upon demand by
the MGIC,CHL, and Servicer jointly and severally.   The obligations of MGIC,
CHL, and Servicer under this Section 9 shall survive any termination of this
Escrow Agreement and the resignation or removal of Escrow Agent.
 
6

--------------------------------------------------------------------------------

The parties agree that neither the payment by MGIC, CHL, or Servicer of any
claim by Escrow Agent for indemnification hereunder nor the disbursement of any
amounts to Escrow Agent from the Escrow Funds in respect of a claim by Escrow
Agent for indemnification shall impair, limit, modify, or affect, as between
MGIC, CHL, and Servicer the respective rights and obligations of MGIC, on the
one hand, and CHL and Servicer, on the other hand, under the Settlement
Agreement.


10.                Fees and Expenses of Escrow Agent.  Escrow Agent shall be
compensated for its services hereunder in accordance with Schedule A attached
hereto.  The Parties shall be equally responsible for all of the compensation
and reimbursement obligations set forth in this Section 10, and such
compensation and reimbursement obligations shall be equally payable by the
Parties, upon demand by Escrow Agent.  Obligations under this Section 10 shall
survive any termination of this Escrow Agreement and the resignation or removal
of Escrow Agent. Escrow Agent is authorized to, and may, disburse to itself from
the Escrow Funds, from time to time, the amount of any compensation and
reimbursement of out-of-pocket expenses due and payable hereunder (including any
amount to which Escrow Agent or any Indemnified Person is entitled to seek
indemnification pursuant to Section 9 hereof).  Escrow Agent shall notify the
Representatives of any disbursement from the Escrow Funds to itself or any
Indemnified Person in respect of any compensation or reimbursement hereunder and
shall furnish to the Representatives copies of all related invoices and other
statements.  CHL, MGIC, Servicer, and the Representatives hereby grant to Escrow
Agent and the Indemnified Persons a security interest in and lien upon the
Escrow Funds to secure all obligations with respect to the right to offset the
amount of any compensation or reimbursement due any of them hereunder (including
any claim for indemnification pursuant to Section 9 hereof) against the Escrow
Funds.  If for any reason funds in the Escrow Funds are insufficient to cover
such compensation and reimbursement, MGIC, CHL, and Servicer shall promptly pay
such amounts to Escrow Agent or any Indemnified Person upon receipt of an
itemized invoice.


11.                Representations and Warranties.  Each of MGIC, CHL, and
Servicer respectively makes the following representations and warranties to
Escrow Agent:


(i)              It is duly organized, validly existing, and in good standing
under the laws of the state of its incorporation or organization, and has full
power and authority to execute and deliver this Escrow Agreement and to perform
its obligations hereunder.


(ii)            This Escrow Agreement has been duly approved by all necessary
action, including any necessary shareholder or membership approval, has been
executed by its duly authorized officers, and constitutes its valid and binding
agreement enforceable in accordance with its terms.
 
7

--------------------------------------------------------------------------------

(iii)           The execution, delivery, and performance of this Escrow
Agreement is in accordance with the Settlement Agreement and will not violate,
conflict with, or cause a default under its articles of incorporation, articles
of organization, bylaws, management agreement or other organizational document,
as applicable, any applicable law or regulation, any court order or
administrative ruling or decree to which it is a party or any of its property is
subject, or any agreement, contract, indenture, or other binding arrangement,
including without limitation the Settlement Agreement, to which it is a party or
any of its property is subject.


(iv)           The applicable persons designated on Schedule C hereto have been
duly appointed to act as its representatives hereunder and have full power and
authority to execute and deliver any Joint Written Direction, to amend, modify
or waive any provision of this Escrow Agreement and to take any and all other
actions as the Representatives under this Escrow Agreement, all without further
consent or direction from, or notice to, it or any other party.


(v)            No party other than the parties hereto has, or shall have, any
lien, claim or security interest in the Escrow Funds or any part thereof.  No
financing statement under the Uniform Commercial Code is on file in any
jurisdiction claiming a security interest in or describing (whether specifically
or generally) the Escrow Funds or any part thereof.


(vi)          All of its representations and warranties contained herein are
true and complete as of the date hereof and will be true and complete at the
time of any disbursement of the Escrow Funds.


12.                Identifying Information.  To help the government fight the
funding of terrorism and money laundering activities, Federal law requires all
financial institutions to obtain, verify, and record information that identifies
each person who opens an account. For a non-individual person such as a business
entity, a charity, a Trust, or other legal entity, Escrow Agent requires
documentation to verify its formation and existence as a legal entity. Escrow
Agent may ask to see financial statements, licenses, identification and
authorization documents from individuals claiming authority to represent the
entity or other relevant documentation.  Each of MGIC, CHL, and Servicer
acknowledges that a portion of the identifying information set forth herein is
being requested by Escrow Agent in connection with the USA Patriot Act,
Pub.L.107-56 (the “Act”), and each of MGIC, CHL, and Servicer agrees to provide
any additional information requested by Escrow Agent in connection with the Act
or any similar legislation or regulation to which Escrow Agent is subject, in a
timely manner.


13.                Consent to Jurisdiction and Venue.  In the event that any
party hereto commences a lawsuit or other proceeding relating to or arising from
this Escrow Agreement, the parties hereto agree that a federal court in New York
shall have the sole and exclusive jurisdiction over any such proceeding.  If
such court lacks federal subject matter jurisdiction, the parties agree that a
California federal court shall have sole and exclusive jurisdiction.  Any of
these courts shall be proper venue for any such lawsuit or judicial proceeding
and the parties hereto waive any objection to such venue.  The parties hereto
consent to and agree to submit to the jurisdiction of any of the courts
specified herein and agree to accept service of process to vest personal
jurisdiction over them in any of these courts.
 
8

--------------------------------------------------------------------------------

14.                Notice.  All notices, approvals, consents, requests, and
other communications hereunder shall be in writing and shall be deemed to have
been given when the writing is delivered if given or delivered by hand,
overnight delivery service or email (with confirmed receipt) to the address or
email address set forth in this section 14, or to such other address as each
party may designate for itself by like notice, and shall be deemed to have been
given on the date deposited in the mail, if mailed, by first-class, registered
or certified mail, postage prepaid, addressed as set forth herein, or to such
other address as each party may designate for itself by like notice.


If to MGIC at:
 
Mortgage Guaranty Insurance Corporation
250 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Attention: Jeffrey H. Lane
Executive Vice President and General Counsel
Email:  jeff_lane@mgic.com
 
With a copy to:
 
Bartlit Beck Herman Palenchar & Scott LLP
Courthouse Place
54 West Hubbard
Chicago, Illinois  60654
Attention: Jeffrey A. Hall
Email: jeffrey.hall@bartlit-beck.com


If to CHL at:
 
Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, CA, 91302
Attention: Michael Schloessmann
President
Email: michael.schloessmann@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 
9

--------------------------------------------------------------------------------

If to Servicer at:


Bank of America
50 Rockefeller Plaza, 7th Floor
NY1-050-07-01
New York, NY 10020-1605
Attention: Christopher J. Garvey
Associate General Counsel – Litigation
Email: christopher.garvey@bankofamerica.com


With a copy to:
 
Reed Smith LLP
355 So. Grand Avenue
Los Angeles, CA 90071
Attention: David Halbreich
Email: dhalbreich@reedsmith.com
 
If to Escrow Agent at:                                      U.S. Bank National
Association, as Escrow Agent
1555 N RiverCenter Drive Suite 203
Milwaukee, WI 53212
Attention:  Peter Brennan
Email:  Peter.Brennan@USBank.com


15.                Amendment or Waiver.  This Escrow Agreement may be changed,
waived, discharged or terminated only by a writing signed by the Representatives
and Escrow Agent.  No delay or omission by any party in exercising any right
with respect hereto shall operate as a waiver.  A waiver on any one occasion
shall not be construed as a bar to, or waiver of, any right or remedy on any
future occasion.


16.                Severability.  To the extent any provision of this Escrow
Agreement is prohibited by or invalid under applicable law, such provision shall
be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.


17.                Governing Law.  This Escrow Agreement shall be construed and
interpreted in accordance with the internal laws of the State of New York
without giving effect to the conflict of laws principles thereof.


18.                Entire Agreement.  This Escrow Agreement and the Settlement
Agreement constitute the entire agreement between the parties relating to the
deposit, holding, investment and disbursement of the Escrow Funds, and sets
forth in their entirety the obligations and duties of Escrow Agent with respect
to the Escrow Funds.  Each of the Parties acknowledges the intent and covenants
set forth in Section 2(d) of the Settlement Agreement.  In the event of any
conflict between this Escrow Agreement and such Section 2(d), then, to the
maximum extent permitted by law, such Section 2(d) shall govern.
 
10

--------------------------------------------------------------------------------

19.                Binding Effect.  All of the terms of this Escrow Agreement,
as amended from time to time, shall be binding upon, inure to the benefit of and
be enforceable by the respective successors and assigns of MGIC, CHL, Servicer,
and Escrow Agent.


20.                Execution in Counterparts.  This Escrow Agreement and any
Joint Written Direction may be executed in two or more counterparts, which when
so executed shall constitute one and the same agreement or direction.


21.               Termination.  Upon the first to occur of the termination of
the Escrow Period, the disbursement of all amounts in the Escrow Funds pursuant
to Joint Written Directions or the disbursement of all amounts in the Escrow
Funds into court pursuant to Section 4 or Section 5 hereof, this Escrow
Agreement shall terminate and Escrow Agent shall have no further obligation or
liability whatsoever with respect to this Escrow Agreement or the Escrow Funds.


22.                Dealings.  Escrow Agent and any stockholder, director,
officer or employee of Escrow Agent may buy, sell, and deal in any of the
securities of the MGIC,  CHL, or Servicer and become pecuniarily interested in
any transaction in which the MGIC, CHL, or Servicer may be interested, and
contract and lend money to the MGIC, CHL, or Servicer and otherwise act as fully
and freely as though it were not Escrow Agent under this Agreement.  Nothing
herein shall preclude Escrow Agent from acting in any other capacity for the
MGIC, CHL, or Servicer or for any other entity.


23.                Security Advice Waiver.  The Representatives acknowledge that
to the extent regulations of the Comptroller of the Currency or other applicable
regulatory entity grant the Representatives the right to receive brokerage
confirmations for certain security transactions as they occur, the
Representatives specifically waive receipt of such confirmations to the extent
permitted by law.  Escrow Agent will furnish the Representatives periodic cash
transaction statements that include detail for all investment transactions made
by Escrow Agent.


24.                Tax Reporting.  Escrow Agent shall have no responsibility for
the tax consequences of this Escrow Agreement and hereby advises each party to
consult with independent counsel concerning any tax ramifications.  Any interest
or income on the Escrow Funds shall be reported on a cash basis unless
determined otherwise in accordance with the terms of this Escrow Agreement.


[Remainder of this page intentionally left blank; signature page follows.]
 
11

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Escrow
Agreement to be executed under seal as of the date first above written.
 
MORTGAGE GUARANTY INSURANCE CORPORATION
 
COUNTRYWIDE HOME LOANS, INC.
 
 
 
/s/ Patrick Sinks
 
/s/ Michael Schloessmann
Name: Patrick Sinks
 
Name: Michael Schloessmann
Title:   President and COO
 
Title:    President
 
 
 
 
BANK OF AMERICA, N.A., as Master Servicer or Servicer
    /s/  Anthony T. Meola  
Name: Anthony T. Meola
 
Title:   Senior Vice President
   
U.S BANK NATIONAL ASSOCIATION as Escrow Agent
    /s/ Peter M. Brennan  
Name: Peter M. Brennan
 
Title:   Vice President

 
12

--------------------------------------------------------------------------------

SCHEDULE A


Schedule of Fees for Services as Escrow Agent
Due Upon Execution of Escrow Agreement




I.
Acceptance Fee:
$1,000.00

 
The acceptance fee includes the administrative review of documents, initial
set-up of each account, and other reasonably required services up to and
including the closing.  This is a flat one-time fee, payable at closing.
 
II.
Annual Administration Fee:
$3,500.00

 
Annual administration fee for performance of the routine duties of Escrow Agent
associated with the management of each account.  Administration fees are payable
in advance.
 
III.
Out-of-Pocket Expenses:
At Cost

 
Out of pocket expenses outside of wire charges will be billed back at cost.


IV.
Extraordinary Expenses:

 
Reimbursement of Escrow Agent’s fees incurred including but not limited to
reasonable attorney’s fees and expenses.
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person who opens an account.


For a non-individual person such as a business entity, a charity, a Trust or
other legal entity we will ask for documentation to verify its formation and
existence as a legal entity. We may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent the entity or other relevant documentation.
 

--------------------------------------------------------------------------------

SCHEDULE B


U.S. BANK NATIONAL ASSOCIATION
MONEY MARKET ACCOUNT AUTHORIZATION FORM
DESCRIPTION AND TERMS




The U.S. Bank Money Market Account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs
of U.S. Bank’s Corporate Trust Services Escrow Group and other Corporate Trust
customers of U.S. Bank.   Selection of this investment includes authorization to
place funds on deposit and invest with U.S. Bank.


U.S. Bank uses the daily balance method to calculate interest on this account
(actual/365 or 366).  This method applies a daily periodic rate to the principal
balance in the account each day.  Interest is accrued daily and credited monthly
to the account.  Interest rates are determined at U.S. Bank’s discretion, and
may be tiered by customer deposit amount.


The owner of the account is U.S. Bank as Agent for its trust customers.  U.S.
Bank’s trust department performs all account deposits and withdrawals. Deposit
accounts are FDIC Insured per depositor, for the benefit of MGIC, CHL, and
Servicer as determined under FDIC Regulations, up to applicable FDIC limits.
 
AUTOMATIC AUTHORIZATION


In the absence of specific written direction to the contrary, U.S. Bank is
hereby directed to invest and reinvest proceeds and other available moneys in
the U.S. Bank Money Market Account.  The U.S. Bank Money Market Account is a
permitted investment under the operative documents and this authorization is the
permanent direction for investment of the moneys until notified in writing of
alternate instructions.
 

--------------------------------------------------------------------------------

SCHEDULE C


MGIC Representatives:
 
The following person(s) are hereby designated and appointed as the MGIC
Representatives with respect to the Settlement Payment and Denial Settlement
Payment under the Escrow Agreement:
 
                                          [***]
 
Name: [***]
 
Title:   [***]
 
 
 
                                          [***]
Name:  [***]
Title:    [***]
                                            [***]
Name:   [***]
Title:     [***]
 

 
CHL Representative(s):
 
The following person(s) are hereby designated and appointed as the CHL
Representatives with respect to the CHL Escrow Amount under the Escrow
Agreement.
 

                                          [***]
Name:  [***]
Title:    [***]
                                            [***]
Name:   [***]
Title:     [***]
 

 
Servicer Representative(s):
 
The following person(s) are hereby designated and appointed as the Servicer
Representatives under the Escrow Agreement.
 
                                          [***]
 
Name: [***]
 
Title:   [***]
 
 
 
                                          [***]
Name:  [***]
Title:    [***]
                                            [***]
Name:   [***]
Title:     [***]
 

 

--------------------------------------------------------------------------------

Exhibit I


Form of Subject Loan Report
 

--------------------------------------------------------------------------------

Exhibit I - Form of Subject Loan Report
 
Field Name
Description
MGIC Certificate Number
The number assigned by the mortgage insurance company to track the primary
insurance coverage on the loan
Recon ID Number
The number assigned by Bank of America and MGIC to identify the loan for
reconciliation purposes
Borrower Name
Names of borrower(s)
Servicer Name*
Name of entity currently servicing the loan
Servicer Loan Number*
The current loan number assigned to the loan
Payee Name
Entity to whom MGIC directed the claim payment
Resolved Claim Method
Paid, rescinded, denied, canceled, or withdrawn
Claim Type
Initial or supplemental
Claim Filed Date
Date the claim was filed by servicer or GSE
Claim Resolution Date
Date claim paid, rescinded, denied, or canceled or withdrawn
Submitted Claim Amount($)
Claim amount submitted by servicer or GSE
Adjusted Claim Amount($)
Claim amount after Policy Adjustments and curtailments under the applicable
Master Policy and this Settlement Agreement and Release
Mortgage Insurance Coverage Percentage (%)
MGIC percentage of coverage for the loan
Claim Benefit Amount
The Loss amount which resulted from multiplying the Adjusted Claim Amount by the
Mortgage Insurance Coverage Percentage
Settlement Percentage (%)
The applicable Settlement Percentage
Settlement Percentage Claim Payment ($)
The amount that MGIC paid which resulted from multiplying the Settlement
Percentage by the Claim Benefit Amount
Settlement Percentage Reduction ($)
The amount by which the Claim Benefit Amount was reduced as a result of MGIC
paying the Settlement Percentage Claim Payment amount.
Supplemental Data - Category
Loan category which determines either Legacy Loan Settlement Percentage or
Servicing Only Settlement Percentage
Supplemental Data - Claim Settlement Option
Percentage guaranty option, Property acquisition settlement option or Pre-claim
sale option
Supplemental Data - Dollar for Dollar Claim Additions / Reductions
Amounts added or deducted to determine the claim disbursement amount
Supplemental Data - Claim Disbursement $
Claim payment amount

 
* May not be current information and will only be updated upon resolution of a
claim.
 

--------------------------------------------------------------------------------

Exhibit J
 
Form of Stipulation and Order of Dismissal
 

--------------------------------------------------------------------------------

Execution Copy
 
David E. Weiss (SBN 148147)
Reed Smith LLP
101 Second Street, Suite 1800
San Francisco, CA 94105-3659
Telephone: (415) 543-8700
Facsimile:  (415) 391-8269
dweiss@reedsmith.com


David M. Halbreich (SBN 138926)
Reed Smith LLP
355 South Grand Avenue
Suite 2900
Los Angeles, CA 90071
Telephone:  (213) 457-8000
Facsimile: (213) 457-8080
dhalbreich@ReedSmith.com


Roxanne M. Anderson (SBN 244935)
Reed Smith LLP
10 South Wacker Drive
40th Floor
Chicago, IL 60606-7507
Telephone:  (312) 207-1000
Facsimile: (312) 207-6400
randerson@reedsmith.com


Attorneys for Plaintiffs COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.
 
UNITED STATES DISTRICT COURT


NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO
 
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A. (successor to BAC Home
Loans Servicing, LP and f/k/a Countrywide Home Loans Servicing, LP),
 
Plaintiffs,
 
v.
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Defendant.
Case No.  C 10 0233 JSW
 
STIPULATION OF DISMISSAL
 
Honorable Jeffrey S. White

 

   
Case No. C 10 0233 JSW
STIPULATION OF DISMISSAL

 

--------------------------------------------------------------------------------

Execution Copy
 
It is hereby stipulated by and between Countrywide Home Loans, Inc. (“CHL”),
Bank of America, N.A. (“BANA”), and Mortgage Guaranty Insurance Corporation
(“MGIC”) that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and
based on the Amended and Restated  Confidential Settlement Agreement and
Release, dated March 2, 2015, by and among MGIC, CHL, and BANA, in its capacity
as master servicer or servicer (the “CHL Settlement Agreement”), and the
Confidential Settlement Agreement and Release, dated April 19, 2013, as amended,
by and between MGIC and BANA (the “BANA Settlement Agreement,”  and  together
with the CHL Settlement Agreement, the “Settlement Agreements”), the
above-captioned action is dismissed with prejudice as to the loans listed on
Exhibit A and without prejudice as to the loans listed on Exhibit B.  This
dismissal expressly is conditioned upon and based on the Settlement Agreements.
 
Each party shall bear its own costs and attorneys’ fees.
 
Dated:
Bartlit Beck Herman Palenchar & Scott LLP 
 

By:
/s/ Andrew C. Baak
 
Jeffrey A. Hall
Joseph C. Smith, Jr.
Andrew C. Baak
Attorneys for Defendant
MORTGAGE GUARANTY INSURANCE CORPORATION
   
Reed Smith LLP
   
By:
/s/ David M. Halbreich
 
David M. Halbreich
David E. Weiss
Roxanne M. Anderson
Attorneys for Plaintiffs
COUNTRYWIDE HOME LOANS, INC., and BANK OF AMERICA, N.A.

 

 
Case No. C 10 0233 JSW
STIPULATION OF DISMISSAL

 
2

--------------------------------------------------------------------------------

Execution Copy
 
AMERICAN ARBITRATION ASSOCIATION
 
MORTGAGE GUARANTY INSURANCE CORPORATION,
 
Claimant,
 
v.
 
COUNTRYWIDE HOME LOANS, INC. and BAC HOME LOANS SERVICING, LP,
 
Respondents.
 
No. 51 148 Y 00398 10
 
 
STIPULATION AND [PROPOSED] ORDER OF DISMISSAL



The Panel, having reviewed the Amended and Restated Confidential Settlement
Agreement and Release, dated March 2, 2015, entered into by and among Claimant
and Counterclaim Respondent Mortgage Guaranty Insurance Corporation (“MGIC”) and
Respondent and Counterclaim Claimants Countrywide Home Loans, Inc. (“CHL”) and
Bank of America, N.A. (“BANA”) (in its capacity as master servicer or servicer)
(the “CHL Settlement Agreement,” attached as Exhibit A), and  the Confidential
Settlement Agreement and Release, dated April 19, 2013, as amended, entered into
by and between MGIC and BANA, as a successor to BAC Home Loans Servicing f/k/a
Countrywide Home Loans Servicing LP, on its own behalf and as successor in
interest by de jure merger to Countrywide Bank FSB, formerly Treasury Bank
(“Countrywide Bank”) (the “BANA Settlement Agreement;” the CHL Settlement
Agreement and the BANA Settlement Agreement are referred to collectively as the
“Settlement Agreements”), and having dismissed with prejudice all claims in this
arbitration related to the loans listed on Exhibit C to the Order of Dismissal
dated October 28, 2013 pursuant to Section 6(d) of the BANA Settlement
Agreement, and GOOD CAUSE APPEARING THEREFOR:


HEREBY ORDERS, ADJUDGES AND DECREES:


1.            Based on the joint submission of MGIC, CHL, and BANA and consents
obtained on behalf of certain loans, and pursuant to the terms and conditions of
the CHL Settlement Agreement, which is incorporated by reference, all claims in
this arbitration related to the loans listed on Exhibit B to this Order of
Dismissal are dismissed with prejudice as specified in Section 6(d) of the CHL
Settlement Agreement.
 
2.            The Panel shall have no further jurisdiction over claims related
to the loans listed on Exhibit B to this Order of Dismissal.
 
3.            All claims in this arbitration related to the loans listed on
Exhibit C to this Order of Dismissal are dismissed without prejudice; such
claims shall be tolled as specified in Section 6(e) of the CHL Settlement
Agreement, and shall continue to be tolled for three (3) months after entry of
this order, in addition to any other tolling periods that may apply by operation
of law.
 
 

--------------------------------------------------------------------------------

4.            Upon expiration of the three-month period referenced in Paragraph
3, the Panel shall have no further jurisdiction over claims related to the loans
listed on Exhibit C to this Order of Dismissal and shall have no further
involvement in the above-captioned arbitration.
 
5.            Each party shall bear its own attorneys’ fees and costs.
 
IT IS SO ORDERED
 
Arbitration Panel:
 
 
 
 
 
Dated: ____________, 2015
 
   
 
 
 
 
 
 
 
  
 
       

 
 
2

--------------------------------------------------------------------------------